
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.43


OFFICE LEASE

LANDLORD:

LBA-VF III, LLC,
a Delaware limited liability company

TENANT:

CMD TECHNOLOGY,
a California corporation

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   Premises   1 2.   Term   1 3.   Rent   1 4.   Common Areas; Operating
Expenses; Real Property Taxes and Assessments; Insurance Costs   2 5.   Security
Deposit   7 6.   Use   8 7.   Payments and Notices   11 8.   Brokers   12 9.  
Surrender; Holding Over   12 10.   Taxes on Tenant's Property   13 11.  
Condition of Premises; Repairs   13 12.   Alterations   15 13.   Liens   17 14.
  Assignment and Subletting   18 15.   Entry by Landlord   20 16.   Utilities
and Services   21 17.   Indemnification and Exculpation   23 18.   Damage or
Destruction   24 19.   Eminent Domain   26 20.   Tenant's Insurance   27 21.  
Landlord's Insurance   29 22.   Waiver of Claims; Waiver of Subrogation   29 23.
  Tenant's Default and Landlord's Remedies   30 24.   Landlord's Default   32
25.   Subordination   33 26.   Estoppel Certificate   34 27.   Satellite
Dish/Antenna   34 28.   Cure Rights of Landlord's Mortgagees   34 29.   Quiet
Enjoyment   34 30.   Transfer of Landlord's Interest   35 31.   Limitation on
Landlord's Liability   35 32.   Miscellaneous   35 33.   Lease Execution   38
34.   Waiver of Jury Trial   38


EXHIBITS


--------------------------------------------------------------------------------


 
 
EXHIBIT "A"   Site Plan EXHIBIT "B"   Intentionally Omitted EXHIBIT "C"   Work
Letter Agreement EXHIBIT "D"   Sample Form of Notice of Lease Term Dates EXHIBIT
"E"   Rules and Regulations EXHIBIT "F-1"   Sample Form of Tenant Estoppel
Certificate EXHIBIT "F-2"   Sample Form of Landlord Estoppel Certificate EXHIBIT
"G"   Depiction of Building Top Sign and Description of Sign Criteria EXHIBIT
"H"   Form of Subordination, Non-Disturbance and Attornment Agreement EXHIBIT
"I"   Antenna License Agreement


RIDERS


--------------------------------------------------------------------------------


 
 
No. 1   Extension Option Rider No. 2   Fair Market Rental Rate Rider No. 3  
Options in General Rider No. 4   Right of First Refusal Rider No. 5  
Termination Rider

(i)

--------------------------------------------------------------------------------


INDEX


 
  Page(s)

--------------------------------------------------------------------------------

Abandonment   21 Actual Commencement Date   1 Actual Statement   4 Basic
Building Systems   10 Brokers   2 Building   1 Building Holidays   2 Common
Areas   2 days   25 Environmental Law   8 Environmental Permits   8 Estimate
Statement   4 Estimated Commencement Date   1 Extension Notice   1 Force Majeure
Delays   26 Hazardous Materials   8 HVAC Systems   10 Indemnified Claims   17
Landlord   1 Landlord Indemnified Parties   8 Lease   1 Monthly Basic Rent   1
Operating Expenses   2 PCBs   8 Permitted Transfer   13 Permitted Use   2
Pre-Approved Change   11 Premises   1 Real Property Taxes and Assessments   3
rent   1 Security Deposit   2 Service Provider   16 Site   1 SNDA   24 Summary  
1 Tenant   1 Tenant Changes   11 Tenant Parties   17 Tenant's Parties   8
Tenant's Percentage   1 Tenant's Review Period   1 Term   1 Transfer   13
Transfer Notice   13 Transferee   13 Work Cost Statement   Exhibit C worth at
the time of award   22

(ii)

--------------------------------------------------------------------------------


SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS

        This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS ("Summary") is
hereby incorporated into and made a part of the attached Office Lease which
pertains to the Building described in Section 1.4 below. All references in the
Lease to the "Lease" shall include this Summary. All references in the Lease to
any term defined in this Summary shall have the meaning set forth in this
Summary for such term. Any initially capitalized terms used in this Summary and
any initially capitalized terms in the Lease which are not otherwise defined in
this Summary shall have the meaning given to such terms in the Lease. If there
is any inconsistency between the Summary and the Lease, the provisions of the
Lease shall control.

        1.1    Landlord's Address:    

LBA-VF III, LLC
c/o Layton-Belling & Associates
4440 Von Karman, Suite 150
Newport Beach, California 92660
Attn: Property Management—Jeronimo Road
Telephone: (949) 833-0400
Facsimile: (949) 955-9325

        1.2    Tenant's Address (Pre-Commencement Date):    

CMD TECHNOLOGY
19 Morgan
Irvine, California 92618
Attn: Mr. Kirk Andrews
Telephone: (949) 470-3130
Facsimile: (949) 454-8466

                Tenant's Address (Post-Commencement Date):    

CMD TECHNOLOGY
9501 Jeronimo Road
Irvine, California 92618
Attn: Mr. Kirk Andrews
Telephone: (949) 470-3130
Facsimile: (949) 454-8466

        1.3    Site:    The Site consists of the parcel(s) of real property
located at 9501 Jeronimo Road, Irvine, County of Orange, State of California, as
shown on the site plan attached hereto as Exhibit "A".

        1.4    Building:    A two (2) story office building located on the Site,
containing approximately 90,898 rentable square feet, the address of which is
9501 Jeronimo Road, Irvine, California.

        1.5    Premises:    Consists of the Site and the Building.

        1.6    Term:    Eighty-nine (89) months measured from Commencement Date

        1.7    Estimated Commencement Date:    June 1, 2000;    Actual
Commencement Date: To be determined as provided in Exhibit "C" attached hereto.

        1.8    Monthly Basic Rent:    Upon the commencement of the Term of this
Lease, and on the first day of each month thereafter during the Term of this
Lease, Tenant shall pay to Landlord, in advance

--------------------------------------------------------------------------------


and without offset, deduction or demand as Monthly Basic Rent for the Premises
the following monthly payments:

Months


--------------------------------------------------------------------------------

  Monthly Basic Rent

--------------------------------------------------------------------------------

1-5   $ 99,987.80 6-35   $ 99,987.80 36-65   $ 109,077.60 66-89   $ 116,349.44

--------------------------------------------------------------------------------

*Monthly Basic Rent shall abate to $0.00 per month during months 1 through 5 of
the Term; provided, however, if this Lease is terminated as a result of any
default of Tenant where such default first occurred on or before the last day of
month 5 of the Term, the Monthly Basic Rent that will otherwise be due and
payable hereunder (and that Landlord may claim as part of its damages claim
against Tenant) shall be the full Monthly Basic Rent due during months 1 through
5 notwithstanding any such abated amount.

        1.9    Tenant's Percentage:    100%. Accordingly, as more particularly
set forth in Section 4 hereof, commencing upon the Commencement Date, Tenant
shall pay to Landlord: (a) 100% of the "Operating Expenses" (as defined in
Section 4.4) (b) 100% of Real Property Taxes and Assessments (as defined in
Section 4.5); and (c) 100% of Insurance Costs (as defined in Section 4.6).

        1.10    Omitted.    

        1.11    Security Deposit:    $116,349.44

        1.12    Permitted Use:    General office uses, sales office, engineering
office, research and development laboratories, light manufacturing of computer
chips, assembly of computer chips, warehousing and storage of computer chips,
and, subject to the terms and conditions of this Lease (including, without
limitation, Section 6 hereof), any other uses permitted under the existing
zoning laws, rules and regulations in effect as of the Effective Date.

        1.13    Brokers:    Voit Commercial Brokerage representing Landlord.
Cushman & Wakefield of California, Inc. representing Tenant.

        1.14    Interest Rate:    The lesser of: (a) the rate announced from
time to time by Wells Fargo Bank or, if Wells Fargo Bank ceases to exist or
ceases to publish such rate, then the rate announced from time to time by the
largest (as measured by deposits) chartered bank operating in California, as its
"prime rate" or "reference rate", plus three percent (3%); or (b) the maximum
rate permitted by law.

        1.15    Tenant Improvements:    The tenant improvements installed or to
be installed in the Premises as described in the Work Letter Agreement attached
hereto as Exhibit "C".

        1.16    Parking:    Landlord shall provide Tenant the greater of two
hundred sixty (260) unreserved parking spaces or the number of parking spaces
located at the Site at no monthly cost, other than the payment of Tenant's
Percentage of Operating Expenses, Real Property Taxes and Assessments and
Insurance Costs attributable to the parking areas, subject to the provisions set
forth in Section 6.2.

        1.17    Business Hours for the Building.    7:00 a.m. to 6:00 p.m,
Mondays through Fridays (except Building Holidays) and 9:00 a.m. to 1:00 p.m. on
Saturdays (except Building Holidays). "Building Holidays" shall mean New Year's
Day, Labor Day, Presidents' Day, Thanksgiving Day, Memorial Day, Independence
Day and Christmas Day and such other national holidays as are adopted by
Landlord as holidays for the Building. Notwithstanding the foregoing, subject to
factors beyond Landlord's control and subject to the other provisions of this
Lease, including, without limitation, Sections 4.2, 18, 19 and 27, Tenant shall
have access to the Premises and entry access to the Building twenty-four
(24) hours per day, seven (7) days per week year round.

        1.18    Guarantors:    None.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Landlord's Initials   Tenants Initials

2

--------------------------------------------------------------------------------


OFFICE LEASE


        This LEASE, which includes the preceding Summary of Basic Lease
Information and Definitions ("Summary") attached hereto and incorporated herein
by this reference ("Lease"), is made as of the 20th day of April, 2000, by and
between LBA-VF III, LLC, a Delaware limited liability company ("Landlord"), and
CMD TECHNOLOGY, a California corporation ("Tenant").

1.    Premises.

        1.1    Premises.    Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises described in Section 1.5 of the Summary
above, improved or to be improved with the Tenant Improvements. Such lease is
upon, and subject to, the terms, covenants and conditions herein set forth and
each party covenants, as a material part of the consideration for this Lease, to
keep and perform their respective obligations under this Lease.

        1.2    Measurement of Building.    Landlord and Tenant agree that the
approximate square footage amount for the Building set forth in Sections 1.4 and
1.5 above has been determined, and that neither party shall have the right to
remeasure the rentable or usable square footages of the Building.

2.    Term.

        2.1    Term; Notice of Lease Dates.    The Term of this Lease shall be
for the period designated in Section 1.6 of the Summary commencing on the
Commencement Date (as determined pursuant to Exhibit "C"), and ending on the
expiration of such period, unless the Term is sooner terminated as provided in
this Lease. Notwithstanding the foregoing, if the Commencement Date falls on any
day other than the first day of a calendar month then the term of this Lease
will be measured from the first day of the month following the month in which
the Commencement Date occurs. Within ten (10) days after Landlord's written
request, Tenant shall execute a written confirmation of the Commencement Date
and expiration date of the Term in the form of the Notice of Lease Term Dates
attached hereto as Exhibit "D". The Notice of Lease Term Dates shall be binding
upon Tenant unless Tenant objects thereto in writing within such ten (10) day
period.

        2.2    Estimated Commencement Date.    It is estimated by the parties
that the Term of this Lease will commence on the Estimated Commencement Date set
forth in Section 1.7 of the Summary. The Estimated Commencement Date is merely
an estimate of the Commencement Date, which may occur earlier if Tenant
commences business operations in all or any portion of the Premises prior to the
Estimated Commencement Date as more particularly provided in Exhibit "C".

        2.3    Delivery of Building/Early Occupancy.    Landlord shall deliver
the Building to Tenant in the manner and time-frame required under the Work
Letter Agreement attached hereto as Exhibit "C". Tenant's early occupancy prior
to the Commencement Date for buildout of Tenant's fixtures, cabling and
telecommunications equipment shall be subject to all of the terms and conditions
of this Lease, including, without limitation, the provisions of Sections 17, 20
and 22, except that provided Tenant does not commence the operation of business
from the Premises, Tenant will not be obligated to pay Monthly Basic Rent or any
utilities, common area expenses, Operating Expenses, Real Property Taxes and
Assessments, and Insurance Costs, or any other such additional rent during the
period of such early occupancy. Tenant shall be entitled to enter the Building
to commence such work in the time frame and manner set forth in the Work Letter
Agreement.

3.    Rent.

        3.1    Basic Rent.    Tenant agrees to pay Landlord, as basic rent for
the Premises, the Monthly Basic Rent in the amounts designated in Section 1.8 of
the Summary. The Monthly Basic Rent shall be paid by Tenant in monthly
installments in the amounts designated in Section 1.8 of the Summary in advance
by the first (1st) day of each and every calendar month during the Term, without
demand, notice, deduction or offset except that the Monthly Basic Rent
attributable to the sixth (6th) month of the Term shall be paid upon Tenant's
execution and delivery of this Lease to Landlord. Monthly Basic

--------------------------------------------------------------------------------

Rent for any partial month shall be prorated in the proportion that the number
of days this Lease is in effect during such month bears to the actual number of
days in such month.

        3.2    Additional Rent.    All amounts and charges payable by Tenant
under this Lease in addition to the Monthly Basic Rent described in Section 3.1
above (including, without limitation, payments for insurance, repairs and
parking, and Tenant's Percentage of Operating Expenses, Real Property Taxes and
Assessments and Insurance Costs, respectively) shall be considered additional
rent for the purposes of this Lease, and the word "rent" in this Lease shall
include such additional rent unless the context specifically or clearly implies
that only the Monthly Basic Rent is referenced. The Monthly Basic Rent and
additional rent shall be paid to Landlord as provided in Section 7, without any
prior demand therefor and without any deduction or offset whatever, in lawful
money of the United States of America.

4.    Common Areas; Operating Expenses; Real Property Taxes and Assessments;
Insurance Costs.

        4.1    Definitions; Tenant's Rights.    During the Term of this Lease,
Tenant shall have the exclusive right to use, subject to the Rules and
Regulations referred to in Section 6.1 below, the lobby, restrooms, stairways
and accessways, loading docks, ramps, drives and platforms and any passageways
and serviceways; the parking areas (subject to Section 6.2 below), loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways, driveways
and landscaped areas on the Site, and any city sidewalks adjacent to the Site
that is open to the general public (collectively, "Common Areas").

        4.2    Landlord's Reserved Rights.    Landlord reserves the right from
time to time to do any of the following, as long as Landlord provides reasonable
written notice to Tenant (which shall be no less than 48 hours prior notice
except in the event of an emergency) of Landlord's intention to perform such
acts, Landlord performs such acts during non-business hours), and such acts do
not unreasonably interfere with Tenant's use of or access to the Premises:

(a)make reasonable changes, additions, improvements, repairs or replacements in
or to the Premises (if required to do so by any law or regulation), including,
without limitation: (i) maintenance, replacement and relocation of pipes, ducts,
conduits, wires and meters; and (ii) changes in the location, size, shape and
number of driveways, entrances, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas and walkways and, subject to Section 6.2,
parking spaces and parking areas; and

(b)close temporarily any of the Common Areas while engaged in making repairs,
improvements or alterations to the Premises (or any portion thereof);

        4.3    Omitted.    

        4.4    Definition of Operating Expenses.    As used in this Lease, the
term "Operating Expenses" shall consist of all costs and expenses of operation,
maintenance and repair of those portions of the Premises required to be
maintained by Landlord under this Lease as determined by standard accounting
practices. Operating Expenses include the following costs by way of illustration
but not limitation: (a) omitted; (b) costs, levies or assessments resulting from
statutes or regulations promulgated by any government authority after the date
of this Lease in connection with the use or occupancy of the Premises (including
the parking facilities on the Site); (c) waste disposal and janitorial services
which shall be competitively bid from time to time by Landlord (as reasonably
determined by Landlord); (d) security (provided Tenant has requested Landlord to
engage a security service company for the Premises and then upon a competitive
bid process by three (3) or more outside vendors); (e) costs incurred in the
management of the Premises, including, without limitation: (1) supplies,
(2) wages of Landlord's building engineer, who is an employee of Landlord and
will be used in the operation and maintenance of those portions of the Premises
required to be maintained by Landlord under this Lease (provided that such
building engineer's wages will be charged at any hourly rate for

2

--------------------------------------------------------------------------------


purposes of determining Operating Expenses, which hourly rate is consistent with
the hourly rate charged by other landlords of properties similar to the Premises
for similar services being provided by the building engineer), (3) the rental of
personal property used by Landlord's personnel in the maintenance, repair and
operation of those portions of the Premises required to be maintained by
Landlord under this Lease, (4) accounting fees, and (5) a monthly
management/administrative fee equal to two percent (2%) of the Monthly Basic
Rent (provided that if Tenant elects to take over the Assignable Maintenance
Obligations (as defined in Section 11.4 below), the monthly management fee shall
be reduced to a fixed monthly fee of One Thousand Dollars ($1,000.00) from and
after the effective date of such election by Tenant and during such time as
Tenant duly performs the obligations with respect to the Assignable Maintenance
Obligations); (f) supplies, materials, equipment and tools; (g) the cost of a
standard maintenance contract and standard charges passed through under such
contract respecting the repair and maintenance of the heating, ventilating, air
conditioning systems and equipment (the initial contract for which shall be with
Control Air, but Tenant reserves the right to require Landlord to seek an
alternative bid from a duly licensed and qualified HVAC contractor/servicer
approved by Landlord, not more frequently than once per calendar year, and to
substitute such other contractor for the servicing of the HVAC equipment and
systems if such other bid is substantially less than the cost of the same
services that are provided by Control Air), provided that Operating Expenses
shall not include the costs associated with the replacement of any HVAC coil,
compressor or other major component (if any) that is replaced during the initial
Lease Term except to the extent that such replacement is due to the failure of
Tenant to maintain the HVAC equipment and systems properly if and when Tenant
elects to take over Landlord's repair, maintenance and replacement obligations
with respect to the Assignable Maintenance Obligations (as defined and described
in Section 11.4 below), (h) repair and maintenance of the electrical systems and
equipment; (i) repair and maintenance (but not replacement during the initial
Lease Term) of the roof of the Building (provided that Tenant's Percentage of
such maintenance and repair costs shall not exceed Five Thousand Dollars
($5,000.00) per annum cumulative, in the aggregate, during the initial Lease
Term); (j) maintenance, costs and upkeep of all parking and other Common Areas;
(k) amortization on a straight-line basis over the useful life assuming interest
at the Amortization Interest Rate (as defined below) on the unamortized balance
of all costs of a capital nature (including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment):
(1) reasonably intended to produce a reduction in operating charges or energy
consumption; or (2) required after the date of this Lease under any governmental
law or regulation that was not applicable to the Building as of the date of this
Lease; or (3) for repair or replacement of any equipment or improvements other
than structural portions of the Building needed to operate and/or maintain the
Premises (or any portion thereof) at the same quality levels as of the date of
this Lease; (l) costs and expenses of gardening and landscaping; (m) maintenance
of signs (including Tenant's signs); (n) personal property taxes levied on or
attributable to personal property used in connection with the Premises; and
(o) costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting, cleaning, refuse removal, security and similar items.
Operating Expenses shall not include Real Property Taxes and Assessments,
Insurance Costs which shall be separately accounted for. For purposes of this
Section 4.4 the "Amortization Interest Rate" means the lesser of: (x) the rate
announced from time to time by Wells Fargo Bank or, if Wells Fargo Bank ceases
to exist or ceases to publish such rate, then the rate announced from time to
time by the largest (as measured by deposits) chartered bank operating in
California, as its "prime rate" or "reference rate", plus one and one-half
percent (1.5%); or (y) the maximum rate permitted by law.

        4.5    Definition of Real Property Taxes and Assessments.    As used in
this Lease, the term "Real Property Taxes and Assessments" shall mean: any form
of assessment, license fee, license tax, business license fee, commercial rental
tax, levy, charge, improvement bond, tax, water and sewer rents and charges,
utilities and communications taxes and charges or similar or dissimilar
imposition imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or

3

--------------------------------------------------------------------------------


any school, agricultural, lighting, drainage or other improvement or special
assessment district thereof, or any other governmental charge, general and
special, ordinary and extraordinary, foreseen and unforeseen, which may be
assessed against any legal or equitable interest of Landlord in the Premises (or
any portion thereof), including the following by way of illustration but not
limitation:

(a)any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax including assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "real property taxes" for the purposes of this Lease;

(b)any assessment, tax, fee, levy or charge allocable to or measured by the area
of the Premises or any portion thereof or the rent payable by Tenant, including,
without limitation, any gross receipts tax or excise tax levied by state, city
or federal government, or any political subdivision thereof, with respect to the
receipt of such rent;

(c)any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or

(d)any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Building is a part.

        Tenant may, at its option and at its cost and expense, in the name of
Landlord, appeal or institute such other proceedings as it may consider
appropriate to effect a reduction or abatement in any Real Property Taxes and
Assessment levied upon the Premises. If Tenant undertakes such an appeal,
Landlord shall cooperate with Tenant in making such appeal, provided that
Landlord shall be under no obligation to incur any expenses or other liabilities
in doing so and Tenant shall reimburse Landlord upon demand for all reasonable,
out-of-pocket expenses incurred by Landlord in connection therewith.

        Notwithstanding the foregoing provisions of this Section 4.5 above to
the contrary, "Real Property Taxes and Assessments" shall not include Landlord's
federal or state income, franchise, inheritance or estate taxes.

        4.6    Definition of Insurance Costs.    As used in this Lease,
"Insurance Costs" shall mean the cost of insurance obtained by Landlord pursuant
to Section 21 (including any self-insured amounts and deductibles actually
expended or reserved by Landlord) for the Premises (including the Tenant
Improvements); provided, however, Insurance Costs shall not include increases to
Landlord's then existing Insurance Costs to the extent such increases are solely
and directly a result of the unique use of other properties which are owned by
Landlord (or by Landlord's affiliates) and that are included within the same
cost pool for purposes of determining Insurance Costs. Notwithstanding the
foregoing, (i) Tenant's liability for the cost of any deductible or self-insured
retention solely relating to property insurance (and not any other insurance
required under this Lease, nor relating to earthquake insurance) shall not
exceed Twenty-Five Thousand Dollars ($25,000) per occurrence; (ii) Tenant's
liability for the cost of any deductible or self-insured retention with respect
to the restoration of the Premises following an earthquake shall not exceed One
Hundred Thousand Dollars ($100,000); (iii) If the deductible or self-insured
retention for restoration following an earthquake exceeds Fifty Thousand Dollars
($50,000), that portion in excess of Fifty Thousand Dollars ($50,000) shall be
payable by Tenant, in advance of the first day of each month, in equal monthly
installments (based upon a straight line amortization schedule over the then
remaining Term of the Lease); and (iv) under no circumstances will Tenant be
liable for any deductible or self-insured retention respecting property

4

--------------------------------------------------------------------------------


insurance in the event that this Lease is terminated as a result of the casualty
event giving rise to the adjustment of insurance proceeds.

        4.7    Estimate Statement.    By the first day of April of each calendar
year during the Term of this Lease, Landlord shall endeavor to deliver to Tenant
a statement ("Estimate Statement") estimating the Operating Expenses, Real
Property Taxes and Assessments and Insurance Costs for the current calendar year
payable by Tenant. Landlord shall have the right no more than three (3) times in
any calendar year to deliver a revised Estimate Statement for such calendar year
if Landlord determines that the Operating Expenses, Real Property Taxes and
Assessments and/or Insurance Costs are greater than those set forth in the
original Estimate Statement (or previously delivered revised Estimate Statement)
for such calendar year. The Operating Expenses, Real Property Taxes and
Assessments and/or Insurance Costs shown on the Estimate Statement (or revised
Estimate Statement, as applicable) shall be divided into twelve (12) equal
monthly installments, and Tenant shall pay to Landlord, concurrently with the
regular monthly rent payment next due following the receipt of the Estimate
Statement (or revised Estimate Statement, as applicable), an amount equal to one
(1) monthly installment of such Operating Expenses, Real Property Taxes and
Assessments and/or Insurance Costs multiplied by the number of months from
January in the calendar year in which such statement is submitted to the month
of such payment, both months inclusive (less any amounts previously paid by
Tenant with respect to any previously delivered Estimate Statement or revised
Estimate Statement for such calendar year). Subsequent installments shall be
paid concurrently with the regular monthly rent payments for the balance of the
calendar year and shall continue until the next calendar year's Estimate
Statement (or current calendar year's revised Estimate Statement) is received.

        4.8    Actual Statement.    By the first day of April of each succeeding
calendar year during the Term of this Lease, Landlord shall endeavor to deliver
to Tenant a statement ("Actual Statement") of the actual Operating Expenses,
Real Property Taxes and Assessments and Insurance Costs for the immediately
preceding calendar year. If the Actual Statement reveals that Operating
Expenses, Real Property Taxes and Assessments and/or Insurance Costs were
over-stated or under-stated in any Estimate Statement (or revised Estimate
Statement) previously delivered by Landlord pursuant to Section 4.8 above, then
within thirty (30) days after delivery of the Actual Statement, Tenant shall pay
to Landlord the amount of any such under-payment, or, Landlord shall credit
Tenant against the next monthly rent falling due (or, if the Term of the Lease
has expired, Landlord shall pay to Tenant), the amount of such over-payment, as
the case may be. Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease. Prior to the expiration or
sooner termination of the Lease Term and Landlord's acceptance of Tenant's
surrender of the Premises, Landlord will have the right to estimate the actual
Operating Expenses, Real Property Taxes and Assessments and Insurance Costs for
the then current Lease Year and to collect from Tenant prior to Tenant's
surrender of the Premises, Tenant's Percentage of any excess of such actual
Operating Expenses, Real Property Taxes and Assessments and Insurance Costs over
the estimated Operating Expenses, Real Property Taxes and Assessments and
Insurance Costs paid by Tenant in such Lease Year.

        4.9    No Release.    Any delay or failure by Landlord in delivering any
Estimate or Actual Statement pursuant to this Section 4 shall not constitute a
waiver of its right to receive Tenant's payment of Operating Expenses, Real
Property Taxes and Assessments and Insurance Costs, nor shall it relieve Tenant
of its obligations to pay Operating Expenses, Real Property Taxes and
Assessments and Insurance Costs pursuant to this Section 4, except that Tenant
shall not be obligated to make any payments based on such Estimate or Actual
Statement until ten (10) business days after receipt of such statement and in no
event may Landlord be permitted to retroactively bill for any such costs
following the second anniversary of the Actual Statement covering such cost.

        4.10    Exclusions from Operating Expenses, Real Property Taxes and
Assessments, Insurance Costs.    Notwithstanding anything to the contrary
contained elsewhere in this Section 4, the following

5

--------------------------------------------------------------------------------


items shall be excluded from Operating Expenses, Real Property Taxes and
Assessments and Insurance Costs, as applicable:

(a)all costs for which Tenant is being charged directly for other than pursuant
to the operating expense clauses of this Lease for the Building;

(b)the cost of correcting defects in the construction of the Building or in the
building systems or equipment, except that conditions (not occasioned by
construction or equipment or system defects) resulting from ordinary wear and
tear will not be deemed defects for the purpose of this category;

(c)to the extent Landlord is reimbursed by third parties, the cost of repair
made by Landlord because of the total or partial destruction of the Building or
the condemnation of a portion of the Building;

(d)the cost of any items for which Landlord is reimbursed by insurance or
otherwise compensated by third parties (e.g., condemnation awards);

(e)any operating expense representing an amount paid to a related corporation,
entity, or person which is in excess of the amount which would be paid in the
absence of such relationship;

(f)ground rent or similar payments to a ground lessor;

(g)legal fees and related expenses incurred by Landlord (together with any
damages awarded against Landlord) due to the negligence or willful misconduct of
Landlord;

(h)costs arising from the presence of any Hazardous Materials within, upon or
beneath the Premises existing prior to the date of this Lease or by reason of
Landlord's acts;

(i)costs for sculpture, paintings or other objects of art in the Building;

(j)salaries of Landlord's officers and partners and manager and its headquarters
staff and all other general corporate overhead and administrative expense of
Landlord;

(k)the cost of any additions to the Premises after the date of this Lease
(including a parking structure, if any) or operating costs generated by such
additions after the date of this Lease;

(l)the cost any repairs, alterations, additions, changes, replacements and the
like which under generally accepted accounting principles are properly
classified as capital expenditures, capital repairs or capital improvements
(other than as described in Section 4.4(k) above);

(m)any costs representing an amount paid to a related or affiliated person of
Landlord which is in excess of the amount which would have been paid to an
unrelated person at market rates;

(n)any expenses for repairs or maintenance which are actually covered by
warranties, guarantees or service contracts (excluding any mandatory
deductibles);

(o)any of the following items incurred by Landlord: (1) income tax, tax on
excess profits or revenue tax, excise tax or inheritance tax, gift tax,
franchise tax, corporation tax, capital levy transfer, estate, succession or
other similar tax or charge that may be payable by or chargeable to Landlord
under any present or future laws; (2) interest or penalties imposed upon
Landlord for late payment of Real Estate Taxes except to the extent caused by
Tenant's late payment of Tenant's Percentage of Real Estate Taxes; and (3) Real
Estate Taxes resulting from the expansion or renovation of the Premises;

(p)governmental fines and/or penalties incurred as a result of Landlord's
negligence, inability or unwillingness to make payments when due;

(q)charitable or political contributions;

6

--------------------------------------------------------------------------------

(r)costs incurred in connection with the investigation, reporting, remediation
or abatement of any Hazardous Material located (or alleged to be located) in,
on, under or about the Premises (other than de minimus costs to clean up and/or
remove minor oil spills or minor amounts of other Hazardous Materials on or
about the Common Areas).

(s)the cost of painting the exterior of the Building more frequently than once
every seven (7) years and the costs of slurry sealing the parking lot more
frequently than once every three (3) years, except to the extent the need for
painting or slurry sealing is caused by Tenant;

(t)any structural repairs to the Building, except to the extent the structural
damage was caused by Tenant; and

(u)costs incurred due to any material violation by Landlord of a contract or
permit relating to the Site, except to the extent caused by Tenant.

        4.11    Audit Rights.    Notwithstanding anything to the contrary
contained in this Section 4 or elsewhere in this Lease, if Tenant reasonably
disputes any amount set forth in any Actual Statement described above in
Section 4.9, Tenant will have the right not later than three (3) years following
receipt of an Actual Statement and upon no less than ten (10) days notice to
Landlord, to cause Landlord's books and records with respect to the immediately
preceding calendar year only to be audited, at no cost or expense to Landlord
(except as provided below), by a party mutually acceptable to Landlord and
Tenant. Any audit conducted by or on behalf of Tenant shall be performed at
Landlord's office during Landlord's normal business hours and in a manner so as
to minimize interference with Landlord's business operations. Landlord shall
have no obligation and Tenant shall have no right to make photocopies of any of
Landlord's ledgers, invoices or other items; Tenant's audit to be limited to an
on-site review of Landlord's general ledger of accounts. Pending completion of
any such audit, Tenant agrees to pay Landlord any such disputed Operating
Expenses, Real Property Taxes and Assessments and Insurance Costs amounts. The
amounts payable under this Section 4.12 by Landlord to Tenant or Tenant to
Landlord, as the case may be, will be appropriately adjusted on the basis of
such audit. If such audit discloses an overstatement of Operating Expenses, Real
Property Taxes and Assessments and/or Insurance Costs in excess of five percent
(5%) of the actual total amount thereof for such calendar year, Tenant will
receive a credit against Tenant's future Operating Expense obligations for the
reasonable cost of the audit performed by a third party; otherwise the cost of
such audit will be borne by Tenant. Tenant agrees to keep, and to cause its
accountant and employees to keep, all information revealed by any audit of
Landlord's books and records strictly confidential and not to disclose any such
information or permit any such information to be disclosed to anyone other than
Landlord, unless compelled to do so by a court of law. Any dispute between the
parties with respect to this Section 4.12 shall be submitted to binding
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association.

5.    Security Deposit.    Concurrently with the execution of this Lease, Tenant
shall deposit with Landlord the Security Deposit designated in Section 1.11 of
the Summary. The Security Deposit shall be held by Landlord as security for the
full and faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease to be performed by Tenant during the Term. If Tenant
Defaults with respect to any of its obligations under this Lease, Landlord may
(but shall not be required to) use, apply or retain all or any part of the
Security Deposit for the payment of any rent or any other sum in default, or for
the payment of any other amount, loss or damage which Landlord may spend, incur
or suffer by reason of Tenant's default. If any portion of the Security Deposit
is so used or applied, Tenant shall, within ten (10) days after demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant within two
(2) weeks following the

7

--------------------------------------------------------------------------------


expiration of the Lease term, provided that Landlord may retain the Security
Deposit until such time as any amount due from Tenant in accordance with
Section 4.9 hereof has been determined and paid in full. If Landlord sells its
interest in the Building during the Term and if Landlord deposits with the
purchaser the Security Deposit (or balance thereof), then, upon such sale,
Landlord shall be discharged from any further liability with respect to the
Security Deposit. See Rider to Section 5

6.    Use.

        6.1    General.    Tenant shall use the Premises solely for the
Permitted Use specified in Section 1.12 of the Summary, and shall not use or
permit the Premises to be used for any other use or purpose whatsoever. Tenant
shall observe and comply with the "Rules and Regulations" attached hereto as
Exhibit "E". Tenant shall, at its sole cost and expense, observe and comply with
all requirements of any board of fire underwriters or similar body relating to
the Premises, all recorded covenants, conditions and restrictions currently
affecting the Premises, and all laws, statutes, codes, rules and regulations now
or hereafter in force relating to or affecting the condition, use, occupancy,
alteration or improvement of the Premises, including, without limitation, the
provisions of Title III of the Americans with Disabilities Act of 1990 ("ADA")
as it pertains to Tenant's use, occupancy, improvement and alteration of the
Premises (whether, except as otherwise provided herein, structural or
nonstructural, including unforeseen and/or extraordinary alterations and/or
improvements to the Premises, regardless of the period of time remaining in the
Lease Term); provided, however, the foregoing sentence is not intended to limit
Landlord's obligations pursuant to the Work Letter Agreement and Section 6.2
(a) Parking. Tenant shall not use or allow the Premises to be used (a) in
violation of any recorded covenants, conditions and restrictions affecting the
Site (provided Landlord acknowledges that Tenant's parking privileges over the
Adjacent Site, as defined and described in Section 6.2(a) below, which
privileges currently are not permitted under that certain Declaration of
Restrictions, Grant of Easements and Maintenance Agreement dated September 11,
1985 and recorded in the Official Records of Orange County, California on
September 18, 1986 as Instrument No. 86-426178 (the "1986 Restrictions"), shall
not be deemed to be a breach of Tenant's obligation to comply with such recorded
covenants, conditions and restrictions affecting the Site) or of any law or
governmental rule or regulation, or of any certificate of occupancy issued for
the Premises or Building, or (b) for any improper, immoral, unlawful or
reasonably objectionable purpose. Tenant shall not cause, maintain or permit any
nuisance in, on or about the Premises (or any portion thereof), nor commit or
suffer to be committed any waste in, on or about the Premises (or any portion
thereof). Notwithstanding any contrary provision contained in this Section 6.1
or elsewhere in this Lease, Tenant shall not be required to make any capital or
structural improvements to the Premises except to the extent required because of
any alterations to the Premises made by Tenant or because of Tenant's specific
and unique use of the Premises.

        6.2    Parking.    

        (a)    Tenant's Parking Privileges.    During the Term of this Lease,
Landlord shall make available to Tenant the number of parking privileges
specified in Section 1.16 of the Summary hereof (i.e., the greater of 260 spaces
or the number of parking spaces located at the Site) for use by Tenant's
employees and visitors in the common parking areas for the Building, as
designated by Landlord from time to time; provided, however, if the City's
parking code requires more than 260 spaces (based upon the use of the Premises
as contemplated on the Approved Space Plans attached as Schedule 1 to Exhibit
"C" but not any additional parking requirements based upon changes to the
Approved Space Plans or Tenant's use of the Premises that is not consistent with
the uses contemplated on the Approved Space Plans), and the City requires
additional parking spaces as a condition to the issuance of a building permit,
certificate of occupancy or other permit necessary to allow Tenant's use or
occupancy of the Premises, Landlord shall make available to Tenant the
additional spaces so required by the City in excess of the 260 spaces (the
"Additional Required Parking Spaces") on a portion of the parking area on the
adjacent site on which the building

8

--------------------------------------------------------------------------------

commonly known as 9401 Jeronimo Road is located (the "Adjacent Site") designated
by Landlord. Tenant acknowledges and agrees that the Additional Required Parking
Spaces shall be provided on the Adjacent Site, which is currently owned by an
affiliate of Landlord, on an unreserved basis, in common with the other tenants
of the Adjacent Site and that Landlord may, in its sole discretion, reserve
parking on the Adjacent Site for the other tenants of the Adjacent Site without
providing Tenant with any such reserved parking rights, provided that the
available parking shall be in reasonable proximity to the Premises and shall
satisfy City requirements. If and only if Landlord's affiliate sells the
Adjacent Site to an unrelated third-party, Tenant's rights with regard to the
Additional Required Parking Spaces on the Adjacent Site shall be evidenced by a
recorded Easement Agreement (the "Parking Easement") for the benefit of the
Tenant, which shall be recorded in the Official Records of Orange County,
California prior to or concurrently with the closing of such third-party sale.
Further, if and only if Landlord's affiliate sells the Adjacent Site to an
unrelated third-party, Landlord shall, subject to the approval by the City,
cause the removal of the provision in the 1986 Restrictions requiring that
vehicular parking within the parking area for the Adjacent Site be solely for
the owner and occupants of the Adjacent Site. Landlord shall at all times have
the right to establish and modify the nature and extent of the parking areas for
the Site and Adjacent Site (including whether such areas shall be surface,
underground and/or other structures) as long as Tenant is provided the number of
parking privileges designated in Section 1.16 of the Summary in reasonably
comparable proximity to the Building. Except as provided below, Landlord shall
not create any reserved parking spaces on the Site.

        Notwithstanding anything to the contrary contained hereinabove, if
during the Term hereof, substantially all of Tenant's two hundred forty two
hundred sixty (260) unreserved parking privileges are not regularly available on
the Site, Landlord, upon Tenant's written request, shall convert all of Tenant's
spaces to reserved spaces by striping said spaces in Tenant's name. Landlord
shall thereafter be solely responsible for and shall use commercially reasonable
best efforts to enforce Tenant's reserved parking at Landlord's expense such
efforts to include the placement of an on-site parking attendant and/or the
installation of "No Parking" signage, if needed to protect Tenant's parking
privileges granted hereunder. From time to time promptly upon Landlord's
request, Tenant shall provide the names, license plate numbers, and vehicle
descriptions all those parties authorized by Tenant ("Authorized Users") to use
Tenant's reserved parking spaces.

        Notwithstanding anything to the contrary in this Lease, vans and flatbed
trucks may be operated and parked on the Premises and Tenant's employees may
park vehicles overnight on the Premises subject to any local laws and
restrictions.

        (b)    Visitor Parking.    In addition parking privileges for use by
Tenant's employees, Landlord shall permit access to the parking areas for
Tenant's visitors free of charge to Tenant or such visitors, subject to
availability of spaces.

        (c)    Parking Rules.    The use of the parking areas shall be subject
to the Parking Rules and Regulations contained in Exhibit "E" attached hereto
and any other reasonable, nondiscriminatory rules and regulations adopted by
Landlord and/or Landlord's parking operators from time to time, including any
system for controlled ingress and egress. Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant's employees,
suppliers, shippers, customers or invitees to be loaded, unloaded, or parked in
areas other than those designated by Landlord for such activities. If Tenant
permits or allows any of the prohibited activities described herein, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove or tow away the vehicle involved and
charge the cost thereof to Tenant, which cost shall be immediately payable by
Tenant upon demand by Landlord.

        6.3    Signs and Auctions.    Except for the signs described below
(which signs shall be consistent with the Building's signage program and
otherwise subject to Landlord's prior written approval), Tenant

9

--------------------------------------------------------------------------------

shall have no right to place any sign upon the Premises (or any portion
thereof). Tenant shall have no right to conduct any auction in, on or about the
Premises.

        Tenant, at its sole cost and expense, subject to Landlord's prior
reasonable approval, the sign criteria for the Building (as described on Exhibit
"G" attached hereto), all covenants, conditions, and restrictions affecting the
Premises and all applicable laws, rules, regulations, and local ordinances, and
subject to Tenant obtaining all necessary permits and approvals from the City of
Irvine, shall have the following sign rights: (i) the exclusive right to have
its name on the Building as generally depicted on Exhibit "G" (the "Building Top
Sign"), and (ii) the exclusive right to have its name on the monument sign to be
located near the Building (but not the monument sign that is located at or near
the entrance to the Site) in accordance with the sign criteria described on
Exhibit "G" attached hereto ("Monument Sign").

        Tenant shall maintain and repair all of Tenant's signs at Tenant's
expense. Upon the expiration or earlier termination of this Lease, Tenant shall,
at Tenant's sole cost and expense (except as otherwise set forth hereinabove),
(a) cause all of Tenant's signage to be removed from the exterior and interior
of the Building and the Common Areas, (b) repair any damage caused by the
removal of Tenant's signs, and (c) restore the underlying surfaces to the
condition existing prior to the installation of Tenant's signs.

        The sign rights granted herein are personal to the original Tenant
executing this Lease and may not be assigned, voluntarily or involuntarily, to
any person or entity, except that Tenant may assign its sign rights hereunder to
an assignee of all of Tenant's rights under this Lease. The rights granted to
the original Tenant hereunder are not assignable separate and apart from this
Lease, nor may any right granted herein be separated from this Lease in any
manner, either by reservation or otherwise.

        6.4    Hazardous Materials.    Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits that may be required from time
to time under any Environmental Laws applicable to Tenant use of the Premises
and (ii) be and remain in compliance in all material respects with all terms and
conditions of all such Environmental Permits and with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in all Environmental Laws applicable to
Tenant or the Premises. As used in this Lease, the term "Environmental Law"
means any past, present or future federal, state, local or foreign statutory or
common law, or any regulation, ordinance, code, plan, order, permit, grant,
franchise, concession, restriction or agreement issued, entered, promulgated or
approved thereunder, relating to (a) the environment, human health or safety,
including, without limitation, emissions, discharges, releases or threatened
releases of Hazardous Materials (as defined below) into the environment
(including, without limitation, air, surface water, groundwater or land), or
(b) the manufacture, generation, refining, processing, distribution, use, sale,
treatment, receipt, storage, disposal, transport, arranging for transport, or
handling of Hazardous Materials. "Environmental Permits" means, collectively,
any and all permits, consents, licenses, approvals and registrations of any
nature at any time required pursuant to, or in order to comply with, any
Environmental Law. Except for ordinary and general office supplies, such as
copier toner, liquid paper, glue, ink and common household cleaning materials
(some or all of which may constitute "Hazardous Materials" as defined in this
Lease), Tenant agrees not to cause or permit any Hazardous Materials to be
brought upon, stored, used, handled, generated, released or disposed of on, in,
under or about the Premises by Tenant, its agents, employees, subtenants,
assignees, licensees, contractors or invitees (collectively, "Tenant's
Parties"), without the prior written consent of Landlord, which consent Landlord
may withhold in its sole and absolute discretion. Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remove from the Premises,
at its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials which are installed, brought
upon, stored, used, generated or released upon, in, under or about the Premises
or any portion thereof by Tenant or any of Tenant's Parties. To the fullest
extent permitted by law, Tenant agrees to promptly indemnify, protect, defend
and hold

10

--------------------------------------------------------------------------------


harmless Landlord and Landlord's partners, officers, directors, employees,
agents, successors and assigns (collectively, "Landlord Indemnified Parties")
from and against any and all claims, damages, judgments, suits, causes of
action, losses, liabilities, penalties, fines, expenses and costs (including,
without limitation, clean-up, removal, remediation and restoration costs, sums
paid in settlement of claims, attorneys' fees, consultant fees and expert fees
and court costs) which arise or result from the presence of Hazardous Materials
on, in, under or about the Premises or any portion thereof and which are caused
or authorized by, through or under Tenant or any of Tenant's Parties. Tenant
agrees to promptly notify Landlord of any release of Hazardous Materials in the
Premises or any portion thereof which Tenant becomes aware of during the Term of
this Lease, whether caused by Tenant or any other persons or entities. In the
event of any release of Hazardous Materials caused or permitted by Tenant or any
of Tenant's Parties, Landlord shall have the right, but not the obligation, to
cause Tenant to immediately take all steps Landlord deems necessary or
appropriate to remediate such release and prevent any similar future release to
the satisfaction of Landlord and Landlord's mortgagee(s). At all times during
the Term of this Lease, Landlord will have the right, but not the obligation, to
enter upon the Premises to inspect, investigate, sample and/or monitor the
Premises to determine if Tenant is in compliance with the terms of this Lease
regarding Hazardous Materials. Tenant will, upon the request of Landlord or any
mortgagee, cause to be performed an environmental audit of the Premises, at
Landlord's expense (except as otherwise provided below), by an established
environmental consulting firm reasonably acceptable to Tenant, Landlord and the
mortgagee. If the audit discloses that there has been a release or discharging
of any Hazardous Materials during the Term of this Lease, or that Tenant has not
otherwise complied with its obligations under this Section 6.4 with regard to
the handling and/or storage of Hazardous Materials, Tenant agrees to pay for the
fees and costs of any such audit. As used in this Lease, the term "Hazardous
Materials" shall mean and include any hazardous or toxic materials, substances
or wastes as now or hereafter designated under any law, statute, ordinance,
rule, regulation, order or ruling of any agency of the State, the United States
Government or any local governmental authority, including, without limitation,
asbestos, petroleum, petroleum hydrocarbons and petroleum based products, urea
formaldehyde foam insulation, polychlorinated biphenyls ("PCBs"), and freon and
other chlorofluorocarbons, but shall exclude standard office products commonly
used in standard office leases, which may contain Hazardous Materials (such as
photocopy toner, "whiteout", and similar items), provided that Tenant uses such
products in accordance with applicable Environmental Laws. The provisions of
this Section 6.4 will survive the expiration or earlier termination of this
Lease.

        Landlord represents and warrants to Tenant to Landlord's actual
knowledge that as of the date of this Lease, the Premises are not in violation
of any Environmental Laws. Tenant shall have no responsibility for any
environmental liability or hazardous conditions not caused by Tenant or its
employees, agents or contractors, or its use or occupancy of the Premises.
Landlord shall defend, indemnify and hold Tenant harmless from and against any
and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties or fines arising from Hazardous Materials which were
present at the Premises prior to the date of this Lease or were thereafter
caused to be present at the Premises by Landlord or its employees, agents or
contractors.

        6.5    Occupancy Level.    Tenant acknowledges that Tenant's parking
privileges hereunder are expressly limited to the parking spaces provided in
Section 1.16 of the Summary and Tenant shall limit the occupancy of the Building
so as to not utilize more than the number of parking spaces permitted in
Section 1.16, unless Tenant implements measures reasonably satisfactory to
Landlord (e.g., securing additional offsite parking, carpooling or rotational
shifts) and satisfaction of the City to ensure that Tenant does not utilize more
than its allotted parking spaces under Section 1.16.

7.    Payments and Notices.    All rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the first address designated in
Section 1.1 of the Summary, or to such other persons and/or at such other places
as Landlord may hereafter designate in writing. Any notice

11

--------------------------------------------------------------------------------


required or permitted to be given hereunder must be in writing and may be given
by personal delivery (including delivery by nationally recognized overnight
courier or express mailing service), facsimile transmission sent by a machine
capable of confirming transmission receipt, with a hard copy of such notice
delivered no later than one (1) business day after facsimile transmission by
another method specified in this Section 7, or by registered or certified mail,
postage prepaid, return receipt requested, addressed to Tenant at the
address(es) designated in Section 1.2 of the Summary, or to Landlord at the
address(es) designated in Section 1.1 of the Summary. Either party may, by
written notice to the other, specify a different address for notice purposes.
Notice given in the foregoing manner shall be deemed given (i) upon confirmed
transmission if sent by facsimile transmission, provided such transmission is
prior to 5:00 p.m. on a business day (if such transmission is after 5:00 p.m. on
a business day or is on a non-business day, such notice will be deemed given on
the following business day), (ii) when actually received or refused by the party
to whom sent if delivered by a carrier or personally served or (iii) if mailed,
on the day of actual delivery or refusal as shown by the certified mail return
receipt or the expiration of three (3) business days after the day of mailing,
whichever first occurs. For purposes of this Section 7, a "business day" is
Monday through Friday, excluding holidays observed by the United States Postal
Service.

8.    Brokers.    The parties recognize that the broker(s) who negotiated this
Lease are stated in Section 1.13 of the Summary (the "Brokers"), and agree that
Landlord shall be solely responsible for the payment of brokerage commissions to
said Brokers pursuant to the terms of a separate commission agreement. Each
party represents and warrants to the other, that, to its knowledge, no other
broker, agent or finder (a) negotiated or was instrumental in negotiating or
consummating this Lease on its behalf, and (b) is or might be entitled to a
commission or compensation in connection with this Lease. Any broker, agent or
finder of Tenant whom Tenant has failed to disclose herein shall be paid by
Tenant. Tenant shall indemnify, defend (by counsel reasonably approved in
writing by Landlord) and hold Landlord harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys' fees and court costs) resulting from any breach
by Tenant of the foregoing representation, including, without limitation, any
claims that may be asserted against Landlord by any broker, agent or finder
undisclosed by Tenant herein. Landlord shall indemnify, defend (by counsel
reasonably approved in writing by Tenant) and hold Tenant harmless from and
against any and all claims, judgments, suits, causes of action, damages, losses,
liabilities and expenses (including attorneys' fees and court costs) by the
Brokers or resulting from any breach by Landlord of the foregoing
representation, including, without limitation, any claims that may be asserted
against Tenant by any broker, agent or finder undisclosed by Landlord herein.
The foregoing indemnities shall survive the expiration or earlier termination of
this Lease.

9.    Surrender; Holding Over.

        9.1    Surrender of Premises.    Upon the expiration or sooner
termination of this Lease, Tenant shall surrender all keys for the Premises to
Landlord, and exclusive possession of the Premises to Landlord broom clean and
in first-class condition and repair, reasonable wear and tear excepted (and
casualty damage excepted if this Lease is terminated as a result thereof
pursuant to Section 18), with all of Tenant's TI Systems (as defined in
Section 18.2 below), Tenant's personal property (and those items, if any, of
Tenant Changes Identified by Landlord pursuant to Section 12.2 below) removed
therefrom and all damage caused by such removal repaired, as required pursuant
to Sections 12.2 and 12.3 below. If, for any reason, Tenant fails to surrender
the Premises on the expiration or earlier termination of this Lease (including
upon the expiration of any subsequent month-to-month tenancy consented to by
Landlord pursuant to Section 9.2 below), with such removal and repair
obligations completed, then, in addition to the provisions of Section 9.3 below
and Landlord's rights and remedies under Section 12.4 and the other provisions
of this Lease, Tenant shall indemnify, protect, defend (by counsel approved in
writing by Landlord) and hold Landlord harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys,

12

--------------------------------------------------------------------------------

fees and court costs) resulting from such failure to surrender, including,
without limitation, any claim made by any succeeding tenant based thereon. The
foregoing indemnity shall survive the expiration or earlier termination of this
Lease.

        9.2    Hold Over.    If, with Landlord's express written consent, Tenant
remains in possession of the Premises after the expiration or earlier
termination of the Lease Term, Tenant shall become a tenant from month-to-month
upon the terms and conditions set forth in this Lease (including Tenant's
obligation to pay all Operating Expenses, Real Property Taxes and Assessments
and Insurance Costs, and any other additional rent under this Lease) but at a
Monthly Basic Rent equal to one hundred twenty-five percent (125%) of the
Monthly Basic Rent applicable to the Premises immediately prior to the date of
such expiration or earlier termination. Tenant shall pay an entire month's
Monthly Basic Rent calculated in accordance with this Section 9.2 for any
portion of a month it holds over and remains in possession of the Premises
pursuant to this Section 9.2, if Landlord has given its written consent for
Tenant to become a tenant from month-to-month as referenced above; otherwise.
Monthly Basic Rent will be prorated for any partial month holdover. This
Section 9.2 shall not be construed to create any expressed or implied right to
holdover beyond the expiration of the Lease Term or any extension thereof.

        9.3    No Effect on Landlord's Rights.    The foregoing provisions of
this Section 9 are in addition to, and do not affect, Landlord's right of
re-entry within 24-hours prior notice or any other rights of Landlord hereunder
or otherwise provided by law or equity.

10.    Taxes on Tenant's Property.    Tenant shall be liable for, and shall pay
before delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures): and (b) any
Tenant Improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant) to the extent such items are assessed at a
valuation higher than the valuation at which tenant improvements conforming to
the Building's standard tenant improvements are assessed. If any such taxes or
assessments are levied against Landlord or Landlord's property, Landlord may,
after written notice to Tenant (and under proper protest if requested by Tenant)
pay such taxes and assessments, and Tenant shall reimburse Landlord therefor
within ten (10) business days after demand by Landlord; provided, however,
Tenant, as its sole cost and expense, shall have the right, with Landlord's
cooperation, to bring suit in any court of competent jurisdiction to recover the
amount of any such taxes and assessments so paid under protest.

11.  Condition of Premises; Repairs.

        11.1    Condition of Premises.    Tenant acknowledges that, except as
otherwise expressly set forth in this Lease and in the Work Letter Agreement,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises or its condition, or with respect to the
suitability thereof for the conduct of Tenant's business. Subject to any latent
defects (if any) not discoverable upon a reasonable inspection of the Premises,
the taking of possession of the Premises by Tenant shall conclusively establish
that the Premises were at such time complete and in good, sanitary and
satisfactory condition and repair with all work required to be performed by
Landlord, if any, pursuant to Exhibit "C" completed and without any obligation
on Landlord's part to make any alterations, upgrades or improvements thereto.

        11.2    Landlord's Repair Obligations.    Subject to Article 4 and
Sections 11.4, 18.1 and 18.2 of this Lease, Landlord shall, as part of the
Operating Expenses, repair, maintain and replace, as necessary (a) the Building
shell and other structural portions of the Building, including the roof and the
foundations, (b) the basic heating, ventilating and air conditioning equipment
and systems ("HVAC Systems") (subject to Tenant's obligations set forth in
Section 16.2 below), sprinkler and electrical

13

--------------------------------------------------------------------------------


systems within the Building core and standard conduits, connections and
distribution systems thereof within the Premises (collectively, the "Basic
Building Systems") (but any above-standard improvements installed in the
Premises such as, for example, but not by way of limitation, custom lighting,
special or supplementary plumbing systems or distribution extensions, heating
and ventilating and/or air conditioning systems or equipment installed by
Tenant, special or supplemental electrical panels or distribution systems, or
kitchen or restroom facilities and appliances to the extent such facilities and
appliances are installed by Tenant shall be Tenant's sole obligation to repair,
maintain and replace as provided in Section 11.3 below), and (c) the Common
Areas. Without limiting the generality of the foregoing, the HVAC Systems shall
be maintained in a good and properly functioning condition, including the
replacement of all coils, compressors and other major components (if any) that
Landlord's HVAC maintenance provider recommends for immediate replacement, which
replacement shall not be included as an Operating Expense during the initial
Lease Term, except to the extent that such replacement is due to the failure of
Tenant to maintain the HVAC Systems properly if and when Tenant elects to take
over Landlord's repair, maintenance and replacement obligations with respect to
the Assignable Maintenance Obligations (as defined and described in Section 11.4
below). Except for any rental abatement pursuant to Section 16.4 below, Landlord
shall not be liable to Tenant for failure to perform any such maintenance,
repairs or replacements, unless Landlord shall fail to make such maintenance,
repairs or replacements and such failure shall continue for an unreasonable time
following written notice from Tenant to Landlord of the need therefor. Without
limiting the foregoing, except as expressly provided in this Lease, Tenant
waives the right to make repairs at Landlord's expense under any law, statute or
ordinance now or hereafter in effect (including the provisions of California
Civil Code Section 1942 and any successive sections or statutes of a similar
nature).

        11.3    Tenant's Repair Obligations.    Except for Landlord's
obligations specifically set forth in this Lease, Tenant shall at all times and
at Tenant's sole cost and expense, keep, maintain, clean, repair, preserve and
replace, as necessary, the Premises and all parts thereof including, without
limitation, all Tenant Improvements, Tenant Changes, utility meters, any
above-standard improvements installed in the Building such as, for example, but
not by way of limitation, custom lighting, special or supplementary plumbing
systems or distribution extensions, heating and ventilating and/or air
conditioning systems or equipment installed by Tenant, special or supplemental
electrical panels or distribution systems, or kitchen or restroom facilities and
appliances to the extent such facilities and appliances are installed by Tenant,
all fixtures, furniture and equipment, Tenant's storefront, Tenant's signs,
locks, closing devices, security devices, windows, window sashes, casements and
frames, floors and floor coverings, shelving, kitchen and/or restroom facilities
and appliances located within the Building, and any alterations, additions and
other property located within the Building in first-class condition and repair,
reasonable wear and tear excepted. Tenant shall replace, at its expense, any and
all plate and other glass in and about the Building, which is damaged or broken
from any cause whatsoever except due to the gross negligence or willful
misconduct of Landlord, its agents or employees. Tenant shall deliver full and
complete copies of all of the Service Contracts to Landlord upon Landlord's
request. Such maintenance and repairs shall be performed with due diligence,
lien-free and in a first-class and workmanlike manner, by licensed contractor(s)
which are selected by Tenant and approved by Landlord, which approval Landlord
shall not unreasonably withhold or delay. Except as otherwise expressly provided
in this Lease, Landlord shall have no obligation to alter, remodel, improve,
repair, renovate, redecorate or paint all or any part of the Premises.

14

--------------------------------------------------------------------------------

        11.4    Tenant's Right to Take Over Certain Maintenance
Obligations.    Tenant shall have the right, upon no less than sixty (60) days
prior written notice to Landlord, to take over the repair, maintenance and
replacement responsibilities of Landlord with respect to all (but not a part of)
the Assignable Maintenance Obligations (as defined below), as such obligations
are more particularly described in Sections 11.2 and 16.1 hereof. For purposes
of this Lease, the "Assignable Maintenance Obligations" are comprised of the
following repair, maintenance and replacement obligations of Landlord: (i) the
HVAC Systems, and (ii) the janitorial services described in Section 16.1 below.
If Tenant duly elects to take over the repair, maintenance and replacement
responsibilities of Landlord with respect to the Assignable Maintenance
Obligations, Tenant shall enter into regularly scheduled preventive
maintenance/service contracts ("Service Contracts") with maintenance contractors
reasonably acceptable to Landlord for servicing and maintaining the HVAC
Systems, and a contract for janitorial services with a janitorial service
provider reasonably acceptable to Landlord (provided that Tenant may elect to
hire an employee to perform the janitorial services subject to Landlord's
reasonable approval of the scope and frequency of the janitorial work to be
performed by such employee). Without limiting the generality of the foregoing,
if Tenant duly elects to take over the Assignable Maintenance Obligations, the
HVAC Systems shall be maintained in a good and properly functioning condition,
including the replacement, at Landlord's cost during the initial Lease Term, of
all coils, compressors and other major components (if any) that the HVAC
maintenance provider selected by Tenant and approved by Landlord recommends for
immediate replacement only after Landlord's reasonable review and approval of
such recommendation, which replacement shall not be included as an Operating
Expense during the initial Lease Term, except to the extent that such
replacement is due to the failure of Tenant to maintain the HVAC Systems
properly.

12.  Alterations.

        12.1    Tenant Changes; Conditions.    After installation of the initial
Tenant improvements for the Premises pursuant to Exhibit "C", Tenant may, at its
sole cost and expense, make alterations, additions, improvements and decorations
to the interior of the Building (collectively, "Tenant Changes") subject to and
upon the following terms and conditions:

(a)Notwithstanding any provision in this Section 12 to the contrary. Tenant is
absolutely prohibited from making any alterations, additions, improvements or
decorations which: (i) affect any area outside the Building; (ii) affect the
Building's structure, equipment, systems, or the proper functioning thereof, or
Landlord's access thereto; (iii) affect the outside appearance, character or use
of the Building or the Common Areas; (iv) weaken or impair the structural
strength of the Building; (v) in the reasonable opinion of Landlord, lessen the
value of the Premises; or (vi) will violate or require a change in any occupancy
certificate applicable to the Premises.

(b)Before proceeding with any Tenant Change which is not otherwise prohibited in
Section 12.1(a) above, Tenant must first obtain Landlord's written approval
thereof (including approval of all plans, specifications and working drawings
for such Tenant Change), which approval shall not be unreasonably withheld or
delayed. However, Landlord's prior approval shall not be required for any Tenant
Change which satisfies the following conditions (hereinafter a "Pre-Approved
Change"); (i) the costs of such Tenant Change does not exceed Twenty-Five
Thousand Dollars ($25,000) individually; (ii) the costs of such Tenant Change
when aggregated with the costs of all other Tenant Changes made by Tenant during
the Term of this Lease do not exceed One Hundred Thousand Dollars ($100,000,00);
(iii) Tenant delivers to Landlord final plans, specifications and working
drawings for such Tenant Change at least ten (10) days prior to commencement of
the work thereof; (iv) no building permit or other authorization from the City
of other governmental or quasi-governmental authority is

15

--------------------------------------------------------------------------------

required for the Tenant Change; and (v) Tenant and such Tenant Change otherwise
satisfy all other conditions set forth in this Section 12.1

(c)After Landlord has approved the Tenant Changes and the plans, specifications
and working drawings therefor (or is deemed to have approved the Pre-Approved
Changes as set forth in Section 12.1(b) above). Tenant shall: (i) enter into an
agreement for the performance of such Tenant Changes with such contractors and
subcontractors selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld or delayed; (ii) before proceeding with any Tenant
Change (including any Pre-Approved Change), provide Landlord with ten (10) days'
prior written notice thereof; and (iii) pay to Landlord, within ten days after
written demand, the costs of any increased insurance premiums incurred by
Landlord to include such Tenant Changes in the fire and extended coverage
insurance obtained by Landlord pursuant to Section 21 below. However, Landlord
shall be required to include the Tenant Changes under such insurance only to the
extent such insurance is actually obtained by Landlord and such Tenant Changes
are insurable under such insurance; if such Tenant Changes are not or cannot be
included in Landlord's insurance, Tenant shall insure the Tenant Changes under
its casualty insurance pursuant to Section 20.1(a) below. In addition, before
proceeding with any Tenant Change, Tenant's contractors shall obtain, on behalf
of Tenant and at Tenant's sole cost and expense, all necessary governmental
permits and approvals for the commencement and completion of such Tenant Change.
Landlord's approval of any contractor(s) and subcontractor(s) of Tenant shall
not release Tenant or any such contractor(s) and/or subcontractor(s) from any
liability for any conduct or acts of such contractor(s) and/or subcontractor(s).

(d)Tenant shall pay to Landlord, as additional rent, the reasonable costs (not
to exceed $500 per submittal) of Landlord's engineers and other consultants (but
not Landlord's on-site management personnel) for review of all plans,
specifications and working drawings for the Tenant Changes, within ten
(10) business days after Tenant's receipt of invoices either from Landlord or
such consultants. In addition to such costs, Tenant shall pay to Landlord,
within ten (10) business days after completion of any Tenant Change, the actual,
reasonable costs incurred by Landlord for services rendered by Landlord's
management personnel and engineers to coordinate and/or supervise any of the
Tenant Changes but only to the extent such services are provided in excess of or
after the normal on-site hours of such engineers and management personnel due to
Tenant's desire to have work respecting the Tenant Changes performed after such
normal on-site hours.

(e)All Tenant Changes shall be performed: (i) in accordance with the approved
plans, specifications and working drawings; (ii) lien-free and in a good
workmanlike manner; (iii) in compliance with all laws, rules, regulations of all
governmental agencies and authorities including, without limitation, the
provisions of the ADA; (iv) in such a manner so as not to impose any additional
expense upon nor delay Landlord in the maintenance and operation of the
Building; and (v) at such times, in such manner and subject to such rules and
regulations as Landlord may from time to time reasonably designate.

(f)Throughout the performance of the Tenant Changes, Tenant shall obtain, or
cause its contractors to obtain, workers compensation insurance and general
liability insurance in compliance with the provisions of Section 20 of this
Lease.

        12.2    Removal of Tenant Changes and Tenant Improvements.    All Tenant
Changes and the initial Tenant Improvements in the Building whether installed or
paid for by Landlord or Tenant, but excluding Tenant's TI Systems, shall become
the property of Landlord and shall remain upon and be surrendered with the
Premises at the end of the Term of this Lease; provided, however, Landlord may,
by written notice delivered to Tenant at any time prior to the date which is
thirty (30) days before the

16

--------------------------------------------------------------------------------


expiration of the Lease Term (or immediately upon any sooner termination of this
Lease) identify those items of the Tenant Changes which Landlord shall require
Tenant to remove at the end of the Term of this Lease. If Landlord requires
Tenant to remove any Tenant Changes, Tenant shall, at its sole cost, remove the
identified items on or before the expiration on sooner termination of this Lease
and repair any damage to the Premises caused by such removal (or, at Landlord's
option, shall pay to Landlord all of Landlord's costs of such removal and
repair). Notwithstanding the foregoing, Tenant shall not be required to remove
those alterations, improvements or additions approved by Landlord pursuant to
this Article 12, unless Landlord, at the time of its approval, advised Tenant in
writing that Landlord would require removal of such work upon the expiration of
the Lease Term.

        12.3    Removal of Personal Property.    All articles of personal
property owned by Tenant or installed by Tenant at its expense in the Premises
(including business and trade fixtures, furniture, Tenant's TI Systems and other
moveable partitions) shall be, and remain, the property of Tenant, and shall be
removed by Tenant from the Premises, at Tenant's sole cost and expense, on or
before the expiration or sooner termination of this Lease. Tenant shall promptly
repair any damage caused by such removal.

        12.4    Tenant's Failure to Remove.    If Tenant fails to remove by the
expiration or sooner termination of this Lease all of its personal property, or
any Tenant Changes identified by Landlord for removal pursuant to Section 12.2
above, or if Tenant fails to comply with its obligations under Section 12.3,
Landlord may (without liability to Tenant for loss thereof, at Tenant's sole
cost and in addition to Landlord's other rights and remedies under this Lease,
at law or in equity: (a) remove and store such items in accordance with
applicable law; and/or (b) upon ten (10) days' prior notice to Tenant, sell all
or any such items at private or public sale for such price as Landlord may
obtain as permitted under applicable law. Landlord shall apply the proceeds of
any such sale to any amounts due to Landlord under this Lease from Tenant
(including Landlord's attorneys' fees and other costs incurred in the removal,
storage and/or sale of such items), with any remainder to be paid to Tenant.

13.    Liens.    Tenant shall not permit any mechanic's, materialmen's or other
liens to be filed against all or any part of the Premises, nor against Tenant's
leasehold interest in the Premises, by reason of or in connection with any
repairs, alterations, improvements or other work contracted for or undertaken by
Tenant or any other act or omission of Tenant or Tenant's agents, employees,
contractors, licensees or invitees. Tenant shall, at Landlord's request, use
good faith efforts to provide Landlord with enforceable, unconditional and final
lien releases (and other evidence reasonably requested by Landlord to
demonstrate protection from liens) from all persons furnishing labor and/or
materials with respect to the Premises. Landlord shall have the right at all
reasonable times to post on the Premises and record any notices of
non-responsibility which it deems necessary for protection from such liens. If
any such liens are filed, Tenant shall, at its sole cost, immediately cause such
lien to be released of record or bonded to Landlord's reasonable satisfaction so
that it no longer affects title to the Premises. If Tenant fails to cause such
lien to be so released or bonded within twenty (20) days after filing thereof,
Landlord may, without waiving its rights and remedies based on such breach, and
without releasing Tenant from any of its obligations, cause such lien to be
released by any means it shall deem proper, including payment in satisfaction of
the claim giving rise to such lien. Tenant shall pay to Landlord within five
(5) days after receipt of invoice from Landlord, any sum paid by Landlord to
remove such liens, together with interest at the Interest Rate from the date of
such payment by Landlord. NOTICE IS HEREBY GIVEN THAT (EXCEPT FOR LANDLORD'S
OBLIGATION TO PAY THE TENANT ALLOWANCE TO TENANT IN ACCORDANCE WITH EXHIBIT "C")
LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR
TO BE FURNISHED TO TENANT, OR TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER
TENANT, AND THAT NO MECHANICS' OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN THE PREMISES.

17

--------------------------------------------------------------------------------


14.  Assignment and Subletting.

        14.1    Restriction on Transfer.    Except as otherwise expressly
provided in the Section 14, Tenant shall not, without the prior written consent
of Landlord, which consent Landlord will not unreasonably withhold, condition or
delay, assign this Lease or any interest herein or sublet the Premises or any
part thereof, or permit the use or occupancy of the Premises by any party other
than Tenant (any such assignment, encumbrance, sublease, license or the like
shall sometimes be referred to as a "Transfer"). In no event may Tenant encumber
this Lease. Any Transfer without Landlord's consent (except for a Permitted
Transfer pursuant to Section 14.2 below) shall constitute a default by Tenant
under this Lease, and in addition to all of Landlord's other remedies at law, in
equity or under this Lease, such Transfer shall be voidable at Landlord's
election. In addition, this Lease shall not, nor shall any interest of Tenant
herein, be assignable by operation of law without the written consent of
Landlord. For purposes of this Section 14, other than with respect to a
Permitted Transfer under Section 14.2 and transfers of stock of Tenant if Tenant
is a publicly-held corporation and such stock is transferred publicly over a
recognized security exchange or over-the-counter market. If Tenant is a
corporation, partnership or other entity, any transfer, assignment, encumbrance
or hypothecation of twenty-five percent (25%) or more (individually or in the
aggregate) of any stock or other ownership interest in such entity, and/or any
transfer, assignment, hypothecation or encumbrance of any controlling ownership
or voting interest in such entity, shall be deemed an assignment of this Lease
and shall be subject to all of the restrictions and provisions contained in this
Section 14.

        14.2    Permitted Controlled Transfers.    Notwithstanding the
provisions of Sections 14.1 above to the contrary, Tenant may assign this Lease
or sublet the Premises or any portion thereof (herein, a "Permitted Transfer"),
without Landlord's consent and without extending any sublease or termination
option to Landlord, to any entity which controls, is controlled by or is under
common control with Tenant, or to any entity resulting from a merger or
consolidation with Tenant, any wholly-owned subsidiary of Tenant or to any
person or entity which acquires substantially all the assets of Tenant's
business as a Tenant or to any person or entity which acquires substantially all
the assets of Tenant's business as a going concern, provided that: (a) prior to
the effective date of such assignment or sublease, Tenant delivers to Landlord
the financial statements and other financial and background information of the
assignee or sublease described in Section 14.3 below; (b) if an assignment, the
assignee assumes, in full, the obligations of Tenant under this Lease (or if a
sublease, the sublessee of a portion of the Premises or Term assumes, in full,
the obligations of Tenant with respect to such portion); (c) the financial net
worth of the assignee is sufficient to meet the obligations of the Tenant
hereunder; (d) Tenant remains fully liable under this Lease; and (e) the use of
the Premises under Article 6 remains unchanged.

        14.3    Landlord's Options.    If at any time or from time to time
during the Term Tenant desires to effect a Transfer (other than a Permitted
Transfer), Tenant shall deliver to Landlord written notice ("Transfer Notice")
setting forth the terms and provisions of the proposed Transfer and the identity
of the proposed assignee, sublessee or other transferee (sometimes referred to
hereinafter as a "Transferee"). Tenant shall also deliver to Landlord with the
Transfer Notice, a current financial statement and financial statements for the
proceeding two (2) years of the Transferee (or other reasonable evidence of
financial condition) which have been certified by a corporate officer of the
Transferee or audited by a reputable independent accounting firm acceptable to
Landlord, and such other information concerning the business background and
financial condition of the proposed Transferee as Landlord may reasonably
request. Except with respect to a Permitted Transfer, Landlord shall have the
option, exercisable by written notice delivered to Tenant within twenty
(20) days after Landlord's receipt of the Transfer Notice, such financial
statements and other information, either to:

(a)approve or disapprove such Transfer, which approval shall not be unreasonably
withheld; or

18

--------------------------------------------------------------------------------

(b)if Tenant proposes to sublease more than 25% of the Premises, sublet from
Tenant that portion of the Premises which Tenant has requested to sublease at
the rental and on the other terms set forth in this Lease prorated for the
portion of the Premises to be sublet and for the term set forth in Tenant's
Notice, or, in the case of an assignment or encumbrance, terminate this Lease
with respect to the entire Premises and recapture the Premises, which
termination shall be effective thirty (30) days after Tenant's receipt of
Landlord's notice.

        If Landlord exercises its option to sublease any such space from Tenant
following Tenant's request for Landlord's approval of the proposed sublease of
such space, (i) Landlord shall be responsible for the construction of any
partitions which Landlord reasonably deems necessary to separate such space from
the remainder of the Premises, and (ii) Landlord and any sub-subtenant or
assignee of Landlord with respect to such subleased space shall have the right
to use in common with Tenant all lavatories, corridors and lobbies which are
within the Premises and which are reasonably required for the use of such space.

        14.4    Additional Conditions; Excess Rent.    If for a Transfer other
than a Permitted Transfer Landlord does not exercise its sublease or termination
option and instead approves of the proposed Transfer pursuant to Section 14.3(a)
above, Tenant may enter into the proposed Transfer with such proposed Transferee
subject to the following further conditions:

(a)the Transfer shall be on substantially the same terms set forth in the
Transfer Notice delivered to Landlord (if the terms have materially changed,
Tenant must submit a revised Transfer Notice to Landlord and Landlord shall have
another seven (7) business days after receipt thereof to make the election in
Sections 14.3(a) or 14.3(b) above);

(b)no Transfer shall be valid and no Transferee shall take possession of the
Premises until an executed counterpart of the assignment, sublease or other
instrument affecting the Transfer has been delivered to Landlord pursuant to
which the Transferee shall expressly assume all of Tenant's obligations under
this Lease (or with respect to a portion of the Premises or for a portion of the
Term, all of Tenant's obligations applicable to such portion) from and after the
effective date of such assignment;

(c)no Transferee shall have a further right to assign, encumber or sublet,
except on the terms herein contained; and

(d)fifty percent (50%) of any rent or other economic consideration received by
Tenant as a result of such Transfer which exceeds, in the aggregate, (i) the
total rent which Tenant is obligated to pay Landlord under this Lease (prorated
to reflect obligations allocable to any portion of the Premises subleased), plus
(ii) any reasonable brokerage commissions, attorneys' fees, reasonable tenant
improvement or renovation costs and other reasonable out-of-pocket costs
actually paid by Tenant in connection with such Transfer, shall be paid to
Landlord within ten (10) days after receipt thereof as additional rental under
this Lease, without affecting or reducing any other obligations of Tenant
hereunder; provided, however, that this subsection 14.4(d) shall not apply to
any permitted Transfers made pursuant to Section 14.2 above.

        14.5    Reasonable Disapproval.    Landlord and Tenant hereby
acknowledge that Landlord's disapproval of any proposed Transfer (other than a
Permitted Transfer) pursuant to Section 14.3(a) shall be deemed reasonably
withheld if based upon any reasonable factor, including, without limitation, any
or all of the following factors: (a) the proposed Transferee is an existing
tenant of the Landlord or an affiliate of Landlord; (b) the proposed Transferee
is a governmental entity; (c) the use of the Premises by the Transferee (i) is
not permitted by the use provisions in Section 6 hereof, or (ii) violates any
exclusive use granted by Landlord to another tenant in the Building; (d) the
Transfer would likely result in significant increase in the use of the parking
areas or Common Areas by the Transferee's employees or visitors beyond the
amounts allotted to Tenant hereunder; (e) the Transferee does not

19

--------------------------------------------------------------------------------


have the financial capability to fulfill the obligations imposed by the
Transfer; or (f) the Transferee is not in Landlord's reasonable opinion of
reputable or good character.

        14.6    No Release.    No Transfer shall release Tenant of Tenant's
obligations under this Lease or alter the primary liability of Tenant to pay the
rent and to perform all other obligations to be performed by Tenant hereunder.
From and after the occurrence of a Default by Tenant under this Lease, Landlord
may require that any Transferee remit directly to Landlord on a monthly basis,
all monies due Tenant by said Transferee, and each sublease or lease assignment
shall provide that if Landlord gives said sublessee or assignee written notice
that Tenant is in Default under this Lease, said sublessee or assignee will
thereafter make all payments due under the sublease or assignment directly to or
as directed by Landlord, which payments will be credited against any payments
due under this Lease. Tenant hereby irrevocably and unconditionally assigns to
Landlord all rents and other sums payable under any sublease or assignment of
the Premises; provided, however, that Landlord hereby grants Tenant a license to
collect all such rents and other sums so long as Tenant is not in Default under
this Lease. Tenant shall, within ten (10) days after the execution and delivery
of any assignment or sublease, deliver a duplicate original copy there of to
Landlord. The acceptance of rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision hereof. Consent by Landlord
to one Transfer shall not be deemed consent to any subsequent Transfer. In the
event of a Default by any Transferee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee or
successor. Landlord may consent to the following without obtaining its or their
consent thereto and any such actions shall not relieve Tenant of liability under
this Lease: (i) subsequent assignments of the Lease or sublettings of the
Premises provided the prior assignee or sublessee is not released from its
obligations under the applicable assignment or sublease agreements; or
(ii) amendments or modifications to the Lease with assignees of Tenant, but only
to the extent such amendments or modifications do not materially increase
Tenant's liabilities, duties or obligations hereunder.

        14.7    Administrative and Attorneys' Fees.    If Tenant effects a
Transfer or requests the consent of Landlord to any Transfer, then Tenant shall,
upon demand, pay Landlord a non-refundable administrative fee of Five Hundred
Dollars ($500.00), plus reasonable attorneys' and paralegal fees and costs
incurred by Landlord in connection with such Transfer or request for consent
(Whether attributable to Landlord's in-house attorneys or paralegals or
otherwise, not to exceed $1,000). Acceptance of the $500.00 administrative fee
and/or reimbursement of Landlord's attorneys' and paralegal fees shall in no
event obligate Landlord to consent to any proposed Transfer. The foregoing fee
and reimbursements shall not apply if Landlord exercises its first right to
sublease or recapture all or a portion of the Premises.

        14.8    Material Inducement.    Tenant understands, acknowledges and
agrees that (a) Landlord's option to sublease from Tenant any space which Tenant
proposes to sublease or terminate this Lease upon any proposed assignment or
encumbrance of this Lease by Tenant as provided in Section 14.3(b) above rather
than approve the proposed sublease assignment or encumbrance, and (b) Landlord's
right to receive fifty percent (50%) of any excess consideration paid by a
Transferee in connection with an approved Transfer as provided in
Section 14.4(d) above, are a material inducement for Landlord's agreement to
lease the Premises to Tenant upon the terms and conditions herein set forth.

15.    Entry by Landlord.    Landlord and its employees and agents shall at all
reasonable times have the right to enter the Premises to inspect the same, to
supply janitorial service and any other service required to be provided by
Landlord to Tenant under this Lease, to exhibit the Premises to prospective
lenders or purchasers (or during the last nine (9) months of the Term, to
prospective tenants upon 24-hours prior written notice), to post notices of
non-responsibility, and/or to alter, Improve or repair the Premises or any
portion thereof, all without being deemed guilty of or liable for any breach of
Landlord's covenant of quiet enjoyment or any eviction of Tenant, and without
abatement of rent. In

20

--------------------------------------------------------------------------------


exercising such entry rights, Landlord shall endeavor to minimize, as reasonably
practicable, the interference with Tenant's business, and shall provide Tenant
with reasonable advance written notice of such entry (except in emergency
situations and for scheduled services). For each of the foregoing purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant's vaults and safes,
and Landlord shall have the means which Landlord may deem proper to open said
doors in an emergency in order to obtain entry to the Premises. Any entry to the
Premises obtained by Landlord by any of said means or otherwise shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction of Tenant from the Premises
or any portion thereof, or grounds for any abatement or reduction of rent and
Landlord shall not have any liability to Tenant for any damages or losses on
account of any such entry by Landlord except, subject to the provisions of
Section 22.1, to the extent of Landlord's negligence or willful misconduct.

16.  Utilities and Services.

        16.1    Standard Utilities and Services.    As long as Tenant has not
committed an uncured Default under any of the provisions of this Lease, and
subject to the terms and conditions of this Lease, and the obligations of Tenant
as set forth hereinbelow, Landlord shall furnish or cause to be furnished to the
Premises the following utilities and services:

(a)Landlord shall, as part of Operating Expenses, furnish janitorial services to
the Premises five (5) days per week pursuant to janitorial and cleaning
specifications as may be adopted by Landlord from time to time. No person(s)
other than those persons approved by Landlord shall be permitted to enter the
Premises for such purposes. Janitor service shall include ordinary dusting and
cleaning by the janitor assigned to do such work and shall not include cleaning
of carpets or rugs, except normal vacuuming, or moving of furniture, interior
window cleaning, coffee or eating area cleaning and other special services. Such
additional services may be rendered by Landlord pursuant to written agreement
with Tenant as to the extent of such services and the payment of the cost
thereof. Janitor service will not be furnished on nights when rooms are occupied
after 7:30 p.m. or to rooms which are locked unless a key is furnished to the
Landlord for use by the janitorial contractor. Window cleaning shall be done
only by Landlord, at such time and frequency as is in accordance with industry
standards comparable for buildings in the area. Tenant shall pay to Landlord the
cost of removal of any of Tenant's refuse and rubbish to the extent that the
same exceeds the refuse and rubbish usually attendant upon the use of the
Premises as offices. Notwithstanding the foregoing, Tenant shall have the right
to contract directly for its janitorial service in accordance with the
provisions of Section 11.4 above, in which event janitorial services shall be
eliminated from Operating Expenses charged to Tenant.

(b)Intentionally omitted.

(c)Subject to the provisions of this subsection (c), Landlord shall provide
Tenant with reasonable access to and exclusive use of (a) any Intra-Building
communications network cabling and equipment within the control of Landlord (if
any), (b) intre-Building risers and conduits (if any) and (c) the Common Areas
outside the Building to allow installation, alteration, repair, maintenance and
replacement of such telecommunications cabling and conduit as Tenant may require
to operate its telecommunications system. Tenant's installation of such
telecommunications cabling, equipment and/or systems shall be subject to
Landlord's review and approval (not to be unreasonably withheld) of the plans
and specifications therefor and precise manner and location of the installation
of the same. Further, all such cabling, equipment and/or systems installed by or
for Tenant shall not be offered or provided to any subtenant or other occupant
of the Building without Landlord's written consent (which will not be
unreasonably withheld).

21

--------------------------------------------------------------------------------



        16.2    Tenant's Obligations.    

(a)Tenant shall control, at its sole cost and expense, the operation of the HVAC
Systems for the Building at such times and in such manner as Tenant reasonably
determines, provided that Tenant shall not be obligated to pay for such
utilities until the Commencement Date of the Lease Term, and provided further
that, until such time that Tenant elects to take over the repair and maintenance
obligations with respect the Assignable Maintenance Obligations, Landlord shall
be responsible, as part of Operating Expenses, to maintain and repair the HVAC
Systems for the Building. Tenant shall also contract directly for, furnish and
control the electrical power for the Premises at such times and in such manner
as Tenant reasonably determines, provided that Landlord shall provide and pay
for such utilities until the Commencement Date of the Lease Term.

(b)Tenant shall, at its sole cost and expense, contract directly for domestic
water, sewer, electric current, gas, telecommunication and all other utilities
as required for Tenant's use of the Premises, provided that Tenant shall not be
obligated to pay for such utilities until the Commencement Date of the Lease
Term. Tenant shall have the right at any time and from time-to-time during the
Lease Term to contract for service from any company or companies providing
electricity service ("Service Provider"), subject to Landlord's prior approval,
which will not be unreasonably withheld. Tenant and Landlord shall cooperate
with the Service Provider at all times and, as reasonably necessary, shall allow
the Service Provider reasonable access to the Building's electric lines,
feeders, risers, wiring, and any other machinery within the Premises. Landlord
shall in no way be liable or responsible for any loss, damage, or expense that
Tenant may sustain or incur by reason of any change, failure, interference,
disruption, or defect in the supply or character of the electric energy
furnished to the Premises, or if the quantity or character of the electric
energy supplied by the Service Provider is no longer available or suitable for
Tenant's requirements, no such change, failure, defect, unavailability, or
unsuitability shall constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of rent (other than as
provided in Section 16.4 below), or relieve Tenant from any of its obligations
under the Lease.

(c)In no event shall Tenant's use of electric current ever exceed the capacity
of the feeders to the Building or the risers or wiring installation of the
Building. Notwithstanding anything to contrary herein, (i) in no event shall the
electrical capacity of the Building be reduced from that in effect at the date
of this Lease unless such reduction has been approved in writing by Tenant and
Landlord, and (ii) Tenant shall have the right, at its sole cost and expense, to
install a back-up generator or alternative power source for the Premises
(provided that Tenant shall not install the same until it has first received
Landlord's approval, not to be unreasonably withheld, of the precise plans and
specifications for and location of such generator or alternative power source).

(d)Tenant shall cooperate fully at all times with Landlord, and abide by all
reasonable regulations and requirements which Landlord may prescribe for the
proper functioning and protection of the Building's services and systems. In
addition, Tenant shall not connect any conduit, pipe, apparatus or other device
to the Building's water, waste or other supply lines or systems for any purpose.

        16.3    Failure to Provide Utilities.    Subject to any abatement of
Rent pursuant to Section 16.4 below, Landlord's failure to furnish any of the
utilities and services described in Section 16.1 above when such failure is
caused by all or any of the following shall not result in any liability of
Landlord: (a) accident, breakage or repairs; (b) strikes, lockouts or other
labor disturbances or labor disputes of any such character; (c) governmental
regulation, moratorium or other governmental action; (d) inability, despite the
exercise of reasonable diligence, to obtain electricity, water or fuel; or
(e) any other cause beyond Landlord's reasonable control. In addition, in the
event of the failure of any said

22

--------------------------------------------------------------------------------


utilities or services, Tenant shall not be entitled to any abatement or
reduction of rent (except as expressly provided in Sections 16.4, 18.3 and 19.2
if such failure is a result of a damage or taking described therein), no
eviction of Tenant shall result, and Tenant shall not be relieved from the
performance of any covenant or agreement in this Lease. In the event of any
stoppage or interruption of services or utilities, Landlord shall diligently
attempt to resume such services or utilities as promptly as practicable. Tenant
hereby waives the provisions of California Civil Code Section 1932(1) or any
other applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to an interruption, failure or
inability to provide any services.

        16.4    Abatement of Rent.    If Tenant is prevented from using (and
does not actually use) the Premises (or any material portion thereof) for more
than eight (8) consecutive hours for three (3) or more consecutive business days
(the "Eligibility Period") as a result of the interruption of electrical, HVAC,
water, telecommunication, telephone, gas, sewer or other essential utility
services used and required as a material part of Tenant's business operations
from the Premises, and the interruption is a result of the negligent act of
Landlord, then Tenant's Rent (which for this purpose includes Base Rent and
Additional Rent) shall be abated or reduced (as the case may be) after
expiration of the Eligibility Period for such time that Tenant is prevented from
using the Premises (or a portion thereof) after expiration of the Eligibility
Period in proportion that the rentable area of the Premises that Tenant is
prevented from using and, in fact, does not use, bears to the total rentable
area of the Premises; provided, however, that if Landlord is diligently pursuing
the repair of such utilities or services and Landlord provides substitute
services reasonably suitable for Tenant's purposes, such as for example,
bringing in portable air-conditioning equipment, then there shall not be any
abatement of rent. However, if Tenant is prevented from conducting Tenant's
business in any portion of the Premises for a period of time in excess of the
Eligibility Period, and the remaining portion of the Premises is not
substantially sufficient to allow Tenant to effectively conduct Tenant's
business therein for a period of time in excess of the Eligibility Period, then
Tenant's Rent for the entire Premises shall be abated for such time after
expiration of the Eligibility Period during which Tenant is so prevented from
effectively conducting Tenant's business therein.

17.  Indemnification and Exculpation.

        17.1    Tenant's Assumption of Risk and Waiver.    Except to the extent
such matter is not covered by the insurance required to be maintained by Tenant
under this Lease and such matter is attributable to the negligence or willful
misconduct of Landlord, Landlord shall not be liable to Tenant, Tenant's
employees, agents or invitees for: (i) any damage to property of Tenant, or of
others, located in, on or about the Premises, nor for (ii) the loss of or damage
to any property of Tenant or of others by theft or otherwise, (iii) any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain or leaks from any part of the
Premises or from the pipes, appliance of plumbing works or from the roof, street
or subsurface or from any other places or by dampness or by any other cause of
whatsoever nature, or (iv) any such damage caused by other persons in the
Premises, occupants of adjacent property, or the public, or caused by operations
in construction of any private, public or quasi-public work. Landlord shall in
no event be liable to Tenant for any consequential damages or for loss of
revenue or income and Tenant waives any and all claims for any such damages.
Notwithstanding anything to the contrary contained in this Section 17.1, all
property of Tenant, its agents, employees and invitees kept or stored on the
Premises, whether leased or owned by any such parties, shall be so kept or
stored at the sole risk of Tenant and Tenant shall hold Landlord harmless from
any claims arising out of damage to the same, including subrogation claims by
Tenant's insurance carriers, unless such damage shall be caused by the
negligence or willful misconduct of Landlord or its breach of this Lease.
Landlord or its agents shall not be liable for interference with the light or
other intangible rights.

23

--------------------------------------------------------------------------------

        17.2    Tenant's Indemnification of Landlord.    Tenant shall be liable
for, and shall indemnify, defend, protect and hold Landlord and Landlord's
members, partners, officers, directors, shareholders, employees, agents,
successors and assigns (collectively, "Landlord Indemnified Parties") harmless
from and against, any and all claims, damages, judgments, suits, causes of
action, losses, liabilities and expenses, including attorneys' fees and court
costs (collectively, "Indemnified Claims"), arising or resulting from (a) any
occurrence at the Premises following the date Landlord delivers all or any
portion of the Premises to Tenant, (b) any act or omission of Tenant or any of
Tenant's agents, employees, contractors, subtenants, assignees, licensees or
with respect to acts or omissions within the Premises only, Tenant's invitees
(collectively, "Tenant Parties"); and/or (c) the use of the Premises and Common
Areas and conduct of Tenant's business by Tenant or any Tenant Parties, in or
about the Premises unless caused by the negligence or willful misconduct of
Landlord or its agents, employees or contractors or its breach of this Lease.
The foregoing indemnification shall include, but not be limited to, any injury
to, or death of, any person, or any loss of, or damage to, any property on the
Premises, or on adjoining sidewalks, streets or ways, or connected with the use,
condition or occupancy thereof, whether or not Landlord or its mortgagee has or
should have knowledge or notice of the defect or conditions causing or
contributing to such injury, death, loss or damage. In case any action or
proceeding is brought against Landlord or any Landlord Indemnified Parties by
reason of any such Indemnified Claims, Tenant, upon notice from Landlord, shall
defend the same at Tenant's expense by counsel approved in writing by Landlord,
which approval shall not be unreasonably withheld.

        17.3    Landlord's Indemnification of Tenant.    Notwithstanding
anything to the contrary contained in Paragraph 17.2 or elsewhere in the Lease,
Tenant shall not be required to protect, defend, save harmless or indemnify
Landlord from any liability for injury, loss, accident or damage to any person
resulting from Landlord's negligent acts or omissions or willful misconduct or
that of its agents, contractors, servants, employees or licensees, in connection
with Landlord's activities on or about the Project ("Landlord Responsible
Claims"), and Landlord hereby indemnifies and agrees to protect, defend and hold
Tenant and the Tenant Parties harmless from and against, but only to the extent
of Landlord's Responsible Claims. Such exclusion from Tenant's indemnity and
such agreement by Landlord to so indemnify and hold Tenant harmless are not
intended to and shall not relieve any insurance carrier of its obligations under
policies required to be carried by Tenant pursuant to the provisions of this
Lease to the extent that such policies cover (or, if such policies would have
been carried as required, would have covered) such Landlord Responsible Claims.
Landlord's and Tenant's indemnification obligations hereunder may or may not be
coverable by insurance, but the failure of either Landlord or Tenant to carry
insurance covering the indemnification obligation shall not limit their
indemnity obligations hereunder.

        17.4    Survival; No Release of Insurers.    The indemnification
obligations under Section 17.2 and 17.3 shall survive the expiration or earlier
termination of this Lease. Landlord's and Tenant's covenants, agreements and
indemnification in Sections 17.1, 17.2 and 17.3 above are not intended to and
shall not relieve any insurance carrier of its obligations under policies
required to be carried by Landlord and Tenant pursuant to the provisions of this
Lease.

18.  Damage or Destruction.

        18.1    Landlord's Rights and Obligations.    In the event any part of
the Building is damaged by fire or other casualty to an extent not exceeding
twenty-five percent (25%) of the full replacement cost thereof and (i) such
damage can feasibly be repaired, reconstructed or restored to substantially its
condition immediately prior to such damage within two hundred seventy (270) days
after the date of such casualty and (ii) Landlord will receive insurance
proceeds sufficient (not taking into account the costs of any deductible or
self-insured retention for which Tenant is obligated to reimburse Landlord
pursuant to this Lease) to cover the costs of such repairs, reconstruction and
restoration (including proceeds from Tenant and/or Tenant's insurance which
Tenant is required to deliver to Landlord

24

--------------------------------------------------------------------------------

pursuant to Section 18.2 below), then Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration and this
Lease shall continue in full force and effect. If, however, any part of the
Building is damaged to an extent exceeding twenty-five percent (25%) of the full
replacement cost thereof, or such work of repair, reconstruction and restoration
will require longer than two hundred seventy (270) days after the date of the
casualty to complete, or Landlord will not receive insurance proceeds (and/or
proceeds from Tenant, as applicable) sufficient to cover the costs of such
repairs, reconstruction and restoration, then either party may terminate this
Lease effective as of the date of such casualty. Under any of the conditions of
this Section 18.1, Landlord and/or Tenant shall give written notice to the other
of its intention to terminate within the later of thirty (30) days after the
occurrence of such casualty.

        18.2    Tenant's Costs and Insurance Proceeds.    In the event of any
damage or destruction of all or any part of the Premises, Tenant shall
immediately: (a) notify Landlord thereof; and (b) unless this Lease is
terminated as permitted in this Section 18, deliver to Landlord (i) all
insurance proceeds received by Tenant with respect to any Tenant Changes in the
Premises should Tenant desire that Landlord restore such Tenant Changes as part
of Landlord's restoration of the Premises, and (ii) all insurance proceeds
respecting Tenant's movable office furniture systems that were installed as part
of the initial Tenant Improvements (the "TI Systems") (excluding proceeds for
Tenant's furniture and other personal property) should Tenant desire that
Landlord replace such TI Systems as part of Landlord's restoration of the
Premises. If, for any reason (including Tenant's failure to obtain insurance for
the full replacement cost of any Tenant Changes and TI Systems which Tenant is
required to insure pursuant to Sections 12.1(c) and/or 20.1(a) hereof), Tenant
fails to receive insurance proceeds covering the full replacement cost of such
Tenant Changes or TI Systems which are damaged, Tenant shall be deemed to have
self-insured the replacement cost of such Tenant Changes or TI Systems, as
applicable, and upon any damage or destruction thereto, Tenant shall immediately
pay to Landlord the full replacement cost of such items, less any insurance
proceeds actually received by Landlord from Landlord's or Tenant's insurance
with respect to such items. In the event this Lease is terminated in accordance
with Section 18.1 above, Tenant shall be entitled to receive all insurance
proceeds for any Tenant Changes in the Premises, for Tenant's TI Systems and for
Tenant's furniture and other personal property, as well as a pro rata share of
the casualty insurance proceeds received by Landlord and directly attributable
to the Tenant Improvements (as defined in the Work Letter Agreement) based upon
the Depreciated Value of Tenant's TI Expenditures (defined below). For purposes
of this Section 18.2, the "Depreciated Value of Tenant's TI Expenditures" shall
equal the costs of the initial Tenant Improvements (excluding the TI Systems, as
Tenant is responsible for insuring the same under Section 20.1 below) that were
paid for by Tenant (excluding costs reimbursed by Landlord pursuant to the
Tenant Allowance, as defined in the Work Letter Agreement, or otherwise),
depreciated on a straight line basis over the initial sixty-five (65) months of
the Term of this Lease. For example, if Tenant expends $500,000.00 on the Tenant
Improvements (excluding sums respecting the TI Systems) that is not otherwise
reimbursed by Landlord, Landlord actually receives insurance proceeds in the
amount of $500,000 that are directly attributable to the Tenant Improvements and
the Lease is terminated at the end of the fifty-third (53) month of the Lease
Term, thereby leaving one year left on the applicable depreciation period, the
Depreciated Value of Tenant's TI Expenditures would equal approximately
$92,307.60.

        18.3    Abatement of Rent.    In the event that as a result of any such
damage, repair, reconstruction and/or restoration of the Building, Tenant is
prevented from using, and does not use, the Building or any portion thereof,
then the rent shall be abated or reduced, as the case may be, during the period
that Tenant continues to be so prevented from using and does not use the
Building or portion thereof, in the proportion that the Rentable Square Feet of
the portion of the Building that Tenant is prevented from using, and does not
use, bears to the total Rentable Square Feet of the Building. Except for
abatement of rent as provided hereinabove, Tenant shall not be entitled to any
compensation or

25

--------------------------------------------------------------------------------


damages for loss of, or interference with, Tenant's business or use or access of
all or any part of the Premises resulting from any such damage, repair,
reconstruction or restoration.

        18.4    Inability to Complete.    Notwithstanding anything to the
contrary contained in this Section 18, in the event Landlord is obligated or
elects to repair, reconstruct and/or restore the damaged portion of the Building
or Premises pursuant to Section 18.1 above, but is delayed from completing such
repair, reconstruction and/or restoration beyond the date which is six
(6) months after the date estimated by Landlord's contractor for completion
thereof pursuant to Section 18.1, by reason of any causes beyond the reasonable
control of Landlord (including, without limitation, delays due to Force Majeure
events as defined in Section 32.15, and delays caused by Tenant or any Tenant
Parties), then Landlord may elect to terminate this Lease upon thirty (30) days'
prior written notice to Tenant.

        18.5    Damage Near End of Term.    In addition to its termination
rights in Sections 18.1 and 18.4 above, either party shall have the right to
terminate this Lease if any damage to the Building occurs (i) during the last
twelve (12) months of the Term of this Lease or (ii) within the twelve
(12) months prior to Tenant's Termination Option, and Landlord's contractor
estimates in a writing delivered to the parties that the repair, reconstruction
or restoration of such damage cannot be completed within the earlier of (a) the
scheduled expiration date of the Lease Term or the Termination Date (as defined
in Rider No. 5 attached to this Lease), or (b) sixty (60) days after the date of
such casualty. If Tenant exercises its right to terminate this Lease pursuant to
clause (ii) above, Tenant shall reimburse Landlord for the unamortized portion
of the Additional TI Allowance (as defined in the Work Letter) concurrently with
the delivery of such termination notice. If Landlord exercises its right to
terminate this Lease pursuant to clause (ii) above, Tenant shall have the right
to waive Landlord's termination by delivering written notice to Landlord, within
five (5) business days of receipt of Landlord's notice, wherein Tenant
unconditionally elects to waive its right to terminate this Lease pursuant to
Rider No. 5.

        18.6    Waiver of Termination Right.    This Lease sets forth the terms
and conditions upon which this Lease may terminate in the event of any damage or
destruction. Accordingly, the parties hereby waive the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any
successor statutes thereof permitting the parties to terminate this Lease as a
result of any damage or destruction).

19.  Eminent Domain.

        19.1    Substantial Taking.    Subject to the provisions of Section 19.4
below in case the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant's use and occupancy of the Premises, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking, either party shall have the right to terminate this
Lease effective as of the date possession is required to be surrendered to said
authority.

        19.2    Partial Taking; Abatement of Rent.    In the event of a taking
of a portion of the Premises which does not substantially interfere with the
conduct of Tenant's business, then, except as otherwise provided in the
immediately following sentence, neither party shall have the right to terminate
this Lease and Landlord shall thereafter proceed to make a functional unit of
the remaining portion of the Premises (but only to the extent Landlord receives
proceeds therefor from the condemning authority), and rent shall be abated with
respect to the part of the Premises which Tenant shall be so deprived on account
of such taking.

        19.3    Condemnation Award.    Subject to the provisions of this
Section 19.3 and Section 19.4 below, in connection with any taking of the
Premises or Building, Landlord shall be entitled to receive the entire amount of
any award which may be made or given in such taking or condemnation, without
deduction or apportionment for any estate or interest of Tenant, it being
expressly understood and

26

--------------------------------------------------------------------------------


agreed by Tenant that no portion of any such award shall be allowed or paid to
Tenant for any so-called bonus or excess value of this Lease, and such bonus or
excess value shall be the sole property of Landlord. Tenant shall not assert any
claim against Landlord or the taking authority for any compensation because of
such taking (including any claim for bonus or excess value of this Lease);
provided, however, if any portion of the Premises is taken, Tenant shall be
granted the right to recover from the condemning authority (but not from
Landlord) any compensation as may be separately awarded or recoverable by Tenant
for the taking of Tenant's furniture, fixtures, equipment and other personal
property within the Premises, for Tenant's relocation expenses, and for any loss
of goodwill or other damage to Tenant's business by reason of such taking.

        19.4    Temporary Taking.    In the event of a taking of the Premises or
any part thereof for temporary use, (a) this Lease shall be and remain
unaffected thereby and rent shall not abate, and (b) Tenant shall be entitled to
receive for itself such portion or portions of any award made for such use with
respect to the period of the taking which is within the Term, provided that if
such taking shall remain in force at the expiration or earlier termination of
this Lease, Tenant shall perform its obligations under Section 9 with respect to
surrender of the Premises and shall pay to Landlord the portion of any award
which is attributable to any period of time beyond the Term expiration date. For
purpose of this Section 19.4, a temporary taking shall be defined as a taking
for a period of two hundred seventy (270) days or less.

        19.5    Waiver of Termination Right.    This Lease sets forth the terms
and conditions upon which this Lease may terminate in the event of a taking.
Accordingly, the parties waive the provisions of the California Code of Civil
Procedure Section 1265.130 and any successor or similar statutes permitting the
parties to terminate this Lease as a result of a taking.

20.  Tenant's Insurance.

        20.1    Types of Insurance.    On or before the earlier of the
Commencement Date or the date Tenant commences or causes to be commenced any
work of any type in or on the Premises pursuant to this Lease, and continuing
during the entire Term, Tenant shall obtain and keep in full force and effect,
the following insurance:

(a)Special Form (formerly known as All Risk) insurance, including fire and
extended coverage, sprinkler leakage, vandalism, malicious mischief upon
property of every description and kind owned by Tenant and located in the
Premises or Building, or for which Tenant is legally liable or installed by or
on behalf of Tenant including, without limitation, the TI Systems, furniture,
equipment and any other personal property, and any Tenant Changes (but excluding
the Initial Tenant Improvements other than the TI Systems), in an amount not
less than the full replacement cost thereof.

(b)Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner's protective coverage, contractual
liability (including Tenant's indemnification obligations under this Lease,
including Section 17 hereof), products and completed operations liability, and
owned/non-owned auto liability, with an initial combined single limit of
liability of not less than Two Million Dollars ($2,000,000.00). The limits of
liability of such commercial general liability insurance shall be increased
every five (5) years during the Term of this Lease to an amount reasonably
required by Landlord (which reasonableness standard shall be based upon
similarly situated landlords that own commercial real estate projects in South
Orange County, California that is comparable to the Premises).

(c)Worker's compensation and employer's liability insurance, in statutory
amounts and limits, covering all persons employed in connection with any work
done on or about the Premises for

27

--------------------------------------------------------------------------------

which claims for death or bodily injury could be asserted against Landlord,
Tenant or the Premises.

(d)Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises, Tenant's parking areas or
to the Building as a result of such perils.

(e)Any other form or forms of insurance as Tenant or Landlord or the mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant would protect itself, but only to
the extent such risks and amounts are available in the insurance market at
commercially reasonable costs and are typically carried by similar tenants of
similar properties in the vicinity of the Premises.

        20.2    Requirements.    Each policy required to be obtained by Tenant
hereunder shall: (a) be issued by insurers which are authorized to do business
in the state in which the Building is located and rated not less than financial
class X, and not less than policyholder rating A in the most recent version of
Best's Key Rating Guide (provided that, in any event, the same insurance company
shall provide the coverages described in Sections 20.1(a) and 20.1(d) above);
(b) name Tenant as named insured thereunder and shall name Landlord and, at
Landlord's request, Landlord's mortgagees and property manager of which Tenant
has been informed in writing, as additional insureds thereunder, all as their
respective interests may appear (provided that Tenant shall not be obligated to
name Landlord or any other party as an additional insured on Tenant's worker's
compensation and employer's liability insurance policies); (c) shall not have a
deductible amount exceeding Ten Thousand Dollars ($10,000.00) which deductible
amount will be deemed self-insured with full waiver of subrogation;
(d) specifically provide that the insurance afforded by such policy for the
benefit of Landlord and any other additional insureds shall be primary, and any
insurance carried by Landlord or any other additional insureds shall be excess
and non-contributing; (e) contain an endorsement that the insurer waives its
right to subrogation as described in Section 22 below; (f) require the insurer
to notify Landlord (and any other additional insureds) in writing not less than
thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof; (g) contain a cross liability or
severability of interest endorsement; and (h) be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. Each such policy shall
also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, (ii) the occupation or use of the Premises for purposes more hazardous
than permitted by the provisions of such policy, (iii) any foreclosure or other
action or proceeding taken by any mortgagee pursuant to any provision of the
mortgage upon the happening of a Default thereunder, or (iv) any change in title
or ownership of the Premises. Tenant agrees to deliver to Landlord, as soon as
practicable after the placing of the required insurance, but in no event later
than the date Tenant is required to obtain such insurance as set forth in
Section 20.1 above, certified copies of each such insurance policy (or
certificates from the insurance company evidencing the existence of such
insurance and Tenant's compliance with the foregoing provisions of this
Section 20). Tenant shall cause replacement policies or certificates to be
delivered to Landlord not less than thirty (30) days prior to the expiration of
any such policy or policies. If any such initial or replacement policies or
certificates are not furnished within the time(s) specified herein, Tenant shall
be deemed to be in material default under this Lease without the benefit of any
additional notice or cure period provided in Section 23.1 below, and Landlord
shall have the right, but not the obligation, to procure such policies and
certificates at Tenant's expense.

        20.3    Effect on Insurance.    Tenant shall not do or permit to be done
anything which will violate or invalidate any insurance policy required to be
maintained by Landlord or Tenant hereunder. If Tenant's occupancy or conduct of
its business in or on the Premises results in any increase in premiums

28

--------------------------------------------------------------------------------


for any insurance carried by Landlord with respect to the Premises, Tenant shall
pay such increase as additional rent within ten (10) days after being billed
therefor by Landlord. If any insurance coverage carried by Landlord pursuant to
Section 21 or otherwise with respect to the Premises shall be canceled or
materially reduced (or cancellation or reduction thereof shall be threatened) by
reason of the use or occupancy of the Premises by Tenant or by anyone permitted
by Tenant to be upon the Premises, and if Tenant fails to remedy such condition
within five (5) business days after written notice thereof, Tenant shall be
deemed to be in default under this Lease, without the benefit of any additional
notice or cure period specified in Section 23.1 below, and Landlord shall have
all remedies provided in this Lease, at law or in equity, including, without
limitation, the right (but not the obligation) to enter upon the Premises and
attempt to remedy such condition at Tenant's cost.

21.    Landlord's Insurance.    During the Term, Landlord shall insure the
Premises (including the Tenant Improvements initially installed in the Premises
pursuant to Exhibit "C" but excluding, however, Tenant's furniture, equipment
and other personal property and any Tenant Changes) against damage by fire and
standard extended coverage perils and with vandalism and malicious mischief
endorsements, rental loss coverage, at Landlord's option, earthquake damage
coverage. Landlord shall also carry commercial general liability insurance, in
such reasonable amounts and with such reasonable deductibles as would be carried
by a prudent owner of a similar building in the state in which the Building is
located provided such insurance is typically carried by comparable institutional
owners of real property in the vicinity of the Premises. At Landlord's option,
all such insurance may be carried under any blanket or umbrella policies which
Landlord has in force for other buildings and projects. Landlord may, but shall
not be obligated to, carry any other form or forms of insurance as Landlord or
the mortgagees or ground lessors of Landlord may reasonably determine is
advisable provided such insurance is typically carried by comparable
institutional owners of real property in the vicinity of the Premises. The cost
of insurance obtained by Landlord pursuant to this Section 21, including the
deductible and/or self-insured retention amounts (but subject to the limitation
on the deductibles and/or self-insured retention amounts that may be passed
through to Tenant as provided in Section 4.6 above), shall be included in
Insurance Costs, including any increase in the premium for the property
insurance attributable to the replacement cost of the Tenant Improvements.

22.  Waiver of Claims; Waiver of Subrogation.

        22.1    Mutual Waiver of Parties.    Landlord and Tenant hereby waive
their rights against each other with respect to any claims or damages or losses
which are caused by or result from (a) any occurrence insured against under any
insurance policy (other than commercial general liability insurance) carried by
Landlord or Tenant (as the case may be) pursuant to the provisions of this Lease
and enforceable at the time of such damage or loss, or (b) any occurrence which
would have been covered under any insurance (other than commercial general
liability insurance) required to be obtained and maintained by Landlord or
Tenant (as the case may be) under Sections 20 and 21 of this Lease (as
applicable) had such insurance been obtained and maintained as required therein.
The foregoing waivers shall be in addition to, and not a limitation of, any
other waivers or releases contained in this Lease.

        22.2    Waiver of Insurers.    Each party shall cause each insurance
policy (other than commercial general liability insurance) required to be
obtained by it pursuant to Sections 20 and 21 to provide that the insurer waives
all rights of recovery by way of subrogation against either Landlord or Tenant,
as the case may be, in connection with any claims, losses and damages covered by
such policy. If either party fails to maintain any such insurance required
hereunder, such insurance shall be deemed to be self-insured with a deemed full
waiver of subrogation as set forth in the immediately preceding sentence.

29

--------------------------------------------------------------------------------


23.  Tenant's Default and Landlord's Remedies.

        23.1    Tenant's Default.    The occurrence of any one or more of the
following events shall constitute a "Default" under this Lease by Tenant:

(a)the abandonment of the Premises by Tenant. "Abandonment" is herein defined to
include, but is not limited to, any absence by Tenant from the Premises for
sixty (60) days or longer while in Default of any other provision of this Lease;

(b)the failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder, seven (7) days after
written notice thereof from Landlord that such payment was not received when
due;

(c)the failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant in any material
respect, other than as specified in Sections 23.1(a) or (b) above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant; provided, however, that, if the nature of
Tenant's default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said thirty (30) day period and thereafter diligently
and continuously prosecute such cure to completion.

(d)(i) the making by Tenant or any guarantor hereof of any general assignment
for the benefit of creditors, (ii) the filing by or against Tenant or any
guarantor hereof of a petition to have Tenant adjudged a bankrupt or a petition
for reorganization or arrangement under any law relating to bankruptcy (unless,
in the case of a petition filed against the Tenant or the guarantor, the same is
dismissed within sixty (60) days), (iii) the appointment of a trustee or
receiver to take possession of substantially all of Tenant's assets located at
the Premises or of Tenant's interest in this Lease, where possession is not
restored to Tenant within sixty (60) days, or (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease where such seizure is not
discharged within sixty (60) days.

(e)any material representation or warranty made by Tenant in this Lease proves
to be incorrect in any material respect; and

(f)Tenant shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution.

        Any notice sent by Landlord to Tenant pursuant to this Section 23.1
shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure, Section 1161.

        23.2    Landlord's Remedies; Termination.    In the event of any Default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:

(a)the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

(b)the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)the worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus

30

--------------------------------------------------------------------------------

(d)any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: attorneys' fees; brokers' commissions;
the costs of refurbishment, alterations, renovation and repair of the Premises;
and removal (including the repair of any damage caused by such removal) and
storage (or disposal) of Tenant's personal property, equipment, fixtures, Tenant
Changes, and any other items which Tenant is required under this Lease to remove
but does not remove.

        As used in Sections 23.2(a) and 23.2(b) above, the "worth at the time of
award" is computed by allowing interest at the interest Rate set forth in
Section 1.14 of the Summary. As used in Section 23.2(c) above, the "worth at the
time of award" is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

        23.3    Landlord's Remedies; Re-Entry Rights.    In the event of any
such Default by Tenant, in addition to any other remedies available to Landlord
under this Lease, at law or in equity, Landlord shall also have the right, with
or without terminating this Lease, to re-enter the Premises and remove all
persons and property from the Premises; such property may be removed, stored
and/or disposed of pursuant to Section 12.4 of this Lease or any other
procedures permitted by applicable law. No re-entry or taking possession of the
Premises by Landlord pursuant to this Section 23.3, and no acceptance of
surrender of the Premises or other action on Landlord's part, shall be construed
as an election to terminate this Lease unless a written notice of such intention
be given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction.

        23.4    Landlord's Remedies; Continuation of Lease.    In the event of
any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall have the right to
continue this Lease in full force and effect, whether or not Tenant shall have
abandoned the Premises. The foregoing remedy shall also be available to Landlord
pursuant to California Civil Code Section 1951.4 and any successor statute
thereof in the event Tenant has abandoned the Premises. In the event Landlord
elects to continue this Lease in full force and effect pursuant to this
Section 23.4, then Landlord shall be entitled to enforce all of its rights and
remedies under this Lease, including the right to recover rent as it becomes
due. Landlord's election not to terminate this Lease pursuant to this
Section 23.4 or pursuant to any other provision of this Lease, at law or in
equity, shall not preclude Landlord from subsequently electing to terminate this
Lease or pursuing any of its other remedies.

        23.5    Landlord's Right to Perform.    Except as specifically provided
otherwise in this Lease, all covenants and agreements by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
abatement or offset of rent. If Tenant Defaults in performing an obligation
hereunder, Landlord may, without waiving or releasing Tenant from any of
Tenant's obligations, make such payment or perform such act on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within ten (10) days after written demand therefor as additional rent.

        23.6    Interest.    If any monthly installment of Rent or Operating
Expenses, or any other amount payable by Tenant hereunder is not received by
Landlord within five (5) days of the date when due, it shall bear interest at
the Interest Rate set forth in Section 1.14 of the Summary from the date due
until paid. All interest, and any late charges imposed pursuant to Section 23.7
below, shall be considered additional rent due from Tenant to Landlord under the
terms of this Lease.

        23.7    Late Charges.    Tenant acknowledges that, in addition to
interest costs, the late payments by Tenant to Landlord of any Monthly Basic
Rent or other sums due under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to fix. Such other costs include, without limitation,
processing, administrative and

31

--------------------------------------------------------------------------------


accounting charges and late charges that may be imposed on Landlord by the terms
of any mortgage, deed of trust or related loan documents encumbering the
Premises (or any portion thereof or interest therein). Accordingly, if any
monthly installment of Monthly Basic Rent or Operating Expenses or any other
amount payable by Tenant hereunder is not received by Landlord within five
(5) days of the due date thereof, Tenant shall pay to Landlord an additional sum
of five percent (5%) of the overdue amount as a late charge, but in no event
more than the maximum late charge allowed by law. The parties agree that such
late charge, but in no event more than the maximum late charge allowed by law.
The parties agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of any late payment as
hereinabove referred to by Tenant, and the payment of late charges and interest
are distinct and separate in that the payment of interest is to compensate
Landlord for the use of Landlord's money by Tenant, while the payment of late
charges is to compensate Landlord for Landlord's processing, administrative and
other costs incurred by Landlord as a result of Tenant's delinquent payments.
Acceptance of a late charge or interest shall not constitute a waiver of
Tenant's Default with respect to the overdue amount or prevent Landlord from
exercising any of the other rights and remedies available to Landlord under this
Lease or at law or in equity now or hereafter in effect. Notwithstanding the
foregoing, no late charge shall apply to the first delinquency in the payment of
rent or additional rent in any calendar year provided that Tenant pays the
delinquent sum within five (5) business days of receipt of written notice from
Landlord of such delinquent payment.

        23.8    Rights and Remedies Cumulative.    All rights, options and
remedies of Landlord contained in this Section 23 and elsewhere in this Lease
(including Section 28 below) shall be construed and held to be cumulative, and
no one of them shall be exclusive of the other, and Landlord shall have the
right to pursue any one or all of such remedies or any other remedy or relief
which may be provided by law or in equity, whether or not stated in this Lease.
Nothing in this Section 23 shall be deemed to limit or otherwise affect Tenant's
indemnification of Landlord pursuant to any provision of this Lease.

        23.9    Tenant's Waiver of Redemption.    Tenant hereby waives and
surrenders for itself and all those claiming under it, including creditors of
all kinds, (i) any right and privilege which it or any of them may have under
any present or future law to redeem any of the Premises or to have a continuance
of this Lease after termination of this Lease or of Tenant's right of occupancy
or possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for rent.

24.  Landlord's Default.

        24.1    The occurrence of any of the following shall constitute a
default (a "Landlord Default") of this Lease by Landlord:

(a)Any failure by Landlord to make any payment required to be made by Landlord
hereunder when due, where such failure continues for thirty (30) days after
delivery of written notice of such failure by Tenant to Landlord; or

(b)Any failure by Landlord to perform or comply with any other material
provision of this Lease, to be performed or complied with by Landlord where such
failure continues for thirty (30) days after delivery of written notice of such
failure by Tenant to Landlord; provided, however, that if the nature of such
default is such that the same cannot reasonably be cured within such thirty
(30) day period, there shall not be a Landlord Default if Landlord shall, within
thirty days of such notice commence such cure, and thereafter diligently
prosecute such cure to completion.

        24.2    Upon the occurrence of a Landlord Default, Tenant may, except as
otherwise specifically provided in or limited by this Lease to the contrary,
exercise any of its rights provided at law or in equity;

32

--------------------------------------------------------------------------------


        24.3    In addition to the rights and remedies provided under this
Section 24, if Tenant provides written notice to Landlord of a material event or
circumstance which respects an obligation of Landlord under the Lease with
respect to repair and/or maintenance of the Premises or systems and equipment
serving the Premises (including, but not limited to, any obligation of Landlord
under this Lease to cure a material violation of law), and Landlord fails to
undertake such obligation as required by the terms of this Lease within thirty
(30) days after receipt of such written notice (provided, however, that if the
nature of repairs and/or maintenance is such that the same cannot reasonably be
completed within such thirty (30) day period, then Landlord shall have such
reasonable additional time to so repair and/or maintain, provided Landlord
commences such repairs and/or maintenance within said thirty (30) day period,
and thereafter diligently prosecutes the same to completion), then Tenant may,
but shall not be obligated to, perform the required repairs and/or maintenance
upon the following terms and conditions.

(a)If such repairs or maintenance will affect the Building systems or equipment,
or the structural integrity of the Building, then Tenant shall use only those
contractors used by Landlord in the Building for such systems, equipment or
structural work (unless such contractors are unwilling or unable to perform such
work, in which event Tenant may utilize the service of any other qualified,
licensed contractor which normally and regularly performs similar work in
comparable buildings in the area).

(b)Nothing contained in this paragraph shall be interpreted to mean that Tenant
shall be excused from paying rent or any other amount due under this Lease in
the event of any alleged default by Landlord, except as provided below.

(c)Before performing any repair on Landlord's behalf, Tenant shall
simultaneously give Landlord and Landlord's Mortgagee (provided Tenant has been
provided written notice of the address of such Mortgagee) an additional written
notice specifying Landlord's default and containing the following phrase on page
1 of the notice in all capital letters and boldface type (or it shall not be
deemed validly given to Landlord) "YOUR FAILURE TO COMMENCE THE CURE OF
LANDLORD'S REPAIR OBLIGATION SET FORTH IN THIS NOTICE WITHIN FIVE (5) BUSINESS
DAYS SHALL ENTITLE THE UNDERSIGNED TO CURE SUCH DEFAULT AT LANDLORD'S EXPENSE
WITHOUT FURTHER NOTICE". Landlord shall thereupon have five (5) business days in
which to commence to cure the applicable repair obligation. If Landlord fails to
commence to cure the applicable repair obligation, Tenant may thereafter do so
subject to the provisions of subparagraphs (a) and (b) above, in which event
Landlord shall reimburse Tenant for all reasonable costs incurred by Tenant in
performing such repair on Landlord's behalf, together with interest on such
amounts incurred by Tenant at the Interest Rate from the date incurred by Tenant
until repaid by Landlord.

25.    Subordination.    At the election of Landlord or any mortgagee of a
mortgage or a beneficiary of a deed of trust now or hereafter encumbering all or
any portion of the Building or Site, or any lessor of any ground or master lease
now or hereafter affecting all or any portion of the Building or Site (such
mortgages, beneficiaries and/or lessor collectively being referred to as
"Mortgagee(s)"), this Lease shall be subject and subordinate at all times to
such ground or master leases (and such extensions and modifications thereof),
and to the lien of such mortgages and deeds of trust (as well as to any advances
made thereunder and to all renewals, replacements, modifications and extensions
thereof), provided that Tenant is provided with a subordination, non-disturbance
and attornment agreement in favor of Tenant ("SNDA"), substantially in the form
of the agreement attached hereto as Exhibit "I". Notwithstanding the foregoing,
Landlord and any Mortgagee shall have the right to subordinate or cause to be
subordinated any or all ground or master leases or the lien of any or all
mortgages or deeds of trust to this Lease. In the event that any ground or
master lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, at the
election of Landlord's successor in interest, Tenant shall attorn to and become
the tenant

33

--------------------------------------------------------------------------------


of such successor. Tenant hereby waives its rights under any current or future
law which gives or purports to give Tenant any right to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
of any such foreclosure proceeding or sale. Tenant covenants and agrees to
execute and deliver to Landlord within ten (10) days after receipt of written
demand by Landlord, in form and substance substantially similar to Exhibit "H"
attached hereto, additional documents evidencing the priority or subordination
of this Lease with respect to any such ground or master lease or the lien of any
such mortgage or deed of trust or Tenant's agreement to attorn. Should Tenant
fail to sign and return any such documents within (5) days after any additional
notice to Tenant requesting the delivery of the applicable documents, Tenant
shall be in default hereunder without the benefit of any additional notice or
cure periods specified in Section 23.1 above.

26.  Estoppel Certificate.

        26.1    Delivery of Estoppel Certificate.    Within ten (10) business
days following either party's (the "Requesting Party") written request, the
other party (the "Certifying Party") shall execute and deliver to the Requesting
Party an estoppel certificate, in a form substantially similar to the form of
Exhibit "F-1" attached hereto if Tenant is the Certifying Party, or Exhibit
"F-2" attached hereto if Landlord is the Certifying Party, certifying: (a) the
Commencement Date of this Lease; (b) that this Lease is unmodified and in full
force and effect (or, if modified, that this Lease is in full force and effect
as modified, and stating the date and nature of such modifications); (c) the
date to which the rent and other sums payable under this Lease have been paid;
(d) that there are not, to the best of the Certifying Party's knowledge, any
Defaults under this Lease by either Landlord or Tenant, except as specified in
such certificate; and (e) such other matters as are reasonably requested by the
Requesting Party. Any such estoppel certificate delivered pursuant to this
Section 26.1 may be relied upon by any Mortgagee, purchaser, prospective
purchaser or assignee of any portion of the Site, or any Interest under this
Lease.

        26.2    Failure to Deliver.    A Certifying Party's failure to deliver
such estoppel certificate within such time shall constitute a Default hereunder
without the applicability of the notice and cure periods specified in this
Lease.

27.    Satellite Dish/Antenna.    Subject to Landlord's prior reasonable
approval of the size, plans and specifications, and to all applicable
governmental laws and regulations, and in accordance with the terms of
Landlord's Antenna License Agreement in the form attached hereto as Exhibit "I",
which is hereby incorporated into this Lease by this reference, Tenant shall
have the right to install, maintain and operate, at Tenant's sole cost and
expense, a single satellite dish or antenna on the roof of the Building. Use of
the roof top space shall be for Tenant's internal purposes only, and shall not
interfere with any Building systems or the roof top equipment of Landlord.

28.    Cure Rights of Landlord's Mortgagees.    In the event of any default on
the part of Landlord, Tenant will give written notice by registered or certified
mail to any Mortgagee covering the Premises whose address shall have been
furnished to Tenant, and shall offer such Mortgagee a reasonable opportunity to
cure the default (not to exceed thirty (30) days after the date on which any
cure period provided to Landlord under this Lease has expired or will otherwise
expire); provided, however, if Landlord, Tenant and any such Mortgagee have
entered into an SNDA, the cure rights of such Mortgagee shall be governed by the
terms of the SNDA.

29.    Quiet Enjoyment.    Landlord covenants and agrees with Tenant that, upon
Tenant performing all of the covenants and provisions on Tenant's part to be
observed and performed under this Lease (including payment of rent hereunder),
Tenant shall have the right to use and occupy the Premises in accordance with
and subject to the terms and conditions of this Lease as against all persons
claiming by, through or under Landlord.

34

--------------------------------------------------------------------------------

30.    Transfer of Landlord's Interest.    The term "Landlord" as used in this
Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee's interest in a ground lease
of, the Site. In the event of any transfer or conveyance of any such title or
interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all covenants and obligations on the part of
Landlord contained in this Lease accruing after the date of such transfer or
conveyance provided that the new owner has expressly assumed the obligations of
the Landlord hereunder in writing accruing from and after the date of such
transfer. Landlord and Landlord's transferees and assignees shall have the
absolute right to transfer all or any portion of their respective title and
interest in the Site, the Building, the Premises and/or this Lease without the
consent of Tenant, and such transfer or subsequent transfer shall not be deemed
a violation on Landlord's part of any of the terms and conditions of this Lease.

31.    Limitation on Landlord's Liability.    Notwithstanding anything contained
in this Lease to the contrary, the obligations of Landlord under this Lease
(including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual partners, directors, officers,
members or shareholders of Landlord or Landlord's members or partners, and
Tenant shall not seek recourse against the individual partners, directors,
officers, members or shareholders of Landlord or against Landlord's members or
partners or any other persons or entities having any interest in Landlord, or
any of their personal assets for satisfaction of any liability with respect to
this Lease. In addition, in consideration of the benefits accruing hereunder to
Tenant and notwithstanding anything contained in this Lease to the contrary,
Tenant hereby covenants and agrees for itself and all of its successors and
assigns that the liability of Landlord for its obligations under this Lease
(including any liability as a result of any actual or alleged failure, breach or
default hereunder by Landlord), shall be limited solely to, and Tenant's and its
successors' and assigns' sole and exclusive remedy shall be against, Landlord's
interest in the Premises, and all proceeds derived from the Premises after the
date a final, non-appealable judgment is entered in favor of Tenant by a court
of competent jurisdiction.

32.    Miscellaneous.    

        32.1    Governing Law.    This Lease shall be governed by, and construed
pursuant to, the laws of the state in which the Building is located.

        32.2    Successors and Assigns.    Subject to the provisions of
Section 30 above, and except as otherwise provided in this Lease, all of the
covenants, conditions and provisions of this Lease shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns; provided,
however, no rights shall inure to the benefit of any Transferee of Tenant unless
the Transfer to such Transferee is made in compliance with the provisions of
Section 14.

        32.3    No Merger.    The voluntary or other surrender of this Lease by
Tenant or a mutual termination thereof shall not work as a merger and shall, at
the option of Landlord, either (a) terminate all or any existing subleases, or
(b) operate as an assignment to Landlord of Tenant's Interest under any or all
such subleases.

        32.4    Professional Fees.    If either Landlord or Tenant should bring
suit against the other with respect to this Lease, including for unlawful
detainer or any other relief against the other hereunder, then all costs and
expenses incurred by the prevailing party therein (including, without
limitation, its actual appraisers', accountants', attorneys' and other
professional fees and court costs), shall be paid by the other party.

        32.5    Waiver.    The waiver by either party of any breach by the other
party of any term, covenant or condition herein contained shall not be deemed to
be a waiver of any subsequent breach of the same or any other term, covenant and
condition herein contained, nor shall any custom or practice

35

--------------------------------------------------------------------------------


which may become established between the parties in the administration of the
terms hereof be deemed a waiver of, or in any way affect, the right of any part
to insist upon the performance by the other in strict accordance with said
terms. No waiver of any default of either party hereunder shall be implied from
any acceptance by Landlord or delivery by Tenant (as the case may be) of any
rent or other payments due hereunder or any omission by the non-defaulting party
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
said waiver. The subsequent acceptance of rent hereunder by Landlord shall not
be deemed to be a waiver of any preceding breach by Tenant of any term, covenant
or condition of this Lease other than the failure of Tenant to pay the
particular rent so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such rent.

        32.6    Terms and Headings.    The words "Landlord" and "Tenant" as used
herein shall include the plural as well as the singular. Words used in any
gender include other genders. The Section headings of this Lease are not a part
of this Lease and shall have no effect upon the construction or interpretation
of any part hereof. Any deletion of language from this Lease prior to its
execution by Landlord and Tenant shall not be construed to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.

        32.7    Time.    Time is of the essence with respect to performance of
every provision of this Lease in which time or performance is a factor. All
references in this Lease to "days" shall mean calendar days unless specifically
modified herein to be "business" days.

        32.8    Prior Agreements; Amendments.    This Lease (and the Exhibits
and Riders attached hereto) contain all of the covenants, provisions,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises and any other matter covered or mentioned in this Lease, and no
prior agreement or understanding, oral or written, express or implied,
pertaining to the Premises or any such other matter shall be effective for any
purpose. No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest. The parties acknowledge that all prior agreements, representations
and negotiations are deemed superseded by the execution of this Lease to the
extent they are not expressly incorporated herein.

        32.9    Separability.    The invalidity or unenforceability of any
provision of this Lease (except for Tenant's obligation to pay Monthly Basic
Rent and Operating Expenses, Real Property Taxes and Assessments, Insurance
Costs, and Common Utilities Costs) shall in no way affect, impair or invalidate
any other provision hereof, and such other provisions shall remain valid and in
full force and effect to the fullest extent permitted by law.

        32.10    Recording.    Neither Landlord nor Tenant shall record this
Lease. In addition, neither party shall record a short form memorandum of this
Lease without the prior written consent (and signature on the memorandum) of the
other, and provided that prior to recordation Tenant executes and delivers to
Landlord, in recordable form, a properly acknowledged quitclaim deed or other
instrument extinguishing all of the Tenant's rights and interest in and to the
site, Building and Premises, and designating Landlord as the transferee, which
deed or other instrument shall be held by Landlord and may be recorded by
Landlord once the Lease terminates or expires (but not prior thereto). If such
short form memorandum is recorded in accordance with the foregoing, the party
requesting the recording shall pay for all costs of or related to such
recording, including, but not limited to, recording charges and documentary
transfer taxes.

        32.11    Exhibits and Riders.    All Exhibits and Riders attached to
this Lease are hereby incorporated in this Lease as though set forth at length
herein.

36

--------------------------------------------------------------------------------


        32.12    Accord and Satisfaction.    No payment by Tenant or receipt by
Landlord of a lesser amount than the rent payment herein stipulated shall be
deemed to be other than on account of the rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy provided in this Lease. Tenant agrees that each
of the foregoing covenants and agreements shall be applicable to any covenant or
agreement either expressly contained in this Lease or imposed by any statute or
at common law.

        32.13    Financial Statements.    Upon ten (10) days prior written
request from Landlord (which Landlord may make at any time during the Term but
only in connection with a proposed sale or financing of the Building by
Landlord), Tenant shall deliver to Landlord (a) a current financial statement of
Tenant, and (b) financial statements of Tenant for the two (2) years prior to
the current financial statement year; provided, however, Tenant shall not be
obligated to deliver any such information if Tenant is a publicly held company
that has its stock traded on a stock exchange regulated by the U.S. Securities
and Exchange Commission. Such statements shall be prepared in accordance with
generally acceptable accounting principles and certified as true in all material
respects by Tenant (if Tenant is an individual) or by an authorized officer,
member/manager or general partner of Tenant (if Tenant is a corporation, limited
liability company or partnership, respectively). In any case where Tenant
delivers its financial information to Tenant, Landlord agrees to keep such
information (that is not otherwise publicly available) in strict confidence and
agrees further to not disclose such information except as may be reasonably
necessary in connection with any such proposed sale or financing of the
Building.

        32.14    No Partnership.    Landlord does not, in any way or for any
purpose, become a partner of Tenant in the conduct of its business, or
otherwise, or joint venturer or a member of a joint enterprise with Tenant by
reason of this Lease. The provisions of this Lease relating to Percentage Rent
payable hereunder, if any, are included solely for the purpose of providing a
method whereby rent is to be measured and ascertained.

        32.15    Force Majeure.    In the event that either party hereto shall
be delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, governmental moratorium or other governmental
action of inaction (including failure, refusal or delay in issuing permits,
approvals and/or authorizations), injunction or court order, riots,
insurrection, war, fire, earthquake, flood or other natural disaster or other
reason of a like nature not the fault of the party delaying in performing work
or doing acts required under the terms of this Lease (but excluding delays due
to financial inability) (herein collectively, "Force Majeure Delays"), then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The provisions of this Section 32.15
shall not apply to nor operate to excuse Tenant from payment of Monthly Basic
Rent, Operating Expenses, additional rent or any other payments strictly in
accordance with the terms of this Lease.

        32.16    Counterparts.    This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

        32.17    Nondisclosure of Lease Terms.    Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord's relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees, agents and attorneys, shall not intentionally
and voluntarily disclose the terms and conditions of this Lease to any newspaper
or other publication or any other tenant of Landlord or apparent prospective
tenant of Landlord, or real estate agent, either directly or indirectly, without
the

37

--------------------------------------------------------------------------------


prior written consent of Landlord, provided, however, that Tenant may disclose
the terms to prospective subtenants or assignees under this Lease.

        32.18    Non-Discrimination.    Tenant acknowledges and agrees that
there shall be no discrimination against, or segregation of, any person, group
of persons, or entity on the basis of race, color, creed, religion, age, sex,
marital status, national origin, or ancestry in the leasing, subleasing,
transferring, assignment, occupancy, tenure, use, or enjoyment of the Premises,
or any portion thereof.

33.    Lease Execution.    

        33.1    Tenant's Authority.    If Tenant executes this Lease as a
partnership, corporation or limited liability company, then Tenant and the
persons and/or entities executing this Lease on behalf of Tenant represent and
warrant that: (a) Tenant is a duly organized and existing partnership,
corporation or limited liability company, as the case may be, and is qualified
to do business in the state in which the Building is located; (b) such persons
and/or entities executing this Lease are duly authorized to execute and deliver
this Lease on Tenant's behalf in accordance with Tenant's partnership agreement
(if Tenant is a partnership), or a duly adopted resolution of Tenant's board of
directors and Tenant's by-laws (if Tenant is a corporation) or with Tenant's
operating agreement (if Tenant is a limited liability company): and (c) this
Lease is binding upon Tenant in accordance with its terms. Concurrently with
Tenant's execution and delivery of this Lease to Landlord and/or at any time
during the Term within ten (10) days of Landlord's request, Tenant shall provide
to Landlord a copy of any documents reasonably requested by Landlord evidencing
such qualification, organization, existence and authorization.

        33.2    No Option.    The submission of this Lease for examination or
execution by Tenant does not constitute a reservation of or option for the
Premises and this Lease shall not become effective as a Lease until it has been
executed by Landlord and delivered to Tenant.

34.    Waiver of Jury Trial.    EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE,
FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY
RIGHT OR REMEDY HEREUNDER.

        [signatures contained on following page]

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Lease as of the day
and year first above written.

TENANT:   LANDLORD:  
CMD TECHNOLOGY.
a California corporation
 
LBA-VF III, LLC,
a Delaware limited liability company
*By:
/s/ Simon Huang

--------------------------------------------------------------------------------

Simon Huang
President and Chief Executive Officer
 
By:
LBA-VF IIIA, LLC,
a Delaware limited liability company,
Its: Member-Manager
*By:
/s/ Kirk E.Andrews

--------------------------------------------------------------------------------

Kirk E. Andrews
Corporate Secretary
 
 
By:
LBA-VF I, LLC,
a California limited partnership,
Its: Member-Manager
 
 
 
 
 
By:
Spectrum-VF I, L.P.,
a California limited partnership,
Its: Member-Manager
 
 
 
 
 
 
By:
LBA Fund I, Inc.,
a California corporation
Its: General Partner
 
 
 
 
 
 
 
By:
    

--------------------------------------------------------------------------------

Its: Authorized
Signatory

        *NOTE:

        If Tenant is a California corporation, then one of the following
alternative requirements must be satisfied:

(A)This Lease must be signed by two (2) officers of such corporation: one being
the chairman of the board, the president or a vice president, and the other
being the secretary, an assistant secretary, the chief financial officer or an
assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must sign twice; once as one officer and
again as the other officer.

(B)If there is only one (1) individual signing in two (2) capacities, or if the
two (2) signatories do not satisfy the requirements of (A) above, then Tenant
shall deliver to Landlord a certified copy of a corporate resolution in a form
reasonably acceptable to Landlord authorizing the signatory(ies) to execute this
Lease.

        If Tenant is a corporation incorporated in a state other than
California, then Tenant shall deliver to Landlord a certified copy of a
corporate resolution in a form reasonably acceptable to Landlord authorizing the
signatory(ies) to execute this Lease.

39

--------------------------------------------------------------------------------




EXHIBIT "A"

SITE PLAN


[see attached page that follows this page]

A-1

--------------------------------------------------------------------------------

[SITE PLAN GRAPHIC]

A-2

--------------------------------------------------------------------------------

[SITE PLAN GRAPHIC]

A-3

--------------------------------------------------------------------------------




EXHIBIT "B"

INTENTIONALLY OMITTED


B-1

--------------------------------------------------------------------------------




EXHIBIT "C"

WORK LETTER AGREEMENT

[Landlord Build w/Allowance]


        This WORK LETTER AGREEMENT ("Work Letter Agreement") is entered into by
and between LBA VF III, LLC, a Delaware limited liability company ("Landlord"),
and CMD TECHNOLOGY, a California corporation ("Tenant").

R E C I T A L S:

        A.    Concurrently with the execution of this Work Letter Agreement,
Landlord and Tenant have entered into a lease (the "Lease") covering certain
premises (the "Premises") more particularly described in the Lease. All terms
not defined herein have the same meaning as set forth in the Lease. To the
extent applicable, the provisions of the Lease are incorporated herein by this
reference.

        B.    In order to induce Tenant to enter into the Lease and in
consideration of the mutual covenants hereinafter contained, Landlord and Tenant
agree as follows:

1.    LANDLORD'S BASE BUILDING WORK.    Landlord shall, at its sole cost,
perform the following improvement work for the Building (the "Base Building
Work"):

        (a)  Prior to the date the Premises are delivered to Tenant
substantially complete (as defined in Section 9(c) below), Landlord shall cause
the structure of the Building to be free of defects and leaks and shall cause
all Building systems and equipment (excluding the roof of the Building and the
HVAC systems and equipment, each of which are addressed more specifically in
subsections (c) and (d) below) to be in a good and properly functioning
condition, provided that Landlord shall have no responsibility or liability for
any such defects or leaks to the extent cause by Tenant's construction
activities (including, without limitation, any leaks resulting from roof
penetrations undertaken by or for Tenant).

        (b)  Prior to the date the Premises are delivered to Tenant
substantially complete, Landlord shall cause the Building (including entrances),
all restrooms within the Building and all Common Areas to comply with all
applicable laws, including, without limitation, all requirements of the Federal
Americans with Disabilities Act, prior to the changes to the Premises made by or
for Tenant.

        (c)  Prior to the date the Premises are delivered to Tenant
substantially complete, Landlord shall cause the HVAC systems and equipment to
be in a good and properly functioning condition (including the replacement of
all coils and compressors that Landlord's HVAC maintenance provider, Control
Air, recommends for immediate replacement after discussing the particular need
for any such replacement with Landlord), provided that Landlord shall have no
responsibility or liability for defects in or other failures with respect to the
HVAC equipment or system resulting from Tenant's additions to or modifications
of the HVAC system and equipment located at the Premises after the completion of
Landlord's work.

        (d)  Promptly after the completion of any and all work on or to the
Building by or for Tenant that requires roof penetrations or other activities on
or near the roof of the Building, Landlord shall cause, at Landlord's election,
either the installation of a new roof membrane or the installation of a restored
roof membrane (i.e., one that is installed over the existing roof membrane)
that, according the roof warranty received by Landlord, has a useful life at
least equal to the initial Term of the Lease (as applicable, the "Replacement
Roof Membrane"). Tenant acknowledges that the installation of the Replacement
Roof Membrane does not have to be completed prior to the Commencement Date or
prior to Tenant's occupancy of the Premises,

C-1

--------------------------------------------------------------------------------




provided that if the installation is after the date Tenant takes occupancy of
the Premises, Landlord and Tenant shall mutually arrange for the work to be
completed on a weekend and Tenant will cause its employees and all other
personnel to not enter the Premises at any time the work is underway.

2.    TENANT IMPROVEMENTS.    As used in the Lease and this Work Letter
Agreement, the term "Tenant Improvements" or "Tenant Improvement Work" or
"Tenant's Work" means those items of general tenant improvement construction
shown on the Final Plans (described in Section 4 below), more particularly
described in Section 5 below with respect to the Premises.

3.    WORK SCHEDULE.    Landlord has delivered to Tenant a schedule ("Work
Schedule"), which will be attached to and incorporated in the Construction
Contract (as defined below), that sets forth the timetable for the planning and
completion of the installation of the Tenant Improvements.

4.    CONSTRUCTION REPRESENTATIVES.    Landlord hereby appoints the following
person(s) as Landlord's representative ("Landlord's Representative") to act for
Landlord in all matters covered by this Work Letter Agreement: Steve Briggs.
Tenant hereby appoints the following person(s) as Tenant's representative
("Tenant's Representative") either of who may act for Tenant, independently, in
all matters covered by this Work Letter Agreement: Kirk Andrews or Sherry
Fischbach.

        All communications with respect to the matters covered by this Work
Letter Agreement are to be made to Landlord's Representative or Tenant's
Representative, as the case may be, in writing in compliance with the notice
provisions of the Lease. Either party may change its representative under this
Work Letter Agreement at any time by written notice to the other party in
compliance with the notice provisions of the Lease.

5.    TENANT IMPROVEMENT PLANS

        (a)    Approved Space Plans and Final Plans.    Landlord and Tenant
hereby approve the layout of the Premises as depicted on the space plans
("Approved Space Plans") attached hereto as Schedule 1. Landlord and Tenant also
hereby approve the architectural plans, drawings and specifications and complete
engineered mechanical, structural and electrical working drawings for all of the
Tenant Improvements for the Premises more particularly described on Schedule 2
attached hereto (collectively, the "Final Plans").

        (b)    Submittal of Final Plans.    Tenant's architect will submit the
Final Plans to the appropriate governmental agencies for plan checking and the
issuance of a building permit. Tenant's architect, with Landlord's cooperation,
will make any changes to the Final Plans which are requested by the applicable
governmental authorities to obtain the building permit. After approval of the
Final Plans no further changes may be made without the prior written approval of
both Landlord and Tenant, and then only after agreement by Tenant to pay any
excess costs resulting from the design and/or construction of such changes.
Landlord will approve or disapprove any changes to the Final Plans submitted
hereunder within two (2) business days after receipt of such submittal. If
Landlord fails to respond to a submittal within such two (2) business day
period, Landlord shall be deemed to have approved those portions of the Final
Plans so submitted to Landlord.

        (c)    Changes to Shell of Building.    If the Final Plans or any
amendment thereof or supplement thereto shall require changes in the Building
shell, the increased cost of the Building shell work caused by such changes will
be paid for by Tenant or charged against the "Allowance" described in Section 6
below.

        (d)    Work Cost Estimate and Statement.    The parties acknowledge and
agree that the fixed fees of the general contractor plus the fixed general
conditions costs and the change order fees of the general contractor and
subcontractor markup on materials shall be as stated in the Construction
Contract (as defined below), but shall be subject to adjustment as expressly
provided in the Construction Contract.

C-2

--------------------------------------------------------------------------------


Prior to the commencement of construction of any of the Tenant Improvements
shown on the Final Plans that is to be performed by a subcontractor (as defined
in the Construction Contract), Landlord will submit to Tenant a written estimate
of the cost to complete the applicable portion of the Tenant Improvement Work to
be performed by such subcontractor (each, a "Work Cost Estimate"). Tenant will
either approve the applicable Work Cost Estimate or disapprove specific items
and submit to Landlord revisions to the Final Plans to reflect deletions of
and/or substitutions for such disapproved items. Submission and approval of each
Work Cost Estimate will proceed in accordance with the Work Schedule but in any
event within two (2) business days after delivery to Tenant. Tenant's failure to
either approve or disapprove of any applicable Work Cost Estimate will be deemed
to be Tenant's approval thereof. Upon Tenant's approval of the applicable Work
Cost Estimate (such approved Work Cost Estimate to be hereinafter known as a
"Work Cost Statement"), Landlord will have right to purchase materials and to
commence the construction of the items included in the applicable Work Cost
Statement pursuant to Section 7 hereof.

6.    PAYMENT FOR THE TENANT IMPROVEMENTS

        (a)    Allowance.    Landlord hereby grants to Tenant a tenant
improvement allowance of Seventeen and 70/100 Dollars ($17.70) per rentable
square foot of the Premises, i.e., One Million Six Hundred Eight Thousand Eight
Hundred Ninety-Four and 60/100 Dollars ($1,608,894.60) (the "Allowance"). The
Allowance is to be used only for:

          (i)  Payment of the cost of preparing the Space Plans and the Final
Plans, including mechanical, electrical, plumbing and structural drawings and of
all other aspects necessary to complete the Final Plans.

        (ii)  The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

        (iii)  Construction of the Tenant Improvements, including, without
limitation, the following:

      (aa)  Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

      (bb)  All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Premises;

      (cc)  The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;

      (dd)  Any additional improvements to the Premises required for Tenant's
use of the Premises including, but not limited to, odor control, special
heating, ventilation and air conditioning, noise or vibration control or other
special systems or improvements;

      (ee)  All fire and life safety control systems such as fire walls,
sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises;

        (ff)  All plumbing, fixtures, pipes and accessories necessary for the
Premises;

      (gg)  Testing and inspection costs; and

      (hh)  Fees for the contractor including, but not limited to, fees and
costs attributable to general conditions associated with the construction of the
Tenant Improvements.

        (iv)  An administrative and coordination fee charged by Landlord against
the Allowance equal to two percent (2%) of the total cost to complete the
design, permit process and construction of the Tenant Improvements.

C-3

--------------------------------------------------------------------------------

        (v)  The costs incurred by Tenant for the installation by Tenant of its
cabling and telecommunications equipment.

        (b)    Excess Costs.    The cost of each item referenced in Section 6(a)
above (collectively, the "Work Cost(s)") shall be charged against the Allowance.
The parties acknowledge and agree further that it is currently estimated that
the total Work Costs (as defined in Section 6(b) below) may exceed the
Allowance. At the time the parties approve the final bids for all or
substantially all of the work to be performed by subcontractors in accordance
with the procedure established in Section 5(d) above, but in any event no later
than April 24, 2000, Landlord shall estimate the total Work Costs taking into
account the final bids approved as of April 24, 2000. To the extent Landlord
reasonably estimates that the total Work Costs will exceed the Allowance (as it
may be increased below) (the "Original Estimated Overage"). Tenant agrees to pay
the Original Estimated Overage (less any amounts actually expended by Tenant for
Work Costs that are chargeable against the Allowance as provided in Section 6(a)
above and for which Tenant has not and does not seek reimbursement form the
Allowance) to Landlord no later than April 28, 2000. If at any time or from time
to time the actual Work Costs exceed the Allowance, Tenant agrees to pay to
Landlord such excess including Landlord's two percent (2%) fee associated with
the supervision of such excess work within five (5) business days after invoice
therefor (less the Original Estimated Overage previously paid by Tenant and less
any amounts actually expended by Tenant for Work Costs that are chargeable
against the Allowance as provided in Section 6(a) above and for which Tenant has
not and does not seek reimbursement from the Allowance). In no event will the
Allowance be used to pay for Tenant's TI Systems, or Tenant's other furniture,
artifacts, equipment, telephone systems or any other item of personal property
which is not affixed to the Premises.

        Notwithstanding the foregoing, Tenant shall have the right to amortize
up to $5.00 per rentable square foot of any excess Work Costs above the
Allowance, i.e., up to Four Hundred Fifty-Four Thousand Four Hundred Ninety
Dollars ($454,490.00) ("Additional TI Allowance"), over the initial sixty-five
(65) months of the Term with interest at ten and one-half percent (10.5%) per
annum. Such amount shall be due and payable in equal monthly installments
("Monthly TI Amortized Rent") concurrently with Tenant's payments of Monthly
Basic Rent under the Lease.

        (c)    Changes.    If, after the Final Plans have been approved by the
City, Tenant requires any changes or substitutions to the Final Plans, any
additional costs related thereto including Landlord's seven percent (7%) change
order fee and the applicable change order fee for the contractor and tenant
improvement coordinator associated with the supervision of such changes or
substitutions are to be paid by Tenant to Landlord within five (5) business days
after invoice therefor. Any changes to the Final Plans will be approved by
Landlord and Tenant in the manner set forth in Section 5 above and will, if
necessary, require the applicable Work Cost Statement to be revised and agreed
upon between Landlord and Tenant in the manner set forth in Section 5(f) above.
Landlord will have the right to decline Tenant's request for a change to the
Final Plans if such changes are inconsistent with the provisions of Section 5
above.

        (d)    Governmental Cost Increases.    If Increases in the cost of the
Tenant Improvements as set forth in the Work Cost Statement are due to
requirements of any governmental agency, Tenant agrees to pay Landlord the
amount of such increase including Landlord's two percent (2%) fee for the
contractor and tenant improvement coordinator associated with the supervision of
such additional work within five (5) business days of Landlord's written notice;
provided, however, that Landlord will first apply toward any such increase any
remaining balance of the Allowance.

        (e)    Unused Allowance Amounts.    Any unused portions of the Allowance
shall be credited to Tenant's obligations to pay Monthly Basic Rent until such
unused amounts are recouped by Tenant.

7.    CONSTRUCTION OF TENANT IMPROVEMENTS.    Following Tenant's payment of the
Original Estimated Overage and issuance of a building permit for the Tenant
Improvements (which is to be

C-4

--------------------------------------------------------------------------------


obtained by Tenant's architect), Landlord's contractor will commence and
diligently proceed with the construction of the Tenant Improvements, subject to
Tenant Delays (as described in Section 11 below) and Force Majeure Delays (as
described in Section 12 below); provided, however, Landlord shall immediately
commence, prior to the issuance of a building permit, and shall diligently
pursue demolition work and other Tenant Improvement work that Landlord
reasonably believes may be performed prior to the issuance of a building permit
so long as such work is kept open and uncovered for inspection until building
permits have been issued and the applicable inspections have occurred. Landlord
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner substantially in accordance with
the Final Plans and the Work Schedule and pursuant to that certain Abbreviated
Standard Form of Agreement Between Owner and Contractor for Construction
Projects of Limited Scope (A--A Document A107 - 1997) by and between JLC
Associates, Inc. and Landlord (as supplemented by Exhibit A and all other
addends and attachments thereto) (as so amended and supplemented, the
"Construction Contract"), the form of which has been approved by Tenant, subject
to Tenant Delays and Force Majeure Delays.

8.    OMITTED.

9.    DELIVERY OF POSSESSION; TERM AND RENT COMMENCEMENT DATE

        (a)    Delivery of Possession.    Landlord agrees to deliver possession
of the Premises to Tenant (free of any tenancies or occupants) as of the date of
the mutual execution and delivery of the Lease by Landlord and Tenant. The
actual date upon which Landlord turns over possession of the Premises to Tenant
is the "Turnover Date".

        (b)    Term Commencement Date.    The Term of the Lease and Tenant's
obligation to pay rent will commence upon the earlier of (i) Tenant's
commencement of business operations in all or any portion of the Premises, or
(ii) July 1, 2000 (the "Commencement Date" and "Rent Commencement Date"),
regardless of whether or not the Tenant Improvements have been substantially
completed by such date and notwithstanding the fact that Landlord is
coordinating the construction of the Tenant Improvement Work.

        (c)    Substantial Completion; Punch-List.    For purposes hereof, the
Tenant Improvements will be deemed to be "substantially completed" when
Landlord's contractor certifies in writing to Landlord and Tenant that Landlord
has substantially performed all of the Tenant Improvement Work required to be
performed by Landlord under this Work Letter Agreement, other than decoration
and minor "punch-list" type items and adjustments which do not materially
interfere with Tenant's use of the Premises; and Tenant has obtained a temporary
certificate of occupancy or other required equivalent approval from the local
governmental authority permitting occupancy of the Premises. Within ten
(10) days after receipt of such certificates, Tenant and Landlord will conduct a
walk-through inspection of the Premises and the parties shall develop a written
punch-list specifying those decoration and other punch-list items which require
completion, which items Landlord will thereafter diligently complete.

        (d)    Delivery of Possession.    Landlord agrees to deliver possession
of the Premises to Tenant when the Tenant Improvements have been substantially
completed in accordance with subsection 9(b) above. Landlord agrees to use its
commercially reasonable efforts to cause the Premises to be substantially
completed on or before the Estimated Commencement Date, subject to Tenant Delays
and Force Majeure Delays. Tenant agrees that if Landlord is unable to deliver
possession of the Premises to Tenant on or prior to the Estimated Commencement
Date specified in Section 1.7 of the Summary (or if there are any other delays
in the Work Schedule), the Lease will not be void or voidable. Tenant agrees
further that if Landlord is unable to deliver possession of the Premises to
Tenant on or prior to the Estimated Commencement Date specified in Section 1.7
of the Summary (or if there are any other delays in the Work Schedule), Landlord
will not be liable to Tenant for any loss or damage resulting

C-5

--------------------------------------------------------------------------------


from such delay(s) so long as Landlord uses commercially reasonable efforts to
cause the Premises to be substantially completed on or before the Estimated
Commencement Date, subject to Tenant Delays and Force Majeure Delays.

10.    MOVING ALLOWANCE.    Provided Tenant is not in default of any obligation
under this Work Letter or the Lease, within thirty (30) days after Tenant's
occupancy of the Premises, Landlord shall pay to Tenant One Hundred Thousand
Dollars ($100,000.00) as compensation for Tenant's moving expenses (or a portion
thereof).

11.    TENANT DELAYS.    For purposes of this Work Letter Agreement, "Tenant
Delays" means any delay in the completion of the Tenant Improvements resulting
from any or all of the following: (a) Tenant's failure to timely perform any of
its obligations pursuant to this Work Letter Agreement, including any failure to
complete, on or before the due date therefor, any action item which is Tenant's
responsibility pursuant to the Work Schedule delivered by Landlord to Tenant
pursuant to this Work Letter Agreement; (b) Tenant's changes to Space Plans or
Final Plans after Landlord's approval thereof; (c) Tenant's request for
materials, finishes, or installations which are not readily available or which
are incompatible with Landlord's standards; (d) any delay of Tenant in making
payment to Landlord for Tenant's share of the Work Cost; or (e) any other act or
failure to act by Tenant, Tenant's employees, agents, architects, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant.

12.    FORCE MAJEURE DELAYS.    For purposes of this Work Letter, "Force Majeure
Delays" means any actual delay in the construction of the Tenant Improvements,
which is beyond the reasonable control of Landlord or Tenant, as the case may
be, as described in Section 32.15 of the Lease.

13.    MISCELLANEOUS CONSTRUCTION COVENANTS    

        (a)    Compliance with Laws.    Subject to subsection 13(e) below,
Landlord will construct the Tenant Improvements in a safe and lawful manner.
Subject to subsection 13(e) below, Landlord shall comply with all applicable
laws and all regulations and requirements of, and all licenses and permits
issued by, all municipal or other governmental bodies with jurisdiction which
pertain to the Installation of the Tenant Improvements.

        (b)    Tenant's Early Entry Construction Activities.    Tenant shall
have the right to enter the Premises to install phone systems, furniture,
fixtures and equipment prior to the date of substantial completion of the Tenant
Improvements but only at such time Landlord reasonably determines that such
early entry will not interfere with Landlord's construction activities. Such
early entry for such purposes shall not constitute occupancy for operation of
Tenant's business and shall not trigger the Rent Commencement Date. Tenant
agrees (i) any such early entry by Tenant shall be at Tenant's sole risk,
(ii) Tenant shall not interfere with Landlord or Landlord's contractors
completing work within the Premises or cause any labor difficulties; Tenant,
together with its employees, agents and independent contractors will be subject
to and will work under the direction of Landlord's contractor, (iii) Tenant
shall comply with and be bound by all provisions of this Lease during the period
of any such early entry except for the payment of Rent, (iv) prior to entry upon
the Premises by Tenant, Tenant agrees to pay for and provide to Landlord
certificates evidencing the existence and amounts of liability insurance carried
by Tenant, which coverage must comply with the provisions of this Lease relating
to insurance, (v) Tenant and its agents and contractors agree to comply with all
applicable laws, regulations, permits and other approvals required to perform
its work during the early entry on the Premises, and (vi) Tenant agrees to
indemnify, protect, defend and save Landlord and the Premises harmless from and
against any and all liens, liabilities, losses, damages, costs, expenses,
demands, actions, causes of action and claims (including, without limitation,
attorney's fees and legal costs) arising out of the early entry, use,
construction, or occupancy of the Premises by Tenant or its agents, employees or
contractors.

C-6

--------------------------------------------------------------------------------


        (c)    Coordination of Labor.    Without limiting the provisions of
subsection (b) above, Landlord and Tenant shall each cause its respective
contractors, subcontractors, employees, servants and agents to work in harmony
and not interfere with any contractors and subcontractors engaged by the other
party. Nothing in this Work Letter shall require Tenant to use union labor.

        (d)    Coordination with Lease.    Nothing herein contained shall be
construed as (i) constituting Tenant as Landlord's agent for any purpose
whatsoever, or (ii) a waiver by Landlord or Tenant of any of the terms or
provisions of the Lease. Any default by Tenant following the giving of notice
and the passage of any applicable cure period with respect to any portion of
this Work Letter Agreement shall be deemed a Default in accordance with
Section 23 of the Lease.

        (e)    Approval of Plans.    Landlord will not check Tenant drawings for
building code compliance. Approval of the Final Plans by Landlord is not a
representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant's responsibility to meet and
comply with all federal, state, and local code requirements. Approval of the
Final Plans does not constitute assumption of responsibility by Landlord or its
architect for their accuracy, sufficiency or efficiency, and Tenant shall be
solely responsible for such matters.

        (f)    Warranties.    Tenant acknowledges and agrees that the Tenant
Improvements are intended for use by Tenant and the specifications and design
requirements for such Improvements are not within the special knowledge or
experience of Landlord. Landlord's sole obligation shall be to arrange the
construction of the Tenant Improvements in accordance with the requirements of
the Final Plans; and any additional costs or expense required for the
modification thereof to more adequately meet Tenant's use, whether during or
after Landlord's construction thereof, shall be borne entirely by Tenant except
as otherwise provided in this Work Letter. Notwithstanding the foregoing,
Landlord agrees to assign to Tenant the benefit of all construction warranties
pertaining to the Tenant Improvements to the extent that they do not relate to
structural or other portions of the Premises that Landlord is required to
maintain and repair under the Lease.

C-7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this
Work Letter Agreement to be duly executed by their duly authorized
representatives as of the date of the Lease.

LANDLORD   TENANT
LBA-VF III, LLC,
a Delaware limited liability company
 
CMD TECHNOLOGY,
a California corporation
By:
 
LBA-VF IIIA, LLC,
a Delaware limited liability company,
Its: Member-Manager
 
By:
 
/s/ Simon Huang

--------------------------------------------------------------------------------

Simon Huang
President and Chief Executive Officer
 
 
By:
 
LBA-VF I, LLC,
a California limited liability company,
Its: Member-Manager
 
By:
 
/s/ Kirk B. Andrews

--------------------------------------------------------------------------------

Kirk B. Andrews
Corporate Secretary
 
 
 
 
By:
 
Spectrum-VF 1, L.P.,
a California limited partnership,
Its: Member-Manager
 
 
 
 
 
 
 
 
 
 
By:
 
LBA Fund I, Inc.,
a California corporation
Its: General Partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------

Its: Authorized Signatory
 
 
 
 

C-8

--------------------------------------------------------------------------------


SCHEDULE 1

APPROVED SPACE PLANS


[See space plans that follow this page]

C-9

--------------------------------------------------------------------------------

[FLOORPLAN]

SCHEDULE 1
TO
EXHIBIT "C"
1 of 2

--------------------------------------------------------------------------------

[FLOORPLAN]

SCHEDULE 1
TO
EXHIBIT "C"
2 of 2

--------------------------------------------------------------------------------




SCHEDULE 2

APPROVED FINAL PLANS


[see attached page that follow this page]

C-10

--------------------------------------------------------------------------------

        The following working drawings prepared by H. Hendy & Associates dated
April 3, 2000

ARCHITECTURAL PLANS
T
 
TITLE SHEET T-1   TITLE SHEET—GENERAL NOTES ST-1   SITE PLAN DM-1.1   FIRST
FLOOR DEMOLITION PLAN DM-1.2   SECOND FLOOR DEMOLITION PLAN A-1.1   FIRST FLOOR
PARTITION PLAN A-1.2   SECOND FLOOR PARTITION PLAN A-2.1   FIRST FLOOR REFLECTED
CEILING PLAN A-2.2   SECOND FLOOR REFLECTED CEILING PLAN A-3.1   FIRST FLOOR
TELEPHONE/ELECTRICAL PLAN A-3.2   SECOND FLOOR TELEPHONE/ELECTRICAL PLAN A-4.1  
FIRST FLOOR—FINISH PLAN A-4.2   SECOND FLOOR—FINISH PLAN A-5   DETAILS AND DOOR
SCHEDULE A-6   DETAILS AND ELEVATIONS SHEET A-7   DETAILS AND ELEVATIONS SHEET
A-8   DETAILS AND ELEVATIONS SHEET A-9   RESTROOM PLANS AND ADA NOTES A-10  
DOOR SCHEDULE
STRUCTURAL PLANS
S-1
 
ELECTRICAL SYMBOL LIST, FIXTURE SCHEDULE & ENERGY CAL'S S-2.1   SINGLE LINE
DIAGRAM & DETAILS S-2.2   2ND FLOOR FRAMING PLAN S-2.3   2ND FLOOR PANEL
SCHEDULE
ELECTRICAL PLANS
E-1
 
TYPICAL DETAILS SHEET E-2   1ST FLOOR PLAN E-3   1ST FLOOR PANEL SCHEDULE E-4  
ROOF FRAMING PLAN E-5   1ST FLOOR ELECTRICAL LIGHTING PLAN E-6   2ND FLOOR
ELECTRICAL LIGHTING PLAN E-7   1ST FLOOR ELECTRICAL POWER AND TELEPHONE PLAN E-8
  2ND FLOOR ELECTRICAL POWER AND TELEPHONE PLAN E-9   ROOF ELECTRICAL PLAN
MECHANICAL PLANS
TAC-A
 
LEGEND & EQUIPMENT SCHEDULE TAC-B   TITLE 24 AND NOTES TAC-C   DETAILS AND
WIRING TAC-D   SPECIFICATIONS TAC-2.1   1ST FLOOR MECHANICAL PLAN TAC-2.2   2ND
FLOOR MECHANICAL PLAN TAC-2.3   MECHANICAL ROOF PLAN
PLUMBING PLANS
TP-A
 
LEGEND, SCHEDULE AND NOTES TP-B   SPECIFICATIONS TP-C   ENLARGED PLANS & DETAILS
TAC-2.1   1ST FLOOR PLUMBING PLAN TAC-2.2   2ND FLOOR PLUMBING PLAN TAC-2.3  
PLUMBING ROOF PLAN

SHEET INDEX

SCHEDULE 2
TO
EXHIBIT "C"

--------------------------------------------------------------------------------




EXHIBIT "D"



SAMPLE FORM OF NOTICE OF LEASE TERM DATES


To:  

--------------------------------------------------------------------------------

  Date:  

--------------------------------------------------------------------------------

Re:    Office Lease dated                         , 2000 between LBA-VF III,
LLC, a Delaware limited liability company, Landlord, and
                                                 , a
                                                 , Tenant, concerning
Suite              ("Premises") located at
                                                 .

Gentlemen:

        In accordance with the above-referenced Lease, we wish to acknowledge
and/or confirm as follows:

1.That the Premises has been accepted by Tenant with the Base Building Work (as
defined in the Work Letter Agreement attached as Exhibit "C" to the Lease) as
being substantially complete in accordance with the Work Letter Agreement, and
that, to Tenant's knowledge after a reasonably thorough Inspection of the
Premises and Building, there is no deficiency in construction (other than those
Items, if any, identified on the Base Building Work punch-list and any other
latent deficiencies, if any). The foregoing is not intended to limit or reduce
Landlord's warranties (if any) and maintenance obligations provided in the Lease
or Work Letter Agreement.

2.That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Term of the Lease is
for                          (      ) years, with
                         (      ) options to renew for
                         (      ) years each, and commenced upon the
Commencement Date of                         , 200   and is currently scheduled
to expire on                         , 200  , subject to earlier termination as
provided in the Lease.

3.That in accordance with the Lease, rental payment has commenced (or shall
commence) on                         , 200  .

4.If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.

5.Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
                                                  at
                                                 .

AGREED AND ACCEPTED

TENANT:   LANDLORD:
CMD TECHNOLOGY
a California corporation
 
LBA-VF III, LLC,
a Delaware limited liability company
By:
 


--------------------------------------------------------------------------------


 
 
 
By:
 
LBA-VF IIIA, LLC, Print Name:  

--------------------------------------------------------------------------------

          a California limited liability company, Print Title:  

--------------------------------------------------------------------------------

          Its: Member—Manager
By:
 


--------------------------------------------------------------------------------


 
 
 
 
 
By:
 
Spectrum-VF I, L.P., Print Name:  

--------------------------------------------------------------------------------

              a California limited partnership, Print Title:  

--------------------------------------------------------------------------------

              Its: Member—Manager
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
LBA Fund I, Inc.,
a California corporation
Its: General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

                            Its:   Authorized Signatory

SAMPLE ONLY [NOT FOR EXECUTION]

D-1

--------------------------------------------------------------------------------




EXHIBIT "E"

RULES AND REGULATIONS

        1.    No sign, advertisement, name or notice shall be installed or
displayed on any part of the outside or inside of the Building without the prior
written consent of Landlord. Landlord shall have the right to remove, at
Tenant's expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
reasonably approved by Landlord, using materials and in a style and format
approved by Landlord.

        2.    Tenant shall not place anything or allow anything to be placed
near the glass of any window, door, partition or wall which may appear unsightly
from outside the Building. No awnings or other projection shall be attached to
the outside walls of the Building without the prior written consent of Landlord.
No curtains, blinds, shades or screens shall be attached to or hung in, or used
in connection with, any window or door of the Building, other than Building
standard materials, without the prior written consent of Landlord.

        3.    Tenant shall not obstruct any sidewalks, or halls, passages,
exits, entrances or stairways of the Building. Except as otherwise expressly
provided in the Lease, Tenant and no employee, invitee, agent, licensee or
contractor of Tenant shall go upon or be entitled to use any portion of the roof
of the Building.

        4.    Except for losses caused by Landlord's negligence or willful
misconduct, Landlord shall not be responsible to Tenant for loss of property on
the Premises, however occurring, or for any damage to Tenant's property by the
janitors or any other employee or any other person.

        5.    Landlord will furnish Tenant, free of charge, with two keys to
each door lock in the Premises. Landlord may impose a reasonable charge for any
additional keys. Tenant may not make or have made additional keys, and Tenant
shall not alter any lock or install a new additional lock or bolt on any door or
window of its Premises. Tenant, upon termination of its tenancy, shall deliver
to Landlord the keys of all doors which have been furnished to, or otherwise
procured by Tenant, and, in the event of loss of any keys, shall pay Landlord
the cost of replacing the same or of changing the lock or locks opened by such
lost key if Landlord shall deem it necessary to make such change.

        6.    Electric wires, telephones, telegraphs, burglar alarms or other
similar apparatus shall not be installed in the Premises without the reasonably
approval of Landlord.

        7.    Tenant shall not place a load upon any floor of the Building which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Landlord shall have the right to prescribe the weight,
size and position of all equipment, materials, furniture or other property
brought into the Building. Heavy objects, if such objects are considered
necessary by Tenant, as determined by Landlord, shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Landlord will not be responsible for loss of, or damage to, any such equipment
or other property from any cause, and all damage done to the Building by
maintaining or moving such equipment or other property shall be repaired at the
expense of Tenant.

        8.    Tenant shall not use or keep in the Building any kerosene,
gasoline or inflammable or combustible fluid or material other than those
limited quantities necessary for the operation or maintenance of office
equipment. Tenant shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Landlord by reason of noise, odors or
vibrations, nor shall Tenant bring into or keep in or about the Premises any
birds or animals.

        9.    Landlord reserves the right to exclude from the Building between
the hours of 6:00 p.m. and 7:00 a.m., or such other hours as may be established
from time to time by Landlord, and on legal

E-1

--------------------------------------------------------------------------------


holidays, any person unless that person has a pass or is properly identified.
Landlord shall not be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord reserves the right to prevent
access to the Building in case of invasion, mob, riot, public excitement or
other commotion by closing the doors or by other appropriate action.

        10.  Except as prohibited by law, Tenant shall close and lock all doors
of the Building and entirely shut off all water faucets or other water
apparatus, and, except with regard to Tenant's computers and other equipment
which reasonably require electricity on a 24-hour basis, all electricity, gas or
air outlets before Tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by its employees or other
occupants of the Building or by Landlord for noncompliance with this rule.

        11.  The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substances of any kind whatsoever shall be thrown
therein.

        12.  Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets, or any other goods or merchandise to
the general public in or on the Premises, except in the ordinary course of
Tenant's business. Tenant shall not use the Premises for any business or
activity other than that specifically provided for in the Lease.

        13.  Except as expressly permitted in the Lease, Tenant shall not mark,
drive nails, screw or drill into the partitions, window mullions, woodwork or
plaster, or in any way deface the Premises or any part thereof, except to
install normal wall hangings. Tenant shall repair any damage resulting from
noncompliance under this rule.

        14.  Tenant shall not install, maintain or operate upon the Common Areas
any vending machines without the prior written consent of Landlord, which shall
not be unreasonably withheld.

        15.  Landlord reserves the right to exclude or expel from the Premises
any person who, in Landlord's judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the other Rules and Regulations
described in this Exhibit "E."

        16.  Tenant shall store all its trash and garbage within areas
reasonably designated by Landlord for trash/garbage storage and/or disposal.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions reasonably issued from time to time by Landlord.

        17.  The Premises shall not be used for the storage of merchandise held
for sale to the general public, or for lodging or for manufacturing of any kind,
except for Tenant's merchandise held for collateral sale to the public. No
cooking shall be done or permitted by Tenant on the Premises, except that use of
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted and the use of a microwave shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations. Notwithstanding
anything to the contrary contained herein, Tenant shall be permitted to hold
outdoor barbecues form employees up to six (6) times per year.

        18.  Tenant agrees that it shall comply with all fire and security
regulations that may be reasonably issued from time to time by Landlord, and
Tenant also shall provide Landlord with the name of a designated responsible
employee to represent Tenant in all matters pertaining to such fire or security
regulations. Tenant shall cooperate fully with Landlord in all matters
concerning fire and other emergency procedures.

E-2

--------------------------------------------------------------------------------


        19.  Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage. Such responsibility shall include
keeping doors locked and other means of entry to the Premises closed.

        20.  Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant.

        21.  These Rules and Regulations shall not be construed in any way to
modify or amend, in whole or in part, the terms, covenants, agreements and
conditions of the Lease.

        22.  Landlord reserves the right to make such other and reasonable Rules
and Regulations as, in its judgment, may from time to time be needed for safety,
security, care and cleanliness of the Building and for the preservation of good
order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are so
adopted.

        23.  Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant's employees, agents, clients, customers, invitees or
guests.

        24.  Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Building in any
manner except by a paste, or other material which may easily be removed with
water, the use of cement or other similar adhesive materials being expressly
prohibited. The method of affixing any such linoleum, tile, carpet or other
similar floor covering shall be subject to the approval of Landlord. The expense
of repairing any damage resulting from a violation of this rule shall be borne
by Tenant.

        25.  Tenant shall not without Landlord's consent, which may be given or
withheld in Landlord's sole and absolute discretion, receive, store, discharge,
or transport firearms, ammunition, or weapons or explosives of any kind or
nature at, on or from the Premises.

        26.  To the extent of any inconsistency between the terms and conditions
of these Rules and Regulations and the terms and conditions of the Lease, the
terms and conditions of the Lease shall supersede and apply.

E-3

--------------------------------------------------------------------------------


PARKING RULES AND REGULATIONS

        In addition to the parking provisions contained in the Lease to which
this Exhibit "E" is attached, the following rules and regulations shall apply
with respect to the use of the Building's parking facilities. Nothing in these
Parking Rules and Regulations shall materially diminish Tenant's allotted
parking privileges as expressly set forth in the Lease.

        1.    Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

        2.    Tenant shall not leave vehicles in the parking areas overnight nor
park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four wheeled trucks.

        3.    Vehicles must be parked entirely within painted stall lines of a
single parking stall.

        4.    All directional signs and arrows must be observed.

        5.    The speed limit within all parking areas shall be five (5) miles
per hour.

        6.    Parking is prohibited: (a) in areas not striped for parking;
(b) in aisles; (c) where "no parking" signs are posted; (d) on ramps; (e) in
cross-hatched areas; and (f) in reserved spaces and in such other areas as may
be designated by Landlord or Landlord's parking operator.

        7.    Washing, waxing, cleaning or servicing of any vehicle in any area
not specifically reserved for such purpose is prohibited.

        8.    If the Lease terminates for any reason whatsoever, Tenant's right
to park in the parking facilities shall terminate concurrently therewith.

E-4

--------------------------------------------------------------------------------




EXHIBIT "F-1"



SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE


        The undersigned ("Tenant") hereby certifies to                        ,
a                                     ("Landlord"),
                        and                         , as follows:

        1.    Attached hereto is a true, correct and complete copy of that
certain Office Lease dated                        , 20    between Landlord and
Tenant (the "Lease"), which demises Premises which are located
at                        . The Lease is now in full force and effect and has
not been amended, modified or supplemented, except as set forth in Section 6
below.

        2.    The term of the Lease commenced on                        ,
20    .

        3.    The term of the Lease is currently scheduled to expire
on                        , 20    .

        4.    Tenant has no option to renew or extend the Term of the Lease
except:                                                 .

        5.    Tenant has no preferential right to purchase the Premises or any
portion of the Building or Site upon which the Premises are located, and Tenant
has no rights or options to expand into other space in the Building
except:                        .

        6.    The Lease has: (Initial One)

(    ) not been amended, modified, supplemented, extended, renewed or assigned.

(    ) been amended, modified, supplemented, extended, renewed or assigned by
the following described agreements, copies of which are attached
hereto:                                                 .

        7.    Tenant has accepted and is now in possession of the Premises and
has not sublet, assigned or encumbered the Lease, the Premises or any portion
thereof except as follows:                                                  .

        8.    The current Monthly Basic Rent is
$                                           .

        9.    Tenant's Percentage is                        %, and Tenant's
Percentage of Operating Expenses, Real Property Taxes and Assessments, Insurance
Costs, and currently billed to and payable by Tenant is
$                                           per month (based upon Landlord's
estimate of anticipated costs for the calendar year            ), which amount
is Landlord's current estimate of Tenant's Percentage of Operating Expenses,
Real Property Taxes and Assessments, and Insurance Costs.

        10.  The amount of security deposit (if any) is
$                                           . No other security deposits have
been made.

        11.  All rental payments payable by Tenant have been paid in full as of
the date hereof. No rent under the Lease has been paid for more than thirty
(30) days in advance of its due date.

        12.  All work required to be performed by Landlord under the Lease has
been completed and has been accepted by Tenant, and all tenant improvement
allowances have been paid in full. Although Tenant has no knowledge of any
defective work to be performed by Landlord under the Lease, the foregoing
representation shall not limit or reduce any warranties provided by or
maintenance obligations of Landlord under the Lease.

        13.  To Tenant's actual knowledge, as of the date hereof, there are no
defaults on the part of Landlord or Tenant under the Lease. Although Tenant has
no actual knowledge of any default by Landlord under the Lease, the foregoing
representation shall not limit or reduce any duties or

F-1-1

--------------------------------------------------------------------------------




obligations of Landlord under the Lease if, in fact, there are any such defaults
existing as of the date hereof.

        14.  Tenant has no defense as to its obligations under the Lease and
claims no set-off or counterclaim against Landlord.

        15.  Tenant has no right to any concession (rental or otherwise) or
similar compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.

        16.  All insurance required of Tenant under the Lease has been provided
by Tenant and all premiums have been paid.

        17.  There has not been filed by or against Tenant a petition in
bankruptcy, voluntary or otherwise, any assignment of creditors, any petition
seeking reorganization or arrangement under the bankruptcy laws of the United
States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.

        18.  Tenant pays rent due Landlord under the Lease to Landlord and does
not have any knowledge of any other person who has any right to such rents by
collateral assignment or otherwise.

        The foregoing certification is made with the knowledge that is about to
[fund a loan to Landlord or purchase the Building from Landlord], and that is
relying upon the representations herein made in [funding such loan or purchasing
the Building].

Dated:                        , 20    .      
"TENANT"
 
 
   

--------------------------------------------------------------------------------

  a        

--------------------------------------------------------------------------------


 
By:
 
     

--------------------------------------------------------------------------------

    Print Name:        

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

F-1-2

--------------------------------------------------------------------------------




EXHIBIT "F-2"



SAMPLE FORM OF LANDLORD ESTOPPEL CERTIFICATE


        The undersigned ("Landlord") hereby certifies to
                                    , a                                     
("Tenant"), and                                          
                                                        , as follows:

        1.    Attached hereto is a true, correct and complete copy of that
certain Office Lease dated                         , 20     between Landlord and
Tenant (the "Lease"), which demises Premises which are located at
                                    . The Lease is now in full force and effect
and has not been amended, modified or supplemented, except as set forth in
Section 6 below.

        2.    The term of the Lease commenced on                         ,
20    .

        3.    The term of the Lease is currently scheduled to expire on
                        , 20    .

        4.    Tenant has no option to renew or extend the Term of the Lease
except:
 
                                         
                                          
                                          
                                                
                                         
                                          
                                          
                                                .

        5.    The Lease has: (Initial One)

        (    )    not been amended, modified, supplemented, extended, renewed or
assigned.

        (    )    been amended, modified, supplemented, extended, renewed or
assigned by the following described agreements, copies of which are attached
hereto:

        6.    The current Monthly Basic Rent is $                        .

        7.    Tenant's Percentage is             %, and Tenant's Percentage of
Operating Expenses, Real Property Taxes and Assessments and Insurance Costs and
currently billed to and payable by Tenant is $                         per month
(based upon Landlord's estimate of anticipated costs for the calendar year
        ), which amount is Landlord's current estimate of Tenant's Percentage of
Operating Expenses, Real Property Taxes and Assessments and Insurance Costs.

        8.    The amount of security deposit (if any) is
$                        . No other security deposits have been made.

        9.    All rental payments payable by Tenant have been paid in full as of
the date hereof. No rent under the Lease has been paid for more than
thirty (30) days in advance of its due date.

        10.  To Landlord's actual knowledge, as of the date hereof, there are no
defaults on the part of Landlord or Tenant under the Lease. Although Landlord
has no actual knowledge of any default by Tenant under the Lease, the foregoing
representation shall not limit or reduce any duties or obligations of Tenant
under the Lease if, in fact, there are any such defaults existing as of the date
hereof.

        The foregoing certification is made with the knowledge that
                         is relying upon the representations herein made.

Dated:                         , 20    .

"TENANT"  

--------------------------------------------------------------------------------

    a  

--------------------------------------------------------------------------------


 
 
By:
 


--------------------------------------------------------------------------------

        Print Name:  

--------------------------------------------------------------------------------

        Its:    

F-2-1

--------------------------------------------------------------------------------




EXHIBIT "G"

DESCRIPTION OF SIGN CRITERIA


[See attached pages that follow this page]

G-1

--------------------------------------------------------------------------------




EXHIBIT "H"

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


RECORDING REQUESTED BY:    


--------------------------------------------------------------------------------


 
 
AND WHEN RECORDED MAIL TO:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
  Attn:    

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------

Space above this line for Recorder's use.



SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT


        NOTICE: THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
RESULTS IN YOUR LEASEHOLD INTEREST IN THE PROPERTY BECOMING SUBJECT TO AND OF
LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.

        THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this
"Agreement") is entered into as of                        , 200    by and among
CMD TECHNOLOGY, a                        ("Tenant"),                         ,
a                        ("Borrower"), and                        (in such
capacity, the "Agent") for the lenders (each, a "Bank" and collectively, the
"Banks") from time to time party to that certain Credit Agreement of even date
herewith among Borrower, the Agent and the Banks.


RECITALS


        A.    Borrower is the owner of certain real property and improvements
(the "Improvements") situated thereon (collectively, the "Property" or the
"Premises") located in the City of Irvine, County of Orange, State of
California, commonly known as 9501 Jeronimo Road, and more particularly
described in Exhibit A attached hereto.

        B.    Borrower is the lessor and Tenant is the lessee under that certain
Lease Agreement dated             , 2000 (the "Lease"), pursuant to which
Borrower, as landlord, leased to Tenant the Property.

        C.    The Banks have made a loan (the "Loan") to Borrower in the
principal amount of                        Dollars ($                         ).
The Loan is evidenced by that certain Promissory Note Secured By Deed of Trust
dated                        , which Borrower has executed in favor of Agent
(the "Note"). Repayment of the Note is secured by, among other things, a Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of                        , encumbering the Property, which Borrower
has executed for the benefit of Agent (the "Deed of Trust"). The Note, the Deed
of Trust, and any other agreement, document or instrument executed in connection
therewith or in connection with the Loan are hereinafter collectively referred
to as the "Loan Documents."

        D.    The Banks are willing to make or continue the Loan to Borrower,
provided that Tenant agrees, among other things, to subordinate the Lease and
Tenant's rights thereunder to the lien or charge of the Deed of Trust and to
attorn to Agent on the terms and conditions hereinafter set forth. Tenant is
willing to agree to such subordination and attornment, provided that Agent
agrees, among other things, not to disturb Tenant's right to possession under
the Lease, all as more specifically set forth below.

H-1

--------------------------------------------------------------------------------



AGREEMENT


        NOW, THEREFORE, in consideration of the mutual benefits accruing to the
parties hereto and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby declare, covenant and
agree as follows:

        1.    Subordination of Lease.    Tenant hereby intentionally and
unconditionally subordinates the Lease and any extensions, renewals,
replacements or modifications thereof, and all of its right, title and interest
thereunder and in and to the Premises, including, without limitation, any right,
whether arising out of the Lease or otherwise, to exercise any option or right
of first refusal to purchase the Premises or the Property or any interest
therein or portion thereof, in favor of the lien or charge of the Deed of Trust,
and the same is, and shall at all times continue to be, subject and subordinate
in each and every respect to the lien or charge of the Deed of Trust and any
supplements, renewals, amendments, modifications, replacements, substitutions,
consolidations and extensions thereof.

        2.    Nondisturbance of Tenant's Right to Possession.    In the event
Agent comes into possession of or acquires title to the Property as a result of
the foreclosure or other enforcement of the Deed of Trust, or by delivery of a
deed in lieu of foreclosure, or as a result of any other means, and provided
that (i) Tenant is not in default (beyond any applicable notice, cure or grace
period, if any, with respect to such default) in the payment of rent or in the
performance of any of the other terms, covenants or conditions of the Lease to
be performed by Tenant, and (ii) Tenant observes the terms and conditions of
this Agreement, Agent agrees that:

        2.1    Joinder.    Tenant will not be named or joined in any
foreclosure, trustee's sale or other summary proceeding to enforce the Deed of
Trust unless such joinder is required by law in order to perfect such
foreclosure, trustee's sale or other proceeding;

        2.2    Possession.    A foreclosure of the lien of the Deed of Trust,
the exercise of the power of sale or of any other remedy provided for therein,
the delivery of a deed to the Property in lieu of foreclosure, or the
Institution of any other proceeding or action taken to enforce the terms and
conditions of the Deed of Trust shall not terminate or otherwise affect the
Lease or the leasehold estate created thereby, or disturb or interfere with
Tenant's right to possession, occupancy and use of the Premises during the term
of the Lease and any extension thereof duly exercised by Tenant;

        2.3    Obligations of Agent.    If Agent succeeds to Borrower's interest
in the Property by dispossession, judicial foreclosure, exercise of the power of
sale, conveyance in lieu of foreclosure or otherwise, Agent, its successors and
assigns, or any purchaser at a foreclosure or trustee's sale, shall thereby
automatically succeed to Borrower's Interest as landlord under the Lease and
shall be bound by all of the obligations imposed by the Lease upon the landlord
therein; provided, however, that neither Agent nor any of the Banks, nor any of
their respective successors and assigns, nor any purchaser at a foreclosure or
trustee's sale, shall be:

        2.3.1    Personally liable for any act or omission of a prior landlord
(including Borrower) under the Lease, or liable for any consequential damages
arising from any such act or omission of a prior landlord;

        2.3.2    Subject to any offsets or defenses which Tenant might have
against any prior landlord (including Borrower) under the Lease, except as
expressly provided for in the Lease, provided that Agent or Banks have been
given notice of and do not timely cure the respective act or omission by the
prior landlord giving rise to any such offset or defense;

        2.3.3    Bound by any prepayment by Tenant of more than one month's
installment of rent, additional rent or advance rent to any prior landlord
(including Borrower), excluding any security deposit, any letter of credit
provided in lieu of a security deposit or any proceeds

H-2

--------------------------------------------------------------------------------




therefrom, and all such rent shall remain due and owing notwithstanding such
advance payment;

        2.3.4    Bound by any amendment or modification of or to the Lease made
without the written consent of Agent involving changes in the leased Premises,
the amount of rent payable under the Lease, the term of the Lease or any options
(provided that nothing herein shall prevent Tenant from exercising any option
currently provided in the Lease, including, without limitation, any option to
extend the term of the Lease or to expand the Premises);

        2.3.5    Bound to commence or complete any construction or to make any
contribution toward the construction or installation of any improvements upon
the Premises or any expansion or rehabilitation of existing improvements
thereon, except as expressly provided for in the Lease;

        2.3.6    Bound by any restriction on competition beyond the Premises;

        2.3.7    Bound by any notice of termination given by Borrower to Tenant
under the Lease without Agent's prior written consent thereto.

        2.3.8    Personally liable for any environmental representation,
warranty or covenant contained in the Lease beyond its ownership interest in the
Property;

        2.3.9    Personally liable under the Lease, its liability thereunder
being limited to its ownership interest in the Property; or

        2.3.10    Liable or responsible under or pursuant to the terms of the
Lease or this Agreement after it ceases to own an interest in the Property with
respect to the period after its ownership in the Property ceases.

        3.    Attornment By Tenant.    Tenant hereby agrees that if,
dispossession, judicial foreclosure, exercise of the power of sale or otherwise,
including but not limited to Agent's exercise of its rights under the assignment
of rents and leases contained in the Deed of Trust, Agent, its successors or
assigns, or any purchaser at a foreclosure sale or otherwise, shall come into
possession of or become the owner of the Premises, such person shall succeed to
the interest of Borrower under the Lease, and, if no default then exists under
the terms, conditions and provisions of the Lease or this Agreement on the part
of Tenant to be performed, the Lease shall remain in full force and effect, and
Tenant shall attorn to and accept such person as landlord under the Lease and be
bound by all of the terms, covenants and conditions of the Lease for the balance
of the Lease term and any extensions or renewals thereof duly exercised by
Tenant. This attornment shall be effective and self-operative without the
execution of any further instruments on the part of any of the parties hereto
immediately upon Agent succeeding to the interest of Borrower as landlord under
the Lease.

        4.    Acknowledgments and Agreements of Borrower. Borrower hereby
specifically acknowledges and agrees that nothing contained in this Agreement
shall impair, affect, lessen, abrogate or otherwise modify the obligations of
Borrower as landlord to Tenant under the Lease.

        5.    Covenants of Tenant.    Tenant hereby covenants and agrees for the
benefit of Agent and the Banks that during the term of the Lease and any
extension or renewal thereof, it will not, without Agent's prior written
consent: (i) pay any rent or additional rent more than one month in advance to
any landlord (including Borrower) under the Lease, (ii) cancel, terminate or
surrender the Lease, except upon the expiration of the term thereof and except
as expressly provided for in the Lease, (iii) enter into any amendment,
modification or other agreement relating to the Lease involving changes in the
leased Premises, the term of the Lease, the amount of rent payable under the
Lease or any options, or (iv) assign the Lease or sublet all or any portion of
the Premises, except as expressly provided for in the Lease; provided, however,
that Agent shall not unreasonably withhold its consent to the actions described
in clause (iv) so long as Tenant remains liable under the Lease. Tenant further

H-3

--------------------------------------------------------------------------------


agrees that during the term of the Lease and any extension or renewal thereof,
it will, at the request of Agent, send to Agent copies of all material notices
given to any landlord (including Borrower) under the Lease.

        6.    Agent's Right To Cure.    In the event that Borrower shall default
in the performance or observance of any of the terms, conditions or agreements
in the Lease, Tenant shall give written notice thereof to Agent and Agent shall
have the right (but not the obligation) to cure such default. Tenant shall not
take any action with respect to such default under the Lease, including, without
limitation, any action in order to terminate, rescind or void the Lease, to
claim a partial or total eviction, or to withhold any rental thereunder, for a
period of thirty (30) days after receipt of such written notice by Agent
(provided, that in the case of any default which cannot be cured by the payment
of money and cannot with diligence be cured within such thirty (30) day period
because of the nature of such default, if Agent shall proceed promptly to cure
the same and thereafter shall prosecute the curing of such default with
diligence and continuity, then the time within which such default may be cured
shall be extended for such period as may be reasonably necessary to complete the
curing of the same with diligence and continuity, but in no event later than
thirty (30) days after the expiration date of the applicable cure period under
the Lease). Nothing herein, however, shall be construed as a promise or
undertaking by Agent to cure any default of Borrower as landlord under the
Lease.

        7.    Payment of Rents Upon Borrower's Default.    Borrower has agreed
in the Deed of Trust that the rentals payable under the Lease shall be paid
directly by Tenant to Agent upon the occurrence of a default by Borrower
thereunder or under any of the other Loan Documents. Accordingly, after notice
is given by Agent to Tenant that the rentals under the Lease shall be paid
directly to Agent, Tenant shall pay to Agent, or in accordance with the
directions of Agent, all rentals and other moneys due and to become due to
Borrower as landlord under the Lease. Tenant shall have no responsibility to
ascertain whether such demand by Agent is permitted under the Deed of Trust.
Borrower hereby authorizes Tenant to accept such direction from Agent and waives
any right, claim or demand it may now or hereafter have against Tenant by reason
of such payment to Agent, and any such payment to Agent shall discharge the
obligations of Tenant to make such payment to Borrower. Such payments of rent by
Tenant to Agent shall continue until the first to occur of the following:

        7.1    Rent No Longer Due.    No further rent is due or payable under
the Lease;

        7.2    Borrower's Default Cured.    Agent gives Tenant notice that the
default of Borrower under the Loan Documents has been cured and instructs Tenant
that the rents shall thereafter be payable to Borrower; or

        7.3    Property Transferred.    A transfer of Borrower's interest in the
Property occurs as a result of the foreclosure of the lien of the Deed of Trust,
the exercise of the power of sale, the delivery of a deed to the Property in
lieu of foreclosure or otherwise, and Tenant receives from Agent, its successors
and assigns, or any purchaser at a foreclosure or trustee's sale, as the case
may be, notice of such transfer, whereupon such person shall succeed to the
interest of Borrower under the Lease as provided for in Section 2 above, and
thereafter all such rents shall be payable to such person.

        8.    Limitations on Agent's Obligations.    Nothing in this Agreement
shall be deemed or construed to be an agreement by Agent or any Bank to perform
any covenant of Borrower as landlord under the Lease unless and until Agent
exercises its rights and remedies under the Deed of Trust and the other Loan
Documents and obtains title to the Property by foreclosure, exercise of the
power of sale or the conveyance of the Property by deed in lieu of foreclosure,
or otherwise obtains possession of the Property under the terms of the Deed of
Trust, and then only during the time that Agent holds title to the Property.

H-4

--------------------------------------------------------------------------------

        9.    No Merger.    Borrower, Tenant and Agent hereby agree that unless
Agent shall otherwise consent in writing, Borrower's estate in and to the
Property and the leasehold estate created by the Lease shall not merge, but
shall remain separate and distinct, notwithstanding the union of such estates
either in Borrower or Tenant or any third party by purchase, assignment or
otherwise.

        10.    Entire Agreement.    This Agreement is the whole and only
agreement between the parties hereto with regard to the subordination of the
Lease and the leasehold estate created thereby to the lien or charge of the Deed
of Trust, and supersedes and controls any prior agreements as to such
subordination, including any provisions of the Lease which provide for the
subordination of the Lease and the leasehold estate created thereby to a deed or
deeds of trust or a mortgage or mortgages.

        11.    Attorneys' Fees.    If any lawsuit, reference or arbitration is
commenced which arises out of or relates to this Agreement, the prevailing party
shall be entitled to recover from each other party such sums as the court,
referee or arbitrator may adjudge to be reasonable attorneys' fees in the
action, reference or arbitration, including the allocated costs for the services
of in-house counsel, in addition to costs and expenses otherwise allowed by law.

        12.    Choice of Law.    This Agreement shall be construed under and in
accordance with the statutory, administrative and judicial laws of the State of
California.

        13.    Amendments and Waivers.    This Agreement may not be modified or
amended except by a written agreement signed by the parties hereto or their
respective successors in interest or assigns, and no provision herein shall be
waived except in writing signed by the party against whom enforcement of any
such modification or amendment is sought.

        14.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

        NOTICE: THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
CONTAINS A PROVISION WHICH ALLOWS THE PERSON OBLIGATED ON THE REAL PROPERTY
WHICH YOU LEASE TO OBTAIN A LOAN, A PORTION OF WHICH MAY BE EXPENDED FOR
PURPOSES OTHER THAN IMPROVEMENT OF THE LAND.

H-5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

"BORROWER"   "TENANT"  
 
 
 
,
 
 
 
,

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
a
 
    

--------------------------------------------------------------------------------


 
a
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------


 
Name:
 
    

--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------


 
Title:
 
    

--------------------------------------------------------------------------------


 
"AGENT"
 
 
 
 
 
  


--------------------------------------------------------------------------------


 
, as Agent
 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
 
 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
 

H-6

--------------------------------------------------------------------------------




EXHIBIT "I"

ANTENNA LICENSE AGREEMENT


        This ANTENNA LICENSE AGREEMENT ("Agreement") is entered by and between
LBA-VF III, LLC, a Delaware limited liability company ("Licensor"), and CMD
TECHNOLOGY, a California corporation ("Licensee"), with reference to the
following Recitals:

R  E  C  I  T  A  L  S:

        A.    Licensor is the owner of certain real property located in Irvine,
California (the "Project"). Within the Project is an office building located at
9501 Jeronimo Road, Irvine, California (the "Building").

        B.    Licensor and Licensee are parties to that certain Lease Agreement
to which this Agreement is attached and is hereby incorporated into and made a
part of, covering a portion of the Building (the "Lease").

        C.    Licensee desires to obtain permission to place one satellite dish
or antenna on the roof of the Building during the Lease Term.

        D.    The parties agree that Licensee's right to perform certain acts
within the Project will be upon and subject to the terms, covenants and
conditions herein set forth, and Licensee covenants as a material part of the
consideration for this Agreement to keep and perform each and all said terms,
covenants and conditions and the parties further agree that this Agreement is
made upon condition of such performance.

A  G  R  E  E  M  E  N  T:

        NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, the parties hereto agree that the Lease contains the following agreements
of the parties as follows:

        1.    Incorporation of Recitals.    The foregoing Recitals are
incorporated herein by this reference.

        2.    Grant of License.    Licensor hereby grants to Licensee an
exclusive license to place on the roof of the Building, a single satellite dish
or antennae together with related cabling and hardware, the height, diameter and
specific plans and specifications of which are approved by Landlord in writing
("Antenna") during the Lease Term. The Antenna may be changed or modified during
the Lease Term so long as the Antenna does not use more of the Building roof
than contemplated by this Agreement and approved by Landlord. The Antenna will
be installed on the roof of the Building at the location and in a manner
approved by Landlord. Prior to Licensee's installation of the Antenna, Licensee
shall submit to Licensor for its review and approval, not to be unreasonably
withheld, conditioned or delayed, the specific height, diameter and specific
plans and specifications for the Antenna and the proposed location for placement
on the roof. Tenant shall not so install or place any part of the Antenna on the
roof or elsewhere in the Building until it has obtained Landlord's written
approval of the same.

        3.    Term.    This Agreement shall be coterminous with the Lease.
Licensee's failure to comply with any terms and conditions of this Agreement or
the Lease may be treated by Licensor as a default under the Lease and this
Agreement. If Licensor terminates this agreement due to a default hereunder or
under the Lease by Licensee, such termination will be a remedy available to
Licensor in addition to all other rights and remedies available to Licensor
hereunder or under the Lease, or at law or in equity by reason of such a
default.

        4.    Description of License.    Licensee hereby assumes any and all
costs, expenses, liabilities and risks associated with the installation, use,
maintenance, repair and removal of the Antenna, and the

I-1

--------------------------------------------------------------------------------


restoration of the Building upon removal of the Antenna therefrom, and any other
costs and expenses related thereto. Licensee agrees to operate, maintain and
repair the Antenna so as not to cause any interference with the normal operation
of the Building, or the installation, operation, maintenance and removal of
other communication equipment owned by Licensor or third parties. Licensee
agrees (a) to use the original roofing contractor for installation of the
Antenna if Tenant's installation will attach to or penetrate the roof, or
another licensed contractor reasonably approved by Licensor, (b) to secure
approval from Licensor's structural engineer prior to installation, which
approval shall not be unreasonably withheld or delayed, and (c) to paint all
corrosive surfaces of the Antenna prior to installation. Licensee acknowledges
that (i) Licensor retains the right to use the roof of the Building for any
purpose whatsoever (except that Licensor will not interfere with Licensee's use
of the Antenna) including but not limited to the right to use the roof of the
Building for the installation of other communication facilities, and (ii) the
signal which is to be received and/or sent by the Antenna may be lost or
impaired as a result of on-going or future construction of nearby buildings or
parking facilities within or about the Project or the commercial development of
which the Project is a part. Licensee hereby assumes any and all risks
associated with any loss or impairment of the signal, or any other related cost
or inconvenience resulting therefrom. Licensee agrees to protect, defend,
indemnify and hold Licensor free and harmless from and against any obligation to
any party which may claim any right as to the maintenance or use of the Antenna,
or the receipt or delivery of any signal therefrom. The indemnity obligations of
Licensee under this Agreement will survive the termination or expiration of this
Agreement.

        5.    Assignment.    The license granted herein is personal to Licensee,
and may not be transferred to any party, except to an assignee of all of
Licensee's rights, title and interests, as tenant, in and to the Lease that has
been approved by Landlord (or to an assignee in connection with a Permitted
Transfer, as defined in the Lease).

        6.    License Fee.    No separate license fee shall be due or payable
for the license granted herein.

        7.    Maintenance and Repair.    Licensee will be solely responsible for
the costs of installing, maintaining, repairing and removing the Antenna.
Licensee agrees to maintain the Antenna in a clean, neat and sightly condition.
Additionally, Licensee agrees, upon removal of the Antenna, to repair and
restore the roof and any other affected portions of the Building to their
original condition as existed prior to the installation of the Antenna,
including, but not limited to, the removal of any and all cables and the repair
and restoration of any damage caused thereby. Licensor, in its reasonable
discretion, will have the right, upon the termination of this Agreement, to
require that all cables installed by Licensee in and through the Building in
connection with the installation and use of the Antenna (which cables shall be
shielded to prevent interference with other tenants' cables) be left in place
and abandoned to the benefit of Licensor. If Licensee elects to abandon the
cables, Licensor will pay to Licensee the sum of one dollar ($1.00) as payment
in full for purchase of all such cables.

        8.    Insurance.    Licensee's insurance to be maintained pursuant to
the Lease shall include coverage for Tenant's property rights and potential
liabilities arising out of this License Agreement.

        9.    Utilities.    Licensee agrees to pay for all utilities hook-up
charges necessary for the installation of the Antenna, if any, and shall pay for
the maintenance and service of said utilities, as reasonably determined by
Licensor. Licensor will allow Licensee, at Licensee's sole cost, to hook up the
Antenna to the Building electrical system in accordance with the provisions
hereof, and under the supervision of Licensor.

        10.    Governmental Approvals.    Licensee acknowledges that its right
to install, operate, maintain, and repair the Antenna shall be subject to all
applicable governmental laws, rules and regulations and agrees to obtain, at its
own costs and expense, all governmental approvals and permits required for the
installation and operation of the Antenna, and to submit same to Licensor prior
to the installation of the Antenna (including, without limit, evidence that the
Antenna and the location thereof on the

I-2

--------------------------------------------------------------------------------


Building and all appurtenances thereto comply with all local zoning and building
codes), and Licensee agrees to maintain same in effect throughout the term of
this Agreement. Licensee acknowledges that Licensor has made no representations
or warranties to Licensee concerning the appropriateness of the Antenna under
applicable building or zoning codes.

        11.    Notice Before Installation.    Licensee agrees to pay when due
all claims for labor or materials furnished or alleged to have been furnished in
connection with the Antenna or the installation thereof. Licensee agrees to give
Licensor not less than ten (10) days written notice prior to the commencement of
any work by Licensee at the Building. All work performed in connection with the
installation of the Antenna is to be performed strictly in accordance with the
plans and specifications approved by Landlord in accordance with Section 1
above. Licensor will have the right to post notices of non-responsibility in or
on the Building as provided by law.

        12.    Removal.    Upon termination of the Lease Term for any reason
whatsoever including, but not limited to, the imposition of any governmental law
or regulation which may require removal, Licensee agrees to immediately remove
the Antenna, cables (unless Landlord elects otherwise, as provided herein) and
all other improvements associated therewith at Licensee's own cost and expense,
and Licensee agrees to repair any damage to the Building or the Project
occasioned by the installation or removal thereof. If Licensee fails to perform
its obligations pursuant to this Paragraph 12, then Licensor may, at its option,
perform such obligations and, upon demand, Licensee agrees to reimburse Licensor
for the costs and expenses incurred by Licensor in performing such obligations
of Licensee, with interest at the Maximum Rate (as defined in the Lease).

        13.    Indemnification.    Licensee agrees to protect, defend, indemnify
and hold harmless Licensor against and from any and all claims arising from or
relating to (i) the Antenna and its related improvements and the installation,
operation, maintenance and repair thereof, (ii) electrical power interruptions
in the Building or interruption with communication facilities of other Building
tenants, and (iii) any breach or default in the performance of any obligation on
Licensee's part to be performed under the terms of this Agreement, or arising
from or relating to any negligence or willful misconduct of Licensee relating to
the Antenna. For the purposes hereof, "claims" is defined to include, without
limitation, obligations, liabilities, claims, liens, encumbrances, actions,
causes of action, losses, damages, costs, expenses and reasonable attorneys'
fees and costs; and in case any action or proceeding is brought against Licensor
by reason of any such claim. Licensee, upon notice from Licensor, agrees to
defend the same at Licensee's sole cost and expense by counsel reasonably
satisfactory to Licensor. Licensee, as a material part of the consideration to
Licensor, hereby assumes all risk of damage to property or injury to person in,
upon or about the Property and the Antenna from any cause whatsoever, except to
the extent of the gross negligence or willful misconduct of Licensor.

I-3

--------------------------------------------------------------------------------




RIDER 1

EXTENSION OPTION RIDER

RIDER NO. 1 TO OFFICE LEASE


        This Rider No. 1 is made and entered into by and between LBA-VF III,
LLC, a Delaware limited liability company ("Landlord"), and CMD TECHNOLOGY, a
California corporation ("Tenant"), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the "Lease" shall be construed to mean the Lease (and all
exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

        1.    Landlord hereby grants to Tenant two (2) options (individually, an
"Extension Option" and collectively, the "Extension Options") to extend the Term
of the Lease for additional periods of five (5) years each (individually, an
"Option Term" and collectively, the "Option Terms"), on the same terms,
covenants and conditions as provided for in the Lease during the initial
eighty-nine (89) month Term, except for the Monthly Basic Rent, which shall
equal the "fair market rental rate" for the Premises for the applicable Option
Term as defined and determined in accordance with the provisions of the Fair
Market Rental Rate Rider attached to the Lease as Rider No. 2.

        2.    Each Extension Option must be exercised, if at all, by written
notice ("Extension Notice") delivered by Tenant to Landlord no sooner than that
date which is two hundred seventy (270) days and no later than that date which
is one hundred eighty (180) days prior to the expiration of the then-applicable
Term of the Lease. The Extension Options shall, at Landlord's sole option, not
be deemed to be properly exercised if, at the time the applicable Extension
Option is exercised or on the scheduled commencement date for the Option Term,
(a) an uncured Tenant Default exists (and the cure period has expired pursuant
to Section 23 of the Lease,) or (b) Tenant has assigned its interest under the
Lease to a party other than in connection with a Permitted Transfer (as defined
in the Lease). Provided Tenant has properly and timely exercised an Extension
Option, the then-applicable Term of the Lease shall be extended by the
applicable Option Term and all terms, covenants and conditions of the Lease
shall remain unmodified and in full force and effect, except that the Monthly
Basic Rent shall be as set forth above.

Rider 1-1

--------------------------------------------------------------------------------




RIDER 2

FAIR MARKET RENTAL RATE RIDER

RIDER NO. 2 TO OFFICE LEASE


        This Rider No. 2 is made and entered into by and between LBA-VF III,
LLC, a Delaware limited liability company ("Landlord"), and CMD TECHNOLOGY, a
California corporation ("Tenant"), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the "Lease" shall be construed to mean the Lease (and all
exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

        1.    The term "fair market rental rate" as used in the Lease and any
Rider attached thereto shall mean the annual amount per square foot, projected
during the applicable Option Term, that a willing, comparable, non-equity tenant
(excluding sublease and assignment transactions) would pay, and a willing,
institutional landlord of a comparable quality office building located in the
Irvine Spectrum area of Irvine, or in Lake Forest or the Foothill Ranch area of
California ("Comparison Area") would accept, in an arm's length transaction
(what Landlord is accepting in then current transactions for the Building may be
used for purposes of projecting rent for the applicable Option Term), for space
of comparable size, quality and floor height as the Premises, taking into
account the age, quality and layout of the existing improvements comprising a
portion of the Premises (including, without limitation, the condition of the
roof of the Building), and taking into account items that professional real
estate brokers or professional real estate appraisers customarily consider,
including, but not limited to, rental rates, space availability, free rent,
build-out allowances and other tenant inducements, tenant size, parking
allotments and charges and any other lease considerations, if any, then being
charged or granted by Landlord or the lessors of such similar office buildings.
The fair market rental rate will be an effective rate, no specifically
including, but accounting for, the appropriate economic considerations described
above.

        2.    In the event where a determination of fair market rental rate is
required under the Lease, Landlord shall provide written notice of Landlord's
determination of the fair market rental rate not later than ninety (90) days
after Tenant exercises the applicable Extension Option. Tenant shall have twenty
(20) days ("Tenant's Review Period") after receipt of Landlord's notice of the
fair market rental rate within which to accept such fair market rental rate or
to object thereto in writing. Failure of Tenant to so object to the fair market
rental rate submitted by Landlord in writing within Tenant's Review Period shall
conclusively be deemed Tenant's approval and acceptance thereof. If within
Tenant's Review Period Tenant objects to, Landlord and Tenant will meet together
with their respective legal counsel to present and discuss their individual
determinations of the fair market rental rate for the Premises under the
parameters set forth in Paragraph 1 above and shall diligently and in good faith
attempt to negotiate a rental rate on the basis of such individual
determinations. Such meeting shall occur no later than ten (10) days after the
expiration of Tenant's Review Period. The parties shall each provide the other
with such supporting information and documentation as they deem appropriate. At
such meeting if Landlord and Tenant are unable to agree upon the fair market
rental rate, they shall each submit to the other their respective best and final
offer as to the fair market rental rate. If Landlord and Tenant fail to reach
agreement on such fair market rental rate within ten (10) business days
following such a meeting (the "Outside Agreement Date"), Tenant's application
Extension Option

Rider 2-1

--------------------------------------------------------------------------------


will be deemed null and void unless Tenant demands appraisal, in which event
each party's determination shall be submitted to appraisal in accordance with
the provisions of Section 3 below.


 
 
3.
 
(a)
 
Landlord and Tenant shall each appoint one (1) independent appraiser who shall
by profession be an M.A.I. certified real estate appraiser who shall have been
active over the five (5) year period ending on the date of such appointment in
the leasing of commercial (including office) properties in the Comparison Area.
The determination of the appraisers shall be limited solely to the issue of
whether Landlord's or Tenant's last proposed (as of the Outside Agreement Date)
best and final fair market rental rate for the Premises is the closest to the
actual fair market rental rate for the Premises as determined by the appraisers,
taking into account the requirements specified in Section 1 above. Each such
appraiser shall be appointed within fifteen (15) days after the Outside
Agreement Date.
 
 
 
 
(b)
 
The two (2) appraisers so appointed shall within fifteen (15) days of the date
of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) appraisers.
 
 
 
 
(c)
 
The three (3) appraisers shall within thirty (30) days of the appointment of the
third appraiser reach a decision as to whether the parties shall use Landlord's
or Tenant's submitted best and final fair market rental rate, and shall notify
Landlord and Tenant thereof. During such thirty (30) day period, Landlord and
Tenant may submit to the appraisers such information and documentation to
support their respective positions as they shall deem reasonably relevant and
Landlord and Tenant may each appear before the appraisers jointly to question
and respond to questions from the appraisers.
 
 
 
 
(d)
 
The decision of the majority of the three (3) appraisers shall be binding upon
Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Extension Option. If either
Landlord or Tenant fails to appoint an appraiser within the time period
specified in Section 3(a) hereinabove, the appraiser appointed by one of them
shall within thirty (30) days following the date on which the party failing to
appoint an appraiser could have last appointed such appraiser reach a decision
based upon the same procedures as set forth above (i.e., by selecting either
Landlord's or Tenant's submitted best and final fair market rental rate), and
shall notify Landlord and Tenant thereof, and such appraiser's decision shall be
binding upon Landlord and Tenant and neither party shall have the right to
reject the decision or to undo the exercise of the applicable Extension Option.
 
 
 
 
(e)
 
If the two (2) appraisers fail to agree upon and appoint a third appraiser, both
appraisers shall be dismissed and the matter to be decided shall be forthwith
submitted to arbitration under the provisions of the Commercial Arbitration
Rules of the American Arbitration Association based upon the same procedures as
set forth above (i.e., the decision shall be limited to selecting either
Landlord's or Tenant's submitted best and final fair market rental rate).
 
 
 
 
(f)
 
The cost of each party's appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser (or arbitration,
if necessary) shall be shared equally by Landlord and Tenant.

Rider 2-2

--------------------------------------------------------------------------------


 
 
 
 
(g)
 
If the process described hereinabove has not resulted in a selection of either
Landlord's or Tenant's submitted best and final fair market rental rate by the
commencement of the applicable lease term, then the Base Rental in effect for
the last month of the initial term will be used until the appraiser(s) reach a
decision, with an appropriate adjustments for any underpayments or overpayments
of Monthly Basic Rent or other amounts if the appraisers select Tenant's
submitted best and final estimate of the fair market rental rate. Upon a final
determination of the fair market rental rate hereunder, the parties shall
promptly enter into an amendment to this Lease confirming the terms of the
decision.

Rider 2-3

--------------------------------------------------------------------------------




RIDER 3

OPTIONS IN GENERAL

RIDER NO. 3 TO OFFICE LEASE


        This Rider No. 3 is made and entered into by and between LBA-VF III,
LLC, a Delaware limited liability company ("Landlord"), and CMD TECHNOLOGY, a
California corporation ("Tenant"), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the "Lease" shall be construed to mean the Lease (and all
exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

        (a)    Definition.    As used in this Lease and any Rider or Exhibit
attached hereto, the word "Option" has the following meaning:

          (i)  The Extension Option pursuant to Rider 1 herein;

        (ii)  The Termination Option Rider pursuant to Rider 4 herein; and

        (iii)  The Right of First Refusal Rider pursuant to Rider 5 herein.

        (b)    Options Personal.    Each Option granted to Tenant is personal to
the original Tenant executing this Lease (or an assignee of such party following
a Permitted Transfer or an assignment of all of such original Tenant's rights
and interests in and under this Lease that is otherwise approved by Landlord).
Each such Option may be exercised only by the original Tenant executing this
Lease (or by an assignee of such party following a Permitted Transfer or an
assignment of all of such original Tenant's rights and interests in and under
this Lease that is otherwise approved by Landlord; provided in the case of the
Extension Option, that the requirements set forth in Rider 1 for Transferee's
net worth are met) while occupying at least 75% the Premises and may not be
exercised, voluntarily or involuntarily, by any other person or entity. The
Options, if any, granted to Tenant under this Lease are not assignable separate
and apart from this Lease, nor may any Option be separated from this Lease in
any manner, either by reservation or otherwise.

        (c)    Effect of Default on Options.    Tenant will have no right to
exercise any Option, notwithstanding any provision of the grant of option to the
contrary, and Tenant's exercise of any Option may be nullified by Landlord and
deemed of no further force or effect, if (i) Tenant is in material Default under
the terms of this Lease as of Tenant's exercise of the Option in question or at
any time after the exercise of any such Option and prior to the commencement of
the Option event.

Rider 3-1

--------------------------------------------------------------------------------




RIDER 4

RIGHT OF FIRST REFUSAL RIDER

RIDER NO. 4 TO OFFICE LEASE


        This Rider No. 4 is made and entered into by and between LBA-VF III,
LLC, a Delaware limited liability company ("Landlord"), and CMD TECHNOLOGY, a
California corporation ("Tenant"), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the "Lease" shall be construed to mean the Lease (and all
exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

        Subject to Rider No. 3 entitled Options in General, so long as LBA-VF
II, LLC or another affiliate of Landlord, the management of which is controlled
by the same party or parties that control the management of Landlord
("Landlord's Affiliate"), is the owner of the adjacent real property commonly
known as 9401 Jeronimo Road, Irvine, California (the "Adjacent Building"),
Tenant (but not any assignee or subtenant) shall have the right, subject to the
terms and conditions set forth below, to lease the remaining approximately
10,000 square feet on the first floor of the Building ("Right of First Refusal
Space") before it is leased to any third party ("Right of First Refusal").
Tenant's Right of First Refusal is subject and subordinate to all expansion,
rights of first refusal, extension rights and other rights to lease, as
applicable, of Continuus Software Corporation, a Delaware corporation (and its
successors and assigns) (collectively, "Continuus").

        In the event any third party expresses interest in leasing all or any
portion of the Right of First Refusal Space during the Lease Term (other than
Continuus) ("Third Party Interest"), Landlord shall offer the entire Right of
First Refusal Space to Tenant (but only if Continuus elects not to lease the
Right of First Refusal Space) upon the same terms, covenants and conditions as
provided in the bona fide third-party offer for the Right of First Refusal Space
(including the term set forth in the Right of First Refusal, regardless of the
then-remaining Term of this Lease). If Tenant notifies Landlord in writing of
the acceptance of such offer within five (5) business days after Landlord has
delivered such offer to Tenant, Landlord and Tenant shall enter into a written
agreement modifying and supplementing the Lease and specifying that such Right
of First Refusal Space accepted by Tenant is a part of the Premises demised
pursuant to the Lease for the applicable Lease Term described in Landlord's
notice, and containing other terms and conditions relating to the addition of
the Right of First Refusal Space to this Lease as described in Landlord's offer;
or, at Landlord's election, the parties shall enter into a separate lease for
the Right of First Refusal Space. If Tenant does not notify Landlord in writing
of its acceptance of such offer within such five (5) business day period, then
Tenant's rights under this paragraph with respect to the Right of First Refusal
Space shall terminate and Landlord shall thereafter be free to Lease the Right
of First Refusal Space or any portion thereof to any third party upon economic
terms not materially more favorable than those offered to Tenant hereunder. Any
termination of the Lease shall terminate all rights of Tenant with respect to
the Right of First Refusal Space. The rights of Tenant with respect to the Right
of First Refusal Space shall not be severable from the Lease, nor may such
rights be assigned or otherwise conveyed in connection with any assignment of
the Lease other than a proper party following a Permitted Transfer. Nothing
herein contained should be construed so as to limit or abridge Landlord's
ability to deal with the Right of First Refusal Space or to lease the Right of
First Refusal Space to other tenants, provided Landlord first offers to lease
such space to Tenant as provided herein, and if such offer is accepted, delivers
the Right of First Refusal Space to Tenant in accordance with this provision. As
provided above, Tenant's Right of First Refusal is subject to all expansion
rights, rights of first refusal, extension rights and other rights to lease, as
applicable, which Landlord's Affiliate has granted to Continuus. Thus, the Right
of First Refusal will be delivered to Tenant only after Landlord's Affiliate has
appropriately notified and received negative responses from Continuus with
rights in the First Offer Space superior to Tenant's rights.

Rider 4-1

--------------------------------------------------------------------------------




RIDER 5

RIGHT TO TERMINATE LEASE

RIDER NO. 5 TO OFFICE LEASE


        This Rider No. 5 is made and entered into by and between LBA VF III,
LLC, a Delaware limited liability company ("Landlord"), and CMD TECHNOLOGY, a
California corporation ("Tenant"), as of the day and year of the Lease between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Lease to the contrary, the
provisions set forth below shall be deemed to be part of the Lease and shall
supersede any inconsistent provisions of the Lease. All references in the Lease
and in this Rider to the "Lease" shall be construed to mean the Lease (and all
exhibits and Riders attached thereto), as amended and supplemented by this
Rider. All capitalized terms not defined in this Rider shall have the same
meaning as set forth in the Lease.

        Subject to the terms of this Rider No. 5 and Rider No. 3, entitled
"Options In General", and notwithstanding anything to the contrary contained in
the Lease, Tenant will have the option to terminate and cancel the Lease
("Termination Option"), effective as of the last day of the sixty-fifth (65th)
full calendar month of the Term ("Termination Date"), by delivering to Landlord,
on or before the last day of the fifty-sixth (56th) of the Term, written notice
of Tenant's exercise of its Termination Option. As a condition to the
effectiveness of Tenant's exercise of its Termination Option and in addition to
Tenant's obligation to satisfy all other monetary and non-monetary obligations
arising under this Lease through to the Termination Date, on or before the end
of the calendar month preceding the month in which the Termination Date occurs.
Tenant shall pay to Landlord the sum of One Hundred Thousand Dollars
($100,000.00) (the "Termination Consideration"). If Tenant properly and timely
exercises its Termination Option and properly and timely delivers the
Termination Consideration to Landlord and satisfies all other monetary and
non-monetary obligations under this Lease including, without limitation, the
provisions regarding surrender of the Premises, all of which must be
accomplished on or before the Termination Date, then the Lease will terminate as
of midnight on the Termination Date.

Rider 5-1

--------------------------------------------------------------------------------


RIDER TO SECTION 5
OF CMD TECHNOLOGY LEASE


        Notwithstanding the forgoing or any other provision in this Lease to the
contrary, in the event that a notice of default is recorded against the Premises
by any Mortgagee (as defined below) of the Premises, Tenant shall have the right
to immediately apply the Security Deposit towards any rent payable by Tenant
hereunder (including Monthly Basic Rent and additional rent). If such notice of
default is subsequently removed of record, Tenant shall, within ten (10) days
after written demand therefor and Tenant's receipt of reasonable written
evidence from the Mortgagee that such default has been cured, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount.

INITIAL       

--------------------------------------------------------------------------------

  INITIAL   /s/  SH      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.43



TABLE OF CONTENTS
INDEX
SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS
OFFICE LEASE
EXHIBIT "A" SITE PLAN
EXHIBIT "B" INTENTIONALLY OMITTED
EXHIBIT "C" WORK LETTER AGREEMENT [Landlord Build w/Allowance]
SCHEDULE 1 APPROVED SPACE PLANS
SCHEDULE 2 APPROVED FINAL PLANS
EXHIBIT "D"
SAMPLE FORM OF NOTICE OF LEASE TERM DATES
EXHIBIT "E" RULES AND REGULATIONS
PARKING RULES AND REGULATIONS
EXHIBIT "F-1"
SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE
EXHIBIT "F-2"
SAMPLE FORM OF LANDLORD ESTOPPEL CERTIFICATE
EXHIBIT "G" DESCRIPTION OF SIGN CRITERIA
EXHIBIT "H" FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
RECITALS
AGREEMENT
EXHIBIT "I" ANTENNA LICENSE AGREEMENT
RIDER 1 EXTENSION OPTION RIDER RIDER NO. 1 TO OFFICE LEASE
RIDER 2 FAIR MARKET RENTAL RATE RIDER RIDER NO. 2 TO OFFICE LEASE
RIDER 3 OPTIONS IN GENERAL RIDER NO. 3 TO OFFICE LEASE
RIDER 4 RIGHT OF FIRST REFUSAL RIDER RIDER NO. 4 TO OFFICE LEASE
RIDER 5 RIGHT TO TERMINATE LEASE RIDER NO. 5 TO OFFICE LEASE
RIDER TO SECTION 5 OF CMD TECHNOLOGY LEASE
